             Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 1 of 130



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                            )     Chapter 11
                                                 )
ALLONHILL, LLC,                                  )     Case No. 14-10663 (KG)
                                                 )
    Reorganized Debtor.                          )
ALLONHILL, LLC,                                  )
                                                 )
        Plaintiff and Counterclaim Defendant,    )
                                                 )
        v.                                       )     Adv. Pro. No. 16-50419 (KG)
                                                 )
STEWART LENDER SERVICES, INC.,                   )
                                                 )
        Defendant and Counterclaimant.           )     Re: D.I. Nos. 172 & 173

                                        OPINION

                                   INTRODUCTION

        The Court is ruling after trial on the issues which the plaintiff and counterclaim

defendant, Allonhill, LLC (“Allonhill”), and the defendant and counterclaimant, Stewart

Lender Services, Inc. (“SLS”) brought to the Court to decide. The adversary proceeding

presents interesting and difficult issues. Allonhill was a business (the “Business”) which

had fared poorly with low profits. SLS purchased Allonhill with knowledge of Allonhill’s

performance history and after the purchase closed the Business dissipated. The Court

believes that if SLS had run the Business as it promised it would, the Business might have

barely survived, but would it then have paid an earn out to Allonhill’s principal,

Margaret Sue Allon (“Ms. Allon”)? The Court is fully satisfied that the Business when

sold to SLS did not have the value which Ms. Allon ascribed to it and Ms. Allon would

have not received an earnout payment.
             Case 16-50419-KG       Doc 177       Filed 04/25/19   Page 2 of 130



       The parties filed motions in limine to exclude testimony of certain witnesses. The

Court took the motions under advisement and they are denied, since they go to the

weight of the evidence.

                                  FINDINGS OF FACT 1

I.     The Parties

       1.     Allonhill is a Delaware limited liability company with its principal place of

business in Denver, Colorado. (Undisputed Facts, ¶ 5.) 2

       2.     Ms. Allon founded Allonhill in 2008. Allonhill was in the business of

providing mortgage due diligence and Credit Risk Management (“CRM”) services. (See,

e.g., JX 7, AH00125900, AH00125905; Disclosure Statement in Support of Plan of

Reorganization for Allonhill, LLC, filed August 7, 2015, D.I. 465 (“Disclosure Statement”),

8-9; Expert Report of James K. Finkel, June 28, 2018 (“Finkel Report”), ¶¶ 50-51, 125.) Ms.

Allon was the predominant member of Allonhill (with a 47.3% membership interest), and

the majority of the remaining interest (41.6%) was held by BHC Allonhill, LLC (“BHC”).

(Disclosure Statement, 8.) Ms. Allon’s husband, Harvey Allon (“Mr. Allon”), serves as

the manager of BHC. (Id.)




       1 The references below to “JX”, “PX” and “DX” mean the Joint Trial Exhibits, Plaintiff’s
Trial Exhibits and Defendant’s Trial Exhibits, respectively. The Court has also attached as an
appendix the abbreviated names and terms which appear throughout the Findings.
       2References to “Undisputed Facts” are to the Statement of Facts Which Are Admitted and
Require No Proof set forth in the parties’ Proposed Final Pre-Trial Order, filed on October 10,
2018 (“PTO”) and as entered by this Court on October 15, 2018 (D.I. 100).

                                              2
             Case 16-50419-KG       Doc 177       Filed 04/25/19   Page 3 of 130



       3.     On March 26, 2014 (the “Petition Date”), Allonhill filed a voluntary petition

under Chapter 11 of the Bankruptcy Code. (Undisputed Facts, ¶ 1.) On December 17,

2015, Allonhill became a reorganized debtor pursuant to the Court’s Order Confirming

Third Amended Plan of Reorganization of Allonhill, LLC (the “Plan”). (Id., ¶ 2.)

       4.     SLS is a Texas corporation with its principal place of business in Houston,

Texas. (Id., ¶ 4.) SLS is a member of the Stewart family of companies, whose ultimate

parent is Stewart Information Services Corp. (“SISCO”), a company publicly traded on

the New York Stock Exchange. Day 3 Tr. at 13:13-24 (Nadeau). SISCO wholly owns

Stewart Title Guaranty, a title insurance underwriter domiciled in Texas, which in turn

wholly owns Stewart Title Company, which in turn wholly owns SLS. Id. at 13:8-14:24

(Nadeau).

       5.     On January 15, 2015, SLS filed a Proof of Claim against the Debtor

seeking $675,474.75, plus certain contingent, unliquidated claims. D.I. 23 Ex. C.

II.    Allonhill’s Formation and Initial Struggles

       6.     Sue Allon and Harvey Allon (together, the “Allons”) formed Allonhill in

September 2008 in the wake of the financial meltdown after finding success in the

mortgage services industry with           their    previous   company,    Murrayhill,    LLC

(“Murrayhill”). Day 1 Tr. at 38:10-14, 42:13-23, 45:5-14 (S. Allon). By 2008, the crash in the

subprime mortgage market had caused the “private label” market for mortgage-backed




                                              3
             Case 16-50419-KG        Doc 177        Filed 04/25/19   Page 4 of 130



securitizations to all but disappear. JX10 at AH00126227; Gillen Decl. ¶¶ 17-18. 3 Private

label securitizations plummeted from a high in 2005 and 2006 of more than $700 billion

in issuances per year to less than $15 billion per year in 2009, 2010, and 2011. JX10 at

AH00126227; JX245 at p. 3; JX262 at p. 13. The business thesis behind Allonhill was to

form a firm that could facilitate the return of private label securitizations and be well-

positioned to service that market as it rebounded. Id. at 38:15-39:2, 40:11 (S. Allon); see also

Gillen Decl. ¶ 25.

       7.      After its formation, the economic realities of the market dictated that

Allonhill focus on services outside of securitizations. After the financial crisis, diligence

opportunities arose, many generated by the government sponsored entities (“GSEs”),

primarily Fannie Mae and Freddie Mac, from the high volume of foreclosures and

defaults. Day 1 Tr. at 62:22- 63:3 (S. Allon). Allonhill sought to provide due diligence

related services to banks and GSEs for default related or “look back” work that arose out

of the crisis. Id. at 61:21-63:5, 155:17-156:8 (S. Allon). “Most” of Allonhill’s work through

the sale to SLS in 2013 “related to non-performing loans or loans in default.” Id. at 62:18-

63:1 (S. Allon).

       8.      Although the GSEs continued to securitize mortgages at high dollar

volumes in the wake of the financial crisis (even higher than in the pre-crisis years), GSE

securitizations did not provide significant revenue-generating opportunities to third-


       3  Private label securitizations refer to the issuance of mortgage-backed securities by the
private sector – predominantly investment banks. Gillen Decl. ¶ 16; see also Day 1 Tr. at 40:7-10
(S. Allon).

                                                4
             Case 16-50419-KG       Doc 177       Filed 04/25/19   Page 5 of 130



party loan due diligence firms like Allonhill. JX10 at AH00126227; JX245 at p. 3; Gillen

Decl. ¶¶ 17-20.

       9.     Allonhill’s financial results in its first few years as a startup were poor.

While it experienced growth by servicing the default related work that was available, it

struggled to turn a profit and needed significant capital investment from the Allons. It

was neither profitable in 2008, nor in its first full year of operations in 2009, posting a net

loss from operations in excess of $4 million that year. Day 1 Tr. at 135:23-136:11 (S. Allon);

JX2; JX3 at AH00001931. The Allons had to make capital contributions to the business of

$4.5 million in 2009. Day 1 Tr. at 137:8-138:14 (S. Allon); JX247.

       10.    The following year, in 2010, Allonhill increased revenue to $20 million, but

barely broke even, posting a net income of less than $200,000. JX3; Day 1 Tr. at 138:19-23

(S. Allon). Mr. Allon had to make an additional capital infusion of $1.4 million in 2010,

and loaned Allonhill another $550,000 in early 2011. JX247; Day 1 Tr. at 138:24-139:11,

145:6-12 (S. Allon).

       11.    At trial, the Allons testified that by contributing capital to the company,

they were “funding growth,” but that conflicts with their deposition testimony, in which

they acknowledged that capital contributions were necessary to sustain operations. Day

1 Tr. at 139:12-143:2 (S. Allon), 354:14-356:8 (H. Allon). As Ms. Allon eventually conceded

on cross examination, “the business couldn’t operate without” capital contributions. Id.

at 145:19-146:2 (S. Allon).




                                              5
               Case 16-50419-KG     Doc 177         Filed 04/25/19   Page 6 of 130



III.   Overview of Market for Due Diligence/CRM Services Post-Financial Crisis

       12.      In the wake of financial crisis in 2007/2008, the demand for mortgage due

diligence and CRM services increased and began to focus on three areas: “(1) a robust

quality control function for loan origination, (2) post-purchase audits and forensic

reviews relating to repurchase matters and put-back litigation, and (3) ongoing portfolio

monitoring, including data management and servicer review.” (Finkel Report, ¶ 88.)

       13.      The demand for these services came from transactional activity relating to

purchases and sales as well as ongoing surveillance, risk management, and litigation

activities involving mortgages. (Id., ¶ 124.)

IV.    Allonhill’s Mission and Business Model

       14.      Prior to 2008, Ms. Allon had spent her entire career, since 1981, working on

some facet of the mortgage finance and securitization markets. (Id., ¶ 52.) In launching

Allonhill, Ms. Allon relied on her previous experience as CEO of Murrayhill and as a

board member of Clayton Holdings, Inc. (“Clayton”), the dominant firm in the mortgage

loan due diligence space after it purchased Murrayhill in 2005. (Day 1 Tr. (S. Allon) at

87:1-88:13.)

       15.      Murrayhill introduced the concept of third party credit risk management

on mortgage securitizations to Wall Street in 1998 and it was named on over eighty-eight

percent of the subprime private securitizations issued in 2004 (the year that Murrayhill

was sold and merged into Clayton). (JX 7, AH00125899; see also Finkel Report, ¶ 52.)




                                                6
             Case 16-50419-KG        Doc 177       Filed 04/25/19   Page 7 of 130



       16.       Allonhill’s clients consisted of private banks, such as Goldman Sachs,

Citibank, Credit Suisse, UBS, Nomura, and Barclays, as well as private, non-bank entities,

including Quicken Loans, Pacific Union, Five Star, and Flagstar. (Day 1 Tr. (S. Allon) at

46:4-11.) Allonhill also performed work for GSEs (Fannie Mae and Freddie Mac) as well

as for the FDIC and the U.S. Treasury. (Id., 46:13-14; see also Id., 45:17-19; Finkel Report,

¶¶ 23, 57-58.)

       17.       As of February 2012, Allonhill noted that it was targeting additional work

from the GSEs. (JX 7, AH00125914; see also Id., AH00125934.

       18.       For tracking purposes, Allonhill broke its services down into several

different business lines, depending on the type, frequency and/or scope of work. As an

example, an Allonhill presentation from April 2012 identified five lines of business: (1)

loan file review (“LFR”) (sometimes referred to as “due diligence”), consisting of (a)

foreclosure; (b) conduit; (c) quality control (“QC”); and (d) transactional; (2) CRM; (3)

staffing; (4) consulting; and (5) licensing. (JX 10, AH00126217.)

       19.       With regard to the LFR business line, Allonhill acknowledged in the April

2012 presentation that the ongoing foreclosure review (which is described in more detail

below) would begin to taper off in late 2012 and continue to decline in 2013. (Id.,

AH00126213.)

       20.       Instead, Allonhill anticipated — as of April 2012 — that the two drivers of

the future LFR business would be QC and conduit. (See Id., AH00126219-20.) Conduit

involves the review of files for loans that are originated by the seller and are then usually


                                               7
            Case 16-50419-KG      Doc 177       Filed 04/25/19   Page 8 of 130



(but not always) securitized by the purchaser, which tended to be Allonhill’s customer.

(Id., AH00126219.) Allonhill stated that the conduit business depended on a return of the

securitization market, which, as of April 2012, it believed would begin in 2013. (See Id.,

AH00126219, AH00126226.) Allonhill described QC, also known as “flow,” as “a high

growth sector for the company, as banks increasingly understand the value of having a

third party in place to review loans before they are shown for securitization, and before

they are sold to Fannie/Freddie.” (Id., AH00126220.) QC accounted for $11 million of

Allonhill’s revenue in 2011, and the April 2012 presentation forecasted QC revenue of $19

million in 2012 and $26 million in 2013. (Id., AH00126234.)

V.    Allonhill’s Activities and Growth from 2008-2011

      21.    Allonhill’s first major client was the U.S. Treasury, which retained Allonhill

in 2009. (Day 1 Tr. (S. Allon) at 60:12-17; see also Finkel Report, ¶¶ 54, 58.) This was a

prestigious engagement, which Allonhill won over competitors like Ernst & Young and

Clayton. (Day 1 Tr. (S. Allon) at 60:20-61:12.) The U.S. Treasury engagement spanned

Allonhill’s various business lines and involved licensing, consulting, service performance

management service (“SPM”), and loan file review. (Id., 61:13-20.) In 2009, Allonhill also

had its first GSE engagement when it was hired by Fannie Mae for loan foreclosure

reviews. (JX 7, AH00125900.)

      22.    In 2010 Allonhill secured a number of small transactions through hedge

funds. (Day 1 Tr. (S. Allon) at 62:9-17.) Allonhill also continued to do work for Fannie

Mae and Freddie Mac in 2010. (Id., 62:18-21.) Around the same time, several banks hired


                                            8
              Case 16-50419-KG       Doc 177        Filed 04/25/19   Page 9 of 130



Allonhill to perform QC work and Allonhill also performed diligence in connection with

several private label securitizations. (Id., 62:9-17.)

       23.     As noted in the Finkel Report, Allonhill also announced in 2010 the release

of a securitization solution for issuers and underwriters of RMBS. “Allonhill’s product

incorporated (1) new requirements of major credit agencies, (2) scientific sampling

methods, (3) tracking and reporting of loan errors and their resolution, and (4) a signed

affirmation of Allonhill’s review procedures, findings and their disclosure.” (Finkel

Report, ¶ 128.)

VI.    The OCC Projects and 2011 Sale Efforts

        24.    In the spring of 2011, consent orders administered by the OCC required

 mortgage servicers to retain outside firms to independently review certain foreclosure

 practices. Id. at 65:2- 15 (S. Allon). Allonhill was hired for two such projects (the “OCC

 Projects”), the larger as the independent consultant for Aurora Bank. Id. at 65:2-24 (S.

 Allon).

       25.     Allonhill recorded $52 million in revenue in 2011, approximately half of

which was attributable to the OCC Projects. JX4 at AH00001916; Day 1 Tr. at 144:8-17 (S.

Allon). The OCC Projects also produced abnormally high profit margins. As a result of

the OCC Projects, Allonhill posted positive EBITDA of approximately $15 million for

2011. JX32 at AH00001902. Allonhill’s investment banker Ryan Abbe (“Mr. Abbe”) later

described 2011 as an “anomaly,” driven by these two one-time projects with high profit

margins. JX14 at AH00126726; Day 2 Tr. at 496:14-497:17 (Abbe); Day 1 Tr. at 144:8-145:5


                                                9
              Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 10 of 130



(S. Allon) (testifying that revenues and profits in 2011 were largely driven by the OCC

Projects).

        26.    At the end of 2011, when Allonhill’s financial results were at their height

 due to the OCC Projects, the Allons decided to explore the idea of either selling or

 seeking outside investment for Allonhill. Day 1 Tr. at 227:19-228:5 (S. Allon). As Ms.

 Allon testified, Mr. Allon and his colleagues at Braddock Financial thought that this

 would be a good time to cash out. Id. They hired Mr. Abbe, of the investment bank

 JMP Securities, to assist them in the exploratory process. Abbe Decl. ¶¶ 1, 6. He

 suggested that the Allons explore a transaction with PriceWaterhouse Coopers

 (“PwC”). Day 2 Tr. at 484:18-485:13 (Abbe); Abbe Decl. ¶ 7.

       27.     As the Allons engaged in talks with PwC, Mr. Abbe created a presentation

for the Allons titled “Valuation Guidance,” which explained what they could expect to see

when engaging with potential buyers. Day 2 Tr. at 489:1-13 (Abbe); JX14. Mr. Abbe

identified several factors that made Allonhill difficult to value, including: its dramatic

growth in a short period, its high customer concentration with Aurora, and the uncertain

timing of the return of the securitization market. JX14 at AH00126720, 725; Day 1 Tr. at

233:2-234:24 (S. Allon); Abbe Decl. ¶ 14; Day 2 Tr. at 489:14-24 (Abbe).

       28.     The presentation also discussed the reality that the vast majority of

Allonhill’s revenue was from default related work, which would ultimately wind down as

the market distanced itself from the 2008 financial crisis. JX14 at AH00126726. Per Mr.

Abbe, Allonhill would have to convince a potential purchaser (like PwC) that the loan


                                             10
             Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 11 of 130



securitization market would come back in sufficient volumes to allow Allonhill to replace

the revenue it would lose from default related projects. As Mr. Abbe wrote, “more work

needs to be done around selling Allonhill’s growth prospects, financial projections and

future value proposition,” and that Allonhill should “stress [the] benefits of being at the

forefront of an evolving” securitization market. JX14 at AH00126722, 725. Mr. Abbe

indicated that the Allons should consider a transaction that would provide them with

future consideration based upon the performance of Allonhill after the transaction in the

form of an earnout, profit participation, employment agreement or stock. JX14 at

AH00126720.

       29.    In April 2012, Allonhill prepared financial projections to use in its

discussions with PwC. JX12. The projections showed, even prior to issues surfacing with

Allonhill’s performance on the Aurora project, that Allonhill’s default related work

would rapidly decline by the middle of 2013 and that other lines of business would rapidly

replace the lost default revenue. JX12 at JMP- Allonhill0001422. This set of Allonhill’s

projections assumed that private label securitizations would return to pre- crisis levels by

the end of 2013, and that Allonhill would corner a significant portion of that market. Id.

VII.   Allonhill’s Post-OCC Operations and Financial Performance

       A.     Loss of the OCC Projects

       30.    Allonhill performed work on the Aurora IFR for approximately a year. (Day

1 Tr. (S. Allon) at 68:24, 69:4-6.) In May 2012, Allonhill received a batch of loans in

connection with a foreclosure review Allonhill was performing for Fannie Mae. The batch

included loans that had been serviced at some time by Aurora. (Id., 69:6-11.) Allonhill
                                          11
               Case 16-50419-KG     Doc 177     Filed 04/25/19   Page 12 of 130



determined that there was no conflict of interest in performing work on those loans

simultaneously for Fannie Mae and for Aurora, but, out of an abundance of caution,

Allonhill self-reported to the OCC that it had accepted the loan review project from

Fannie Mae. (Id., 69:11-19.)

         31.     The OCC initially informed Ms. Allon that there was no conflict of interest,

but in May 2012 the OCC ordered Aurora to terminate Allonhill’s loan review work on

the IFR to avoid the appearance of a conflict of interest. (Id., 69:21-70:5.) The OCC ordered

Wells Fargo to terminate Allonhill’s loan review work on its IFR as well. (Id., 70:6-10.)

         32.    The OCC determined that Allonhill had failed to disclose significant

conflicts of interest that compromised Allonhill’s independence. JX250; Day 1 Tr. at

337:11-13 (H. Allon). Litigation ensued. JX250; Stip. Facts ¶¶ 21-28. Allonhill brought

claims against Aurora for payment of $22 million in outstanding receivables; Aurora

countersued, seeking the return of $24 million in fees it had already paid. Stip. Facts ¶¶

21-28.

         33.    Two years later, a Colorado trial court awarded Aurora more than $25

million in damages, $24 million of that for the fees Aurora paid to Allonhill for its work.

JX208; Stip. Facts ¶ 28. The court found that (1) Allonhill’s representations about its

conflicts of interest were “false and reckless, and omitted significant, material

information;” (2) that Allonhill was “reckless” in misrepresenting and omitting certain

information to Aurora; and (3) that Allonhill’s performance under the IFR contract was

“abysmal” and “feckless,” and that “Aurora paid Allonhill more than $24 million but


                                              12
             Case 16-50419-KG        Doc 177     Filed 04/25/19     Page 13 of 130



Allonhill never completed the review of a single foreclosure file.” Stip. Facts ¶ 27. Ms.

Allon acknowledged that the court in the Aurora trial “made negative findings about

[her] credibility.” Day 1 Tr. at 74:8-14 (S. Allon); JX250 at ¶ 165 (finding that Ms. Allon’s

“prevaricatory testimony” was “troubling” and “undermined” her “credibility”).

       B.      Allonhill Cuts Costs and Exits Transactional and Conduit Work

       34.     Upon losing the OCC Projects in May 2012, Allonhill immediately laid off

over 300 employees, reducing its workforce by half. Day 1 Tr. at 165:13-166:17 (S. Allon).

In the following months, Allonhill laid off additional managers and administrative staff

to better “right size” the company after the OCC layoffs. Id. at 166:18-167:6 (S. Allon). At

the end of 2012 after Allonhill defaulted on its credit line. Id. at 152:19-153:15, 167:7-21 (S.

Allon). Allonhill implemented a cost cutting strategy. Id. at 179:9-180:1 (S. Allon).

       35.     As a result, in 2012, Allonhill essentially abandoned its securitization

business as the volume of private label securitizations was insufficient to support the cost

of the work. Day 2 Tr. at 434:18-435:11 (Margolf); JX24 at AH00131655, 668. It decided to

“exit” the market for transactional work, which involved one-off review projects, typically

of smaller volumes of loans, under short turnaround periods. JX24 at AH00131657; Gillen

Decl. ¶ 45. Allonhill characterized this work as “short-term, labor intensive, low-margin”

work “that has dragged down our margins more as activity has increased in this space.”

JX24 at AH00131668; Day 1 Tr. at 171:16-172:3 (S. Allon); Day 2 Tr. at 434:6-23 (Margolf).

Exiting this line of work would help achieve Ms. Allon’s objective of eliminating low

margin projects and getting Allonhill to breakeven. Day 1 Tr. at 180:15-18 (S. Allon).



                                                13
             Case 16-50419-KG      Doc 177     Filed 04/25/19    Page 14 of 130



       36.     Allonhill also announced to its existing conduit clients that it would not

provide loan file review services in connection with securitizations unless the client

agreed to pay a monthly retainer to Allonhill. JX24 at AH00131668; Day 1 Tr. at 173:18-23

(S. Allon). Conduit work was the backbone of loan due diligence in the private label

securitization market, as conduit clients – mostly Wall Street banks – retained firms on a

longer term basis to review loans as they flowed through various stages of the

securitization process. Day 1 Tr. at 44:20-45:4, 188:23-189:15 (S. Allon); JX24 at

AH00131655.

       37.     In response to Allonhill’s request for a monthly retainer, all but Goldman

Sachs ultimately rejected the new payment structure. Day 1 Tr. at 176:12-177:1 (S. Allon).

At the time of the Sale, Allonhill was doing no conduit business other than with Goldman

Sachs, having practically withdrawn from the product line that in 2012 Allonhill had

projected to be its primary driver of growth. Day 1 Tr. at 176:12-20, 188:23-191:2 (S. Allon).

       38.     At the end of 2012, Allonhill laid off another 140 employees associated

with the capital markets business. JX24 at AH00131669; Day 1 Tr. at 173:4-12 (S. Allon).

The reductions meant that Allonhill would “turn[] down new business” in securitizations.

JX24 at AH00131669.

       39.     Allonhill pursued other cost cutting measures. It eliminated payment of

commissions to its sales force, froze certain employee salaries, no longer matched

employee 401(k) contributions, and dropped its paid bus pass program. Day 1 Tr. at

182:16-183:19 (S. Allon); Day 2 Tr. at 435:12-436:18 (Margolf); JX30.


                                             14
               Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 15 of 130



       40.       Even after these changes, Allonhill still struggled to deliver projects at the

margins it priced. Day 1 Tr. at 267:22-268:12 (S. Allon). As Ms. Allon wrote in June 2013,

“[Allonhill’s] challenge is never going to be, nor has it ever been, signing deals above the

lowest margins. Our challenge has been delivering them at the margins we priced.” JX308

at SLS079987. In the spring and summer of 2013, Allonhill made changes to its pricing

methodology and operations to better deliver projects at acceptable margins. Id.

       41.      Allonhill also decided to temporarily shift its method of funding the

extensive upfront investment required for private-label securitizations — business that

was profitable only at high volume, by requiring its clients to pay the employee costs of

the loan reviews as they were incurred rather than paying only on completion of a project.

(Id., 77:22- 78:18.)

       42.       Although some clients were upset with Allonhill’s change of its pricing

model, Bank of America, Citibank, and Goldman Sachs agreed to the new structure. (Id.,

78:19-79:8.)

       43.      In October 2012, Allonhill filed a lawsuit against Aurora (the “Aurora

Litigation”), seeking payment of the outstanding receivable. (Id., 71:23-72:3; Undisputed

Facts, ¶ 23.)

       44.       Despite the OCC’s requirement that Aurora terminate Allonhill and the

Aurora Litigation, Allonhill did not lose a single client as a result of the OCC termination.

(Day 1 Tr. (S. Allon) at 74:18-21, 79:19-22; see also JX 111.) Ocwen gave Allonhill work for

the first time. (Day 1 Tr. (S. Allon) at 74:24-75:6; JX 111.) Ms. Allon disclosed the foregoing


                                               15
             Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 16 of 130



facts regarding the effect of the OCC termination to SLS prior to the acquisition in August

2013. (See, e.g., JX 111.)

       45.     Even with these cost cutting measures and pricing and operational changes,

Allonhill struggled financially. For each month in 2012 following the OCC termination,

Allonhill posted negative EBITDA, even after excluding the company’s costs associated

with the Aurora litigation. JX55; Day 1 Tr. at 148:11-150:21 (S. Allon). Allonhill reported

a net negative income of $299,580 for 2012, but that figure credits the business with half

of the $22 million Aurora receivable; excluding that receivable in full, the company lost

over $11 million in 2012. JX32 at AH00001900; Day 1 Tr. at 151:17-152:18 (S. Allon). By the

end of 2012, Allonhill’s bank called its working capital line of credit, necessitating the

Allons to provide the company with an additional $2.4 million in capital before the end

of the year. Day 1 Tr. at 152:19-153:15 (S. Allon).

       46.     The company’s financial troubles continued in 2013, as Allonhill’s EBITDA

was negative in every month preceding the August Sale to SLS, and total losses in the

first eight months of the year amounted to $4.9 million. JX102; Day 1 Tr. at 150:22-151:16,

155:2-6 (S. Allon). Allonhill suffered these losses despite the fact that the Allons

contributed an additional $3.2 million of capital into the business during the first half of

2013. JX247 at ¶¶ 4(d) & 5(a). Given the company’s ongoing issues and capital needs, the

business would have required additional capital contributions if the Sale did not close, as

Allonhill’s CFO noted two weeks before closing. DX6.




                                             16
             Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 17 of 130



       47.    In the twelve months prior to closing the deal with SLS, nearly 70 percent

of Allonhill’s revenues were concentrated in three clients – Fannie Mae, Freddie Mac, and

Flagstar. JX102; Day 1 Tr. at 157:9-158:5 (S. Allon). The vast majority of this work was

default related. Day 2 Tr. at 441:18-447:1, 452:5-454:6 (Margolf).

       48.    In short, between 2008 and August 2013, Allonhill’s only profitable period

came in 2011 as a result of the revenue generated by the OCC Projects. The company

required significant capital infusions each year and would have required more if not for

the SLS acquisition. Day 1 Tr. at 161:13-162:9 (S. Allon); DX6. At the time of the Sale, a

substantial portion of its trailing twelve-month revenue depended on three clients who

provided it with work that arose from the financial crisis. Id. at 162:5-163:10 (S. Allon).

       49.     The OCC termination, two rounds of massive layoffs, and the mothballing

of its securitization business severely damaged Allonhill’s standing in the marketplace.

       50.    Following the OCC termination, certain client relations worsened upon

Allonhill’s “wind down [of] conduits,” as “clients were very upset” when Allonhill

reneged on existing payment arrangements. JX159 at SLS72942. In January 2013, a

potential client reported to Allonhill that it had heard “bad things” about the company

from Bank of America, Barclay’s Capital and Citibank. JX37; Day 1 Tr. at 312:3-314:5 (S.

Allon). As Ms. Allon characterized what the potential client reported, “we are slime for

walking away from a commitment.” Id. Bank of America “was particularly upset,”

vowing even five years later (in 2017) never to work again with Ms. Allon. Day 1 Tr. at

78:21-79:1 (S. Allon); Day 2 Tr. at 438:12-21 (Margolf).


                                             17
             Case 16-50419-KG       Doc 177    Filed 04/25/19     Page 18 of 130



VIII. Allonhill’s Sale Efforts

       A.     Allonhill Rekindles Sale Efforts and Prepares Projections

       51.    As Allonhill continued to generate losses month after month in the wake of

the OCC termination, it became clear that the company “needed to do something.” DX7

at JMP- Allonhill0018547. The Allons had invested over $5 million in capital into the

business in late 2012 and early 2013 just to keep it afloat, and they were not willing to

fund the company indefinitely. Day 1 Tr. at 356:22-357:2 (H. Allon). Allonhill and PwC

briefly rekindled discussions in 2012, but talks ended, with Allonhill never receiving an

offer or valuation in writing. Day 1 Tr. at 228:6-229:17 (S. Allon). In late 2012, as Allonhill

exited the capital markets business, Ms. Allon asked Mr. Abbe to canvass the market for

other potential purchasers. Id. at 229:18- 230:2 (S. Allon); Abbe Decl. ¶ 16.

       52.    The loss of the OCC Projects meant that Allonhill’s 2012 and 2013 financial

results would be lower than the previous year. This reality, combined with the expected

decline in other default related work, meant that Allonhill had to be even more focused

with potential buyers on the promise of what its business could do in the future when

the private label market returned, and not on what it had done in the past. Day 1 Tr. at

192:11-16, 193:12-23 (S. Allon). Thus, because Allonhill was focusing buyers on future

performance, financial projections would play a “very important” part of the sale process.

Day 1 Tr. at 193:24-194:5 (S. Allon); Day 2 Tr. at 501:20-502:10 (Abbe).

       53.    As the sale process heated up, Allonhill focused on creating projections that

Mr. Abbe could share with the numerous parties he was contacting. See, e.g., JX31; JX34;


                                              18
             Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 19 of 130



JX35; JX62. The evidence shows that the Allonhill team struggled over how best to project

the business going forward as there were differences of opinion internally about how

quickly and how much Allonhill could grow. Id.; Day 1 Tr. at 200:5-222:15 (S. Allon).

       54.      Despite this uncertainty, efforts were made to prepare projections that

showed significant upside. To that end, Ms. Allon worked closely with Ken Glickstein

(“Mr. Glickstein”), a Braddock Financial employee not involved in Allonhill’s day-to-day

operations, to prepare the most aggressive set of projections possible. Day 1 Tr. at 195:18-

196:5, 200:5-208:6 (S. Allon); JX31. They showed dramatic growth scenarios in conduit

and SPM work – product lines tied to growth in the private label securitization market,

the primary driver of Allonhill’s future. Day 1 Tr. at 188:17-189:15, 200:20-203:23 (S.

Allon); JX31.

       55.      At the request of the deal team, Dan Gallery, (“Mr. Gallery”) also prepared

a set of projections, referred to as a “market opportunity analysis.” Day 1 Tr. at 208:19-

209:2 (S. Allon). On March 1, 2013, Mr. Gallery circulated these projections to the Allonhill

team in which he set forth a view of various growth opportunities, and attached revenue

projections for each business line based on expected future sales. JX303. Mr. Gallery’s

projections did not match the aggressive “top down” projections that had been prepared

by Ms. Allon and Mr. Glickstein – Mr. Gallery’s were too low. JX48; Day 1 Tr. at 211:12-

216:20 (S. Allon). Accordingly, certain portions of Mr. Gallery’s projections were adjusted

upward before they were shared with buyers, including SLS, in order to show sufficient

growth. JX49; Day 1 Tr. at 214:20-216:20 (S. Allon).


                                              19
             Case 16-50419-KG       Doc 177    Filed 04/25/19     Page 20 of 130



       B.     Allonhill Conducts a Robust Marketing Process

       56.    Allonhill conducted a robust marketing process. In late 2012 and early 2013,

Mr. Abbe tested the market by contacting over two dozen potential strategic and financial

buyers, SLS among them. Day 2 Tr. at 511:13-523:14 (Abbe); Abbe Decl. ¶ 16; JX27; JX42;

JX54; JX59. 4 In Mr. Allon’s view, Mr. Abbe was “as good as you can do in terms of

someone you could hire to test the market.” Day 1 Tr. at 362:11-14 (H. Allon). Mr. Abbe

testified that he did the “best job” he could to solicit buyers for Allonhill. Day 2 Tr. at

526:4-7 (Abbe). The only party to show any real interest was SLS. Id. at 524:11-525:11

(Abbe). No party other than SLS offered anything in writing, and at the time Allonhill

executed a letter of intent with SLS in June 2013, Mr. Abbe did not have the “level of

engagement where [he] felt comfortable that [Allonhill] would be able to move somebody

forward.” Id. at 520:8-10, 524:11- 525:11 (Abbe); Day 1 Tr. at 230:23-231:5 (S. Allon).

       C.     SLS

              1.     SLS’s Management Team

       57.    At the time of the Sale, SLS was led by a management team with expertise

in mortgage services and related technology, and experience with successfully turning

around a troubled business in the mortgage servicing industry.




       4  The evidence shows that Mr. Abbe contacted at least the following potential strategic
and financial buyers: Promontory Financial Group, Deloitte, BDO, FTI Consulting, RiskSpan,
Fidelity Risk Management, Lender Processing Services, Verisk Analytics, EXL Service, Ernst &
Young, Wolters Kluwer, Decision Insight, KPMG, FlexpointFord, LLC, McGladrey, FNC, Huron
Consulting Group, Navigant Consulting, Duff & Phelps, The Williston Financial Group, Genpact,
Bregal Sagemount, IBM, and Accenture. Id.
                                              20
             Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 21 of 130



       58.     Jason Nadeau (“Mr. Nadeau”) was Chief Executive Officer of SLS from

2008 through 2016. Day 3 Tr. at 15:17-22, 123:22-24 (Nadeau). After beginning his career

in accounting and technology roles for Wells Fargo, Mr. Nadeau joined SLS in 1996 as

Vice President of Technology, managing SLS’s software operations. Id. at 7:4-8:18

(Nadeau). Shortly thereafter, he became Chief Technology Officer for SISCO, the publicly

traded company that ultimately owns SLS. Id. at 8:20-9:3 (Nadeau). In 1999, Mr. Nadeau

left SISCO and co-founded RealEC Technologies, which created an exchange software

platform for the mortgage services industry. Mr. Nadeau ultimately rejoined the Stewart

family of companies and, in 2008, he became CEO of SLS. Id. at 12:3-13:7 (Nadeau). Today,

he is the Chief Digital Officer for Fidelity National Financial. Id. at 125:6-7 (Nadeau).

       59.    Laurie Pyle (“Ms. Pyle”) was the Chief Operating Officer and Chief

Technology Officer of SLS from 2008 through 2016. Id. at 319:13-322:11, 356:6-7 (Pyle). Ms.

Pyle began her career in the U.S. Army. Id. at 314:5-21 (Pyle). After three years in the

Army, Ms. Pyle attended Methodist University, graduating with a degree in international

business and economics. Id. at 315:1-9 (Pyle). She started working in the mortgage

industry in 1999, when she joined RealEC Technologies, ultimately becoming its Senior

Vice President of Technology Solutions. Id. at 315:10-317:6 (Pyle). Ms. Pyle later joined

SLS with Mr. Nadeau, where she managed the design and sales of the first electronic

closing application introduced to the mortgage industry. Id. at 318:11-319:12 (Pyle). She

also transitioned with Mr. Nadeau to SLS in 2008. Id. at 319:13-19, 321:4-6 (Pyle). Today,

Ms. Pyle is the Chief Operating Officer of Factom, Inc., a block chain technology


                                             21
             Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 22 of 130



company. Id. at 357:11-358:4 (Pyle).

       60.    Scott Gillen (“Mr. Gillen”), is the Senior Vice President Industry Relations

and Marketplace Strategy for Stewart Title, managing the company’s digital strategy.

Gillen Decl. ¶¶ 1, 5. He joined Stewart Title in August 2016 after ten years in various

leadership roles within SLS. Id. ¶¶ 2, 5, 6. He first joined SLS in 2006 as Senior Vice

President, National Sales, and transitioned in 2009 to Senior Vice President, Strategic

Initiatives, where he largely focused on expanding SLS’s presence in the default space,

working closely with the GSEs and lender clients to provide support for their default

management needs. Id. ¶ 5. Between 2012 and 2016, Mr. Gillen served as Executive Vice

President, Origination and Servicing Executive, reporting directly to Mr. Nadeau, where

he was the executive advisor for all mortgage origination and servicing related services

that SLS provided. Id. ¶ 6. Within that role, he managed some of SLS’s larger

relationships, including its GSE relationships and major lender relationships, in addition

to overseeing sales and marketing activity for SLS. Id. For more than twenty years before

joining SLS in 2006, Mr. Gillen held numerous positions in the mortgage services

industry. Id. ¶ 4.9

              2.      SLS’s Acquisition Strategy

       61.    As the economy continued to improve in the years following the financial

crisis, Mr. Nadeau recognized that the default market would not thrive forever. Id. at

22:10-23:16 (Nadeau). Accordingly, in 2012, SLS embarked on an acquisition strategy in

order to diversify its product offerings. Id. By 2012, Mr. Nadeau believed that SLS needed


                                            22
            Case 16-50419-KG      Doc 177     Filed 04/25/19    Page 23 of 130



to focus on the “recovery market” – the opportunities that would be available as loan

originations increased. Id. at 22:10- 23:16, 25:7-26:19, 84:19-86:7 (Nadeau). Mr. Nadeau

hoped that increased originations would bring back private label securitization.

      62.    Allonhill appeared to be an attractive acquisition target for SLS. Id. at 23:17-

24:21 (Nadeau). Mr. Nadeau first learned that Allonhill might be interested in a deal

shortly after its second round of layoffs in December 2012. Id.; JX26. The layoffs, widely

reported in the Denver press, caught the attention of Ken Blevins, head of another Stewart

company, PMH Financial, which SLS had acquired in 2011 from Mr. Allon. Day 3 Tr. at

23:17- 24:21 (Nadeau); Gillen Decl. ¶ 8. Mr. Blevins brought Allonhill to Mr. Nadeau’s

attention. Day 3 Tr. at 23:17-24:21 (Nadeau). Mr. Nadeau understood Allonhill to be

focused on due diligence for securitizations, and with his desire to position SLS for the

return of that market, he saw a potential business opportunity. Id. at 24:22-25:13

(Nadeau). SLS connected with Mr. Abbe and sale discussions began.

IX.   Allonhill’s Discussions in 2012 and 2013 with Potential Buyers or Investors

      63.      In early 2012, Allonhill received inquiries about whether it was looking for

an investor or a buyer. (Day 1 Tr. (S. Allon) at 80:13-24.) In response, Allonhill had

retained an investment banker, Mr. Abbe from JMP Securities. (Id., 81:4-6.)

      64.    Over the course of 2012, Mr. Abbe suggested several companies he believed

would be good candidates to invest in or purchase Allonhill. (Id., 81:15-17.) This list

included accounting firms like PriceWaterhouseCoopers (“PwC”) as well as other

companies in the mortgage industry, including SLS. (Id., 81:21-82:3; see also JX 27,


                                            23
                Case 16-50419-KG    Doc 177    Filed 04/25/19   Page 24 of 130



AH00127170 (identifying SLS in December 2012 as one of the “Tier 1 potential buyers”).)

          65.    A number of potential investors and buyers signed non-disclosure

agreements or engaged in negotiations with Allonhill, including PwC, which engaged in

preliminary negotiations with Allonhill in April 2012. Allonhill provided PwC with

financial projections, as of April 2012 (see JX 12), but those same projections were not

used in later negotiations with SLS because they had become outdated. (See, e.g., JX 49;

JX 50.)

X.        Negotiations between SLS and Allonhill Leading Up to Letter of Intent,
          December 2012 Through June 2013

          A.     Information Provided by Allonhill and SLS’s Valuation in March 2013

          66.    The acquisition discussions between Allonhill and SLS began in December

2012. During the period from December 2012 through mid-March 2013, Allonhill sent

SLS information about the company, including its financial information and projections.

(See JX 29 (December 2012); JX 38 (January 2013); JX 49 and JX 50 (March 2013).)

          67.     In the January 2013 projections, Allonhill believed (based on “market

indications”) that the return of the private label securitization market was “imminent”

and it projected $9 million in revenue for the conduit business in 2013. (JX 38, SLS144351,

SLS144369.) The same projections forecasted total revenue in 2013 of approximately $42

million. (Id., SLS144369.) In the March 2013 projections, however, Allonhill lowered the

2013 revenue for conduit to $1 million and, correspondingly, the total revenue to $34

million. (See JX 50, JMP-Allonhill0009951, page 4.)



                                              24
             Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 25 of 130



       68.    Allonhill explained to SLS that, after further review, it did not believe the

conduit market would recover sufficiently in 2013. (JX 49, JMP-Allonhill0009948.)

Allonhill’s projections for the conduit market in 2014 were slightly higher, $1.2 million.

(JX 50, JMP- Allonhill0009951, page 7.) Therefore, as of March 2013, the Allonhill total

revenue projections for 2013 and 2014 (which were $34 million and $52 million,

respectively) were not dependent on a return of private label securitizations. (See JX 49;

JX 50.) Instead, they forecasted growth over a range of business lines, with the highest

being flow and SPM. (See Id.)

       69.    In early February 2013, SLS visited Allonhill’s offices and participated in a

discussion regarding several aspects of the company, including its operations, financials,

business model and technology. (See JX 83.) One of SLS’s employees, Chad Berreth (“Mr.

Berreth”), had worked at Murrayhill and Clayton previously and had experience with

their technology. Mr. Berreth reported to Mr. Nadeau and others at SLS that, in his prior

review of the Allonhill technology, he found it to be superior: “I had never seen anything

that detailed and comprehensive integrated within an actual operations platform.” (JX

41.)

       70.     In mid-March 2013, based on the information provided by Allonhill, SLS

prepared a valuation that ranged from $42 to $86 million. (See JX 52.) These calculations

assumed an earnout payment of between $25 and $52 million. (See Id.)




                                            25
             Case 16-50419-KG       Doc 177    Filed 04/25/19     Page 26 of 130



       B.     Further Exchange of Information, Offer and Letter of Intent

       71.    In early April 2013, Allonhill decided to focus on pursuing a transaction

with SLS (even though a few companies did continue to engage in discussions with

Allonhill after April 2013). (See JX 54; Day 1 Tr. (S. Allon) at 85:9-86:8; JX 59.) In April

2013, Allonhill also sent SLS additional financial information. (See, e.g., JX 58.)

       72.    In late May 2013, SLS made an offer to acquire Allonhill. (Day 1 Tr. (S.

Allon) at 90:2-4; see also JX 68; JX 69.) The SLS offer contemplated both an upfront

payment of $15 million and an earnout component. (Undisputed Facts, ¶ 12.) SLS’s offer

contained a chart that estimated that the total consideration paid by SLS, including

earnout, could range from $27 million to $119 million. (JX 68; JX 69.)

       73.    In June 2013, Allonhill and SLS signed a letter of intent (the “LOI”), after

which Allonhill could not “directly or indirectly, solicit and/or initiate any discussions

or engage in negotiations with, or sell or offer to sell to anyone other than, Stewart . . . .”

(JX 80, AH00120709; see also Day 1 Tr. (S. Allon) at 91:13-16.) Leading up to the signing

of the LOI (and, as described above), Allonhill provided SLS with a variety of financial

and other information about its business. (Day 2 Tr. (R. Abbe) at 527:4-528:10.)

XI.    Post-LOI Due Diligence by SLS in July and August 2013

       A.     Information Provided by Allonhill

       74.    Beginning in July 2013, immediately after the signing of the LOI, SLS

engaged in several weeks of additional due diligence on the Allonhill business. (Day 3

Tr. (J. Nadeau) at 194:19-22, 195:12-14.) SLS was assisted in that effort by two financial

advisors, Harbor View Advisors (“HVA”) and Deloitte & Touche (“D&T”). (Id., 195:18-
                                       26
             Case 16-50419-KG         Doc 177    Filed 04/25/19   Page 27 of 130



20.)

       75.    During the diligence meetings, Allonhill and SLS discussed the financial

statements for Allonhill, which showed that the Allons had made capital contributions in

the past to support the business. (JX 82, JMP-Allonhill0013746; see also (Day 1 Tr. (S.

Allon) at 315:9-15 (noting that the Allonhill was capital intensive and that Allonhill

relayed such information to SLS).) The parties also discussed, among other things,

Allonhill’s technology, flexible business model, and need for the ability to hire staff

quickly. (Day 1 Tr. (S. Allon) at 92:12-17, 96:11-15; JX 82.) Ms. Allon also had a one-on-

one meeting with Mr. Nadeau, during which they discussed Allonhill’s pricing

methodology and the need to retain key employees, especially senior leaders. (Day 1 Tr.

(S. Allon) at 93:10-95:14; JX 106.)

       76.    In addition, Allonhill described its pricing model for deals and SLS did not

raise any concerns. (See, e.g., JX 82, JMP-Allonhill0013745; JX 86, JMP-Allonhill0013989.)

SLS instead indicated that the pricing models of the two companies were similar. (JX 86.)

       B.     SLS’s Focus on Costs in July/August 2013

       77.    In 2013, SISCO, began to come under substantial pressure from activist

shareholders to reduce costs. (Day 3 Tr. (J. Nadeau) at 138:9-139:15.)

       78.    As of this time period, the compensation of Mr. Nadeau and Ms. Pyle (the

two SLS executives in charge of the Allonhill business post-closing) was partially — but

significantly — tied to their cost-cutting performance, including the reduction of

employee costs. (See JX 5, 22-27; Day 3 Tr. (L. Pyle) at 361:21-362:15.)


                                                27
             Case 16-50419-KG        Doc 177    Filed 04/25/19    Page 28 of 130



       79.       SLS’s overall concern about costs is also reflected in the documents from

July 2013 on diligence for the Allonhill transaction. See, e.g., JX 84, JX 85, JX 90.

XII.   Board Presentations in July and August 2013

       80.       On or around July 30, 2013, prior to the completion of due diligence, Mr.

Nadeau presented a “deal book” to the SISCO Board (the “July 2013 Deal Book”)

regarding the Allonhill transaction. (JX 100-1.)

       81.       In the July 2013 Deal Book, Mr. Nadeau compared Allonhill to the SLS

screening criteria and he found (among other things) that Allonhill had: (1) “Premiere

pricing, strong expertise & specialization”; (2) an “[e]stablished leader [Ms. Allon] &

strong client base”; and (3) a “[v]eteran in Sue Allon, strong but new operations staff.”

(Id., SLS139424.) Mr. Nadeau also praised Allonhill as “proactive” in the due diligence

process. (Id.)

       82.       Elsewhere in the July 2013 Deal Book, Mr. Nadeau listed some of Allonhill’s

other attributes:

       •         “Established core customer base — Top lenders, GSEs, FDIC”

       •         “Experienced & seasoned management team”; and

       •         “Solid brand and reputation for quality.”

(Id., SLS139425.)

       83.       The July 2013 Deal Book noted Allonhill’s financial history and then set

forth three scenarios showing a total purchase consideration of between $24 and $50

million (i.e., with the earnout ranging from $9 million to $35 million). (See Id., SLS139427,


                                               28
             Case 16-50419-KG       Doc 177    Filed 04/25/19     Page 29 of 130



SLS139429.) These scenarios were the product of discussions involving Mr. Nadeau, his

team and HVA as well as several models that they developed. (See JX 91; JX 92; JX 93; JX

94; JX 97; JX 98.)

       84.     It is apparent that the potential total consideration in the July 2013 Deal

Book — i.e., between $24 and $50 million — was too high for SLS and its management.

In early August 2013, shortly after the July 2013 Deal Book was presented to the Board,

SLS and HVA began to discuss the “breakeven” point for the Allonhill transaction.

       85.     The reference to “breakeven” meant the requirement at the Stewart

companies that an investment must pay for itself within five years. (See JX 112 (noting

“the requirements to be 5 year cash flow positive for deals”); Morris Dep. Tr., 106:19-21.))

Mr. Nadeau assured Mr. Morris that he would adhere to the requirement; Mr. Nadeau

promised that he would “get AH [the Allonhill transaction] to cash neutral or bust the

deal.” (JX 112.)

       86.     In order to get the deal to “cash neutral,” the SLS team continued over the

next few weeks to run models with lower revenue numbers and earnout amounts. By

August 22, 2013, SLS had developed a model with four new scenarios that resulted in

potential total consideration of $16 to $37 million (i.e., with earnouts of $1 to $22 million),

which was considerably lower than the figures in the July 2013 Deal Book. (JX 310.)

       87.     Mr. Nadeau prepared a revised deal book, dated August 23, 2013 (the

“August 2013 Deal Book”), for the SISCO Board. (JX 125.) The August 2013 Deal Book

included the four scenarios from the latest model, which projected total consideration


                                              29
              Case 16-50419-KG      Doc 177     Filed 04/25/19    Page 30 of 130



ranging from $16 to $37 million. (JX 125, HV001185.) The August 2013 Deal Book (like

the model) ascribed probabilities to each one of the scenarios, with the “Medium Growth”

having a 50% likelihood, the “High Growth” having a 20% likelihood, the “GSE 50%

Decline” having a 10% likelihood, and the “Lightning Bolt Issue” having a 5% likelihood.

(Id.)

        88.    Thus, as of late August 2013, SLS projected that there was a 60% likelihood

that it would have to pay an earnout amount to Allonhill (under the “Medium Growth”

scenario) of approximately $11.5 million.

        89.    At trial, SLS argued that there was no incentive for it to achieve anything

other than the “Medium Growth” and “High Growth” scenarios because those two

scenarios would bring in the highest revenue (which, it claimed, would be to the benefit

of SLS).

XIII. Additional Pre-Closing Disclosures Made by Allonhill in August 2013

        90.    In August 2013, Mr. Nadeau expressed to Ms. Allon that he was concerned

about Allonhill’s reputation after the OCC termination and the Aurora Litigation. (Day

1 Tr. (S. Allon) at 98:14-17.) In response, Ms. Allon provided a description of the status

of Allonhill’s relationship with each of its clients. (See Id., 98:17-20; JX 111.)

        91.    Ms. Allon also made additional disclosures about Allonhill’s relationship

with Bank of America. (Day 1 Tr. (S. Allon) at 99:10-22; JX 111.)

        92.    Allonhill further disclosed substantial detail regarding the Aurora project

and the Aurora Litigation. (Day 1 Tr. (S. Allon) at 72:11-73:22; Undisputed Facts, ¶ 25.)


                                              30
             Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 31 of 130



XIV. Pre-Closing Representations Made to the Allons in July and August 2013

       93.    In July 2013, it was important to Allonhill that SLS agree to operate the

business after the closing of the transaction in the same manner that Allonhill had

operated it before the closing. (Day 1 Tr. (S. Allon) at 97:4-17.) Allonhill wanted that

representation “[b]ecause the business couldn’t grow and develop in [the] market if it

weren’t run the same. . . . [I]f [SLS] changed the model, [Allonhill] wouldn’t be able to

hit the hurdles that [Allonhill] was agreeing to.” (Id., 97:13-17.) No one at SLS objected

to Allonhill’s request for that representation (Id., 97:18-21), and Allonhill included such

protections regarding the operation of the business in the draft Asset Purchase

Agreement (“APA”) that was sent to SLS in late July 2013.

       94.    In late July 2013, Ms. Allon still had doubts about the transaction based on

Mr. Nadeau’s changes in attitude and approach toward Allonhill. (Id., 103:19-104:3.) In

response, Mr. Nadeau and Mr. Morris met with Ms. Allon in Denver. (Id., 104:4-18.) Ms.

Allon explained Allonhill’s business and potential, and in response, Mr. Morris expressed

enthusiasm. (Id., at 104:18-24.)

       95.    In August 2013, Ms. Allon again questioned whether SLS had the present

resources and commitment necessary to operate the Allonhill business post-closing as it

had been run pre-closing. (Id., 105:1-20.) When Ms. Allon expressed her concerns, SLS

arranged for Mr. Nadeau and Mr. J. Davis to have a dinner with Ms. Allon on August 21,

2013 to reassure her. (Id., 105:21-106:12; Undisputed Facts, ¶ 7.) Messrs. Nadeau and J.

Davis told David Kaplan (“Mr. Kaplan”) that the purpose of the dinner with Ms. Allon


                                             31
            Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 32 of 130



was “to show her the love.” (JX 123; see also Day 1 Tr. (S. Allon) at 105:23-106:1

(describing Mr. Nadeau as “pouring on the charm”).)

      A.     Dinners in Denver

      96.    At the dinner, they were joined by Mr. J. Davis, then SLS’s vice chairman.

Id. at 51:4-15, 68:16-69:11 (Nadeau). The participants discussed SLS’s commitment to

retain Allonhill’s key employees, the SLS labor pool (in Costa Rica and elsewhere) that

would be available to assist with the Allonhill business post-closing and would help to

reduce the operational costs of the post-closing business, Ms. Allon’s continued

prominent role after the closing and SLS’s present intent to invest in the business. The

parties discussed Ms. Allon’s role going forward and how they wanted to market the deal

immediately upon closing. Day 3 Tr. at 68:16-69:11 (Nadeau). Ms. Allon testified that at

the dinner, Mr. Nadeau “made a series of promises to me.” Day 1 Tr. at 105:21-106:12 (S.

Allon). Ms. Allon claims that Mr. Nadeau:

      promised that I would remain in a central role running the business, that
      nothing would change, that he would retain my key employees, our key
      employees. He promised to make this Costa Rican MBA outsourcing staff
      available to me. He again committed to helping smooth things over with
      Cheryl Glory and getting us back into good graces with Bank of America.
      And he repeated that nothing was going to change.

  Day 1 Tr. at 105:21-106:12 (S. Allon)

      97.    A second dinner occurred in late August 2013, days before the APA closed,

and was attended by the same SLS representatives and the Allons. (Id., 106:13-107:5.)

Among other things, Mr. Nadeau and Mr. Allon discussed the Costa Rican labor pool,




                                            32
              Case 16-50419-KG    Doc 177    Filed 04/25/19    Page 33 of 130



which SLS represented would be an available resource for the business, and the status of

the Aurora Litigation. (Day 1 Tr. (H. Allon) at 343:8-24.)

       98.     Ms. Allon’s testimony that Mr. Nadeau promised she “would remain in a

central role running the business” is undercut by other aspects of her own testimony and

the documentary record. Both Ms. Allon and Mr. Nadeau testified that before the Sale,

they agreed that Ms. Allon would instead serve in a client-facing role, where she would

market the business, attend conferences, and provide thought leadership, rather than be

significantly involved in day-to-day operations. Day 1 Tr. at 252:24-254:16 (S. Allon); Day

3 Tr. at 69:12-20 (Nadeau). In fact, she testified unequivocally that she understood she

would not be involved in day-to-day operations. Day 1 Tr. at 253:5-15 (S. Allon) (Q: “You

weren’t going to be in the day-to-day operation of business, right?” A: “Yes.”).

       99.     As for Costa Rica, Ms. Allon testified that Mr. Nadeau told her that SLS’s

Costa Rican operation was “a large staff of English-speaking MBAs.” Id. at 96:20-97:3 (S.

Allon). Mr. Nadeau recalls telling her that most of SLS’s Costa Rican workforce had

“advanced degrees,” and that he believed they could be used for “back office work or the

indexing, the imaging and some of the types of tasks that would help underwriters be

able to process more loans.” Day 3 Tr. at 70:1-21 (Nadeau). Mr. Allon testified that, at a

second dinner meeting, he was told that the employees in Costa Rica were “college

educated.” Day 1 Tr. at 374:14-22 (H. Allon).

       100.    Whether the Costa Rican workforce had MBAs or not, Ms. Allon admitted

that MBAs would not be required for the type of work she envisioned sending to Costa


                                            33
              Case 16-50419-KG      Doc 177     Filed 04/25/19    Page 34 of 130



Rica. Id. at 256:2-24 (S. Allon). She acknowledged that they would perform “lower-level

tasks” that would not even require a college degree in the United States. Id. Therefore,

Ms. Allon conceded that “the fact that they had MBAs wouldn’t be critical to the type of

work” that she thought “they could potentially do for the Allonhill business going

forward.” Id.

XV.    Terms of the APA and Related Agreements

       101.     Allonhill and SLS entered into the APA as of August 28, 2013. (Undisputed

Facts, ¶ 9; JX 135.) The APA was later amended effective as of September 30, 2013.

       102.     The APA structured the transaction between Allonhill and SLS as a sale of

the assets (the “Target Assets”) used by Allonhill in connection with the Business. (JX 135

at § 1.1.) The parties agreed on the asset-sale structure because Allonhill and SLS did not

want SLS to incur any liability as a result of the Aurora Litigation and Allonhill did not

want to share any recovery from the Aurora Litigation with SLS. (Day 1 Tr. (H. Allon) at

340:12-19.)

       103.     The parties also carved out the Aurora Litigation from the APA transaction

(see JX 135 at §§ 1.2, 1.4), and Allonhill agreed to indemnify SLS for losses that might

result from any successor liability claims. (See Id., §§ 7.6, 7.7.)

       104.     The purchase price for the APA consisted of (1) a payment of $15 million in

cash at closing; and (2) an earnout payment (the “Earnout”) tied to the achievement of

hurdles (the “Earnout Hurdles”) over a defined three-year period (which the Court will

refer to as “Year 1,” Year 2” and “Year 3”). (See Id., §§ 2.1, 2.2.)


                                              34
              Case 16-50419-KG     Doc 177     Filed 04/25/19   Page 35 of 130



       105.    The APA also contained the following relevant provisions:

       a.      It required that “[SLS] shall use commercially reasonable efforts to operate

the Business and use the Target Assets in a manner consistent in all material respects with

[Allonhill’s] ordinary course operation of the Business and use of the Target Assets.” (Id.,

§ 2.2(e).) SLS’s commitment that it would operate the Business post-APA as Allonhill

had operated it pre-APA was critically important to Ms. Allon. (Day 1 Tr. (S. Allon) at

97:4-17.)

       b.      Under Section 2.2(c), the parties agreed to:

               cooperate in good faith to adjust the Earnout Hurdles, if necessary,
               to take into account the effect of any change in the recognition of
               revenues, the occurrence of acquisitions, divestitures or other
               Business Material Adverse Effect, that results in an adverse change
               to the Revenue or the Earnout Revenue Multiple for any portion of
               the Earnout Period. (JX 135 at § 2.2(e).)

       c.      The APA imposed a $1.5 million limit on damages that SLS could recover

for any breach of certain representations and warranties in the APA (Id., § 7.2(c)) and

limited consequential damages. (Id., § 7.4(d).)

       d.      SLS disclaimed reliance on pre-APA representations by Allonhill, and the

APA integrated all claims by SLS into the representations, warranties and covenants

made by Allonhill in the APA. (See Id., §§ 5.7(b), 10.10 and 10.15.) The APA did not

contain provisions that limit Allonhill to breach of contract claims. Nor does the APA

impose a damages limitation on Allonhill’s claims against SLS.




                                             35
              Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 36 of 130



       e.        In Schedule C to the APA, Allonhill made disclosures that, together with

the information SLS gained from its diligence, related to all of the facts upon which SLS

bases its counterclaim.

       106.      Upon execution of the APA, Ms. Allon went to work for SLS pursuant to a

three-year employment contract. (Day 1 Tr. (S. Allon) at 111:21-112:6.) Ms. Allon also

agreed to non-competition provisions in the APA. (JX 135 at § 9.2.)

       107.      The Target Assets transferred in the APA included Allonhill’s contracts,

unless excluded (the “Assumed Contracts”) and customer receivables. (See Id., § 1.1;

Undisputed Facts, ¶ 11.) The parties were aware that certain of the Assumed Contracts

would need to be assigned post-APA. (See, e.g., JX 135 at § 6.6; Day 3 Tr. (J. Nadeau) at

119:19-120:3.)

       108.      At the same time as the APA, the parties also entered into the Employee

Leasing Agreement, effective September 1, 2013 and terminating September 30, 2013 (the

“ELA”), so that in the post-APA period former Allonhill employees could continue

performing work under Assumed Contracts that had not been transferred. (See D.I. 671-

2; Undisputed Facts, ¶ 10; Day 3 Tr. (J. Nadeau) at 119:14-120:17.) SLS received lease

payments in exchange. (D.I. 671-2 at § 9.)

       109.      The ELA expressly states that there was an independent relationship

between the parties: “[SLS] shall provide the services of the Leased Employees as an

independent contractor and not as an agent, joint venturer, nor partner of [Allonhill], and

nothing in this Agreement shall be construed as creating any other relationship between


                                              36
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 37 of 130



[SLS] and [Allonhill), or between any employee or agent of [SLS] and [Allonhill].” (Id., §

5.)

       110.    The APA provided that, during the term of the ELA, Allonhill had the right

to retain the cash collected from customers, but, after the termination date of the ELA, the

cash would be retained by SLS. (JX 135 at § 6.12.)

       111.    When there was a delay in the transfer of certain Assumed Contracts, the

parties entered into the First Amendment to the ELA (the “ELA Amendment”), which

was effective as of September 30, 2013 and extended the term of the ELA to October 31,

2013. (JX 186.)

       112.    In connection with the ELA Amendment, the parties also entered into the

First Amendment to the APA (the “APA Amendment”), which was effective from

September 30, 2013. (JX 199.) The APA Amendment amends Section 6.12 of the APA and

provides that SLS would receive cash collections, net of Allonhill’s operating expenses

that it paid in connection with the work certain Assumed Contracts under the ELA and

ELA Amendment (collectively, the “ELAs”). (See Id.) Thus, Allonhill continued to

provide services for customer contracts and ultimately remitted to SLS the payments that

Allonhill received, less the costs relating to the leased employees.

       113.    In addition, APA Amendment adjusted the dates for the three annual

earnout calculations by delaying the start of these years to November 1, 2013 for Year 1,

November 1, 2014 for Year 2, and November 1, 2015 for Year 3.




                                             37
              Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 38 of 130



       114.    Although the ELAs terminated on October 31, 2013, Allonhill continued

well past that termination date to collect payments from customers for work that it

performed with employees leased from SLS. (JX 174; JX 197.) Customers direct-deposited

their payments to Allonhill, rather than to SLS, from the date of the APA until March of

2014 (long after the expiration of the relevant provisions of the ELAs). (See Undisputed

Facts, ¶¶ 15-16.) These payments totaled $7,834,686. (Undisputed Facts, ¶ 16.)

       115.    The APA Amendment was not executed until January 2014 because SLS

told Allonhill on January 10, 2014 that “[o]nce payment is received, the amendment will

be signed according to Stewart.” (JX 197.)

       116.    In exchange for SLS signing the APA Amendment in January 2014 (past the

termination date of the ELAs) and after the APA and ELAs no longer obligated Allonhill

to make payments to SLS in connection with ELAs, Allonhill made certain transfers to

SLS in January and February 2014 (the “Cash Transfers”). (Undisputed Facts, ¶¶ 17-18.)

The Cash Transfers totaled $6,608,309.15. (Undisputed Facts, ¶ 17.)

       117.    The Cash Transfers came from Allonhill’s collections under certain

Assumed Contracts and allowed SLS to obtain possession of $6,608,309 from Allonhill

within 90 days of the Petition Date. In exchange, Allonhill received the benefit of the ELA

Amendment and APA Amendment, which was a cash neutral result for Allonhill given

that it recouped amounts previously paid in respect of leased employees. (See JX 174;

Day 3 Tr. (J. Nadeau) at 120:18-20.)




                                             38
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 39 of 130



       118.    Other collections from clients, totaling $675,474.75, were in Allonhill’s

operating account as of the Petition Date, and were later transferred to the disbursing

agent appointed by the Plan, per the terms of the Plan. (Undisputed Facts, ¶ 19.)

       119.    On January 15, 2015, SLS filed a proof of claim against Allonhill seeking

$675,474.75, plus certain contingent, unliquidated claims. (Undisputed Facts, ¶ 20.)

XVI. The Earnout

       120.    Allonhill was selling the business based on what it could do in the future.

In April 2013, SLS proposed an earnout as a component of the total consideration. JX55;

Day 3 Tr. at 39:13-40:2 (Nadeau). Allonhill agreed that an earnout, which would base a

portion of the purchase price on Allonhill’s future performance and increase the cash

payment to Allonhill if the business performed as it projected, made sense under the

circumstances. Day 1 Tr. at 193:18-23 (S. Allon). In fact, as noted above, in Mr. Abbe’s

April 2012 valuation presentation to the Allons, he suggested an earnout as a potential

way to structure a transaction. JX15 at JMP-Allonhill0001628. 5

       121.    Substantial negotiations between the parties occurred in the late spring and

early summer of 2013, primarily over calculation of the Earnout. These negotiations

culminated in a letter of intent executed on June 27, 2013 (the “LOI”). Day 3 Tr. at 42:20-

44:9 (Nadeau); Day 1 Tr. at 236:11-19 (S. Allon); Day 2 Tr. at 526:8-21 (Abbe); JX80.

Pursuant to the LOI, SLS would agree to pay Allonhill $15 million in up-front

consideration plus a three year earnout that would be triggered if the business met certain


       5 The Allons were no strangers to earnout provisions, having sold PMH Financial to SLS
in 2011 for cash up front and an earnout. Day 1 Tr. at 372:2-374:1 (H. Allon).
                                             39
               Case 16-50419-KG    Doc 177    Filed 04/25/19   Page 40 of 130



revenue thresholds. JX80. The deal was contingent upon “final approval of [SLS’s] board

of directors or its executive committee,” which could be withheld “for any reason

whatsoever at the sole discretion of the board of directors or executive committee.” JX80

at AH00120708.

XVII. Early Evidence of Issues with the Business and the Termination of Ms. Allon

        122.    In the first weeks after closing, SLS struggled to operate the Business as

Allonhill had operated it pre-closing. Ms. Allon was physically isolated in her office.

(Day 1 Tr. (S. Allon) at 112:11-14.) Ms. Allon did not receive information about projects,

hiring and firing of employees, and financial data, such as project margins and revenues.

(Day 1 Tr. (S. Allon) at 112:20-23.)

        123.    In December 2013, Mr. Nadeau provided to Ms. Allon a calculation, which

indicated that SLS assumed that the Earnout Hurdle for Year 1 would not be reached. (JX

190.)

        124.    In response, the Allons wrote a letter to SLS on January 10, 2014 (the

“January 2014 Letter”), raising issues with the performance and operation of the Business.

The January 2014 Letter also detailed possible solutions for further discussion between

the parties. (See JX 196.)

        125.    The January 2014 Letter specifically mentioned an adjustment to the

Earnout Hurdles under Section 2.2(c) (Id.) The reference to Section 2.2(c) was included in

the January 2014 Letter “to remind [SLS] that they had an obligation to adjust hurdles if

they were making changes to the business.” (Day 1 Tr. (S. Allon) at 124:7-11.)


                                             40
              Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 41 of 130



       126.    Mr. Nadeau scheduled a meeting with Ms. Allon on the following Tuesday

and then fired her that day. (Id., 124:22-125:19.)

       127.    Mr. Nadeau did not discuss the contents of the January 2014 Letter with Ms.

Allon during the termination meeting. (Id., 125:23-126:2.) There is no evidence that any

SLS representative ever addressed with the Allons the issues raised in the January 2014

Letter prior to the commencement of this proceeding.

       128.    Ms. Allon asked why she was being terminated, but Mr. Nadeau gave Ms.

Allon no reason whatsoever for her termination. (Id., 125:15-22.) At no point prior to her

termination was Ms. Allon told of any issues with her performance. (Id., 126:3-7; Day 3

Tr. (J. Nadeau) at 270:17-271:15.)

       129.    SLS claims that it reached the decision based on the dysfunction within the

legacy Allonhill business for which Ms. Allon was largely responsible, and the toll that

the events of 2012 had taken on her industry reputation. (Day 3 Tr. at 100:1-20 (Nadeau)).

Also, SLS claims that Ms. Allon hindered SLS’s ability to grow the Business. Id. Further,

SLS claims that Mr. Nadeau made the decision to terminate Ms. Allon in conjunction with

Mr. Morris (SISCO’s CEO) and Jim Pyle (then-SLS’s General Counsel) before he received

the January 2014 Letter.

       130.    Mr. Nadeau believed that no response to the January 2014 Letter was

necessary because it was not factually accurate. Id. at 101:20-102:2 (Nadeau). According

to Mr. Nadeau, there were inaccuracies, or overstatements, in the letter. Now, among

other things, Ms. Allon claimed that she was not consulted when additional permanent


                                               41
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 42 of 130



staff were hired, but contemporaneous emails show she was not only consulted, but she

approved. JX161. Ms. Allon also complained in the letter about delay in extending an

offer to “Jim [sic] Kilpatrick” to be head of securitization of the Business. JX196. The

contemporaneous emails show, however, that Mr. Kilpatrick was interviewed and

deemed to be unqualified by legacy Allonhill employees in Denver. JX184 at SLS055617;

Day 3 Tr. 103:13-104:22 (Nadeau). Ms. Allon also claimed in the letter that she was

isolated from the Business, a claim which, as noted above, is contradicted by the evidence.

XVIII. Allonhill’s Claim that SLS Failed to Operate the Business in a Manner
       Consistent with the APA

       131.    Allonhill claims that both before Ms. Allon’s termination in January 2014

and after, SLS failed to run the Business in a manner consistent with Section 2.2(e) in the

APA and the other representations that it made to the Allons pre-closing. According to

Allonhill, SLS breached Section 2.2(e) in five key areas by failing to:

               a. provide adequate leadership;

               b. retain or replace key employees;

               c. provide adequate financial and human resources;

               d. provide adequate services to existing clients; and

               e. pursue business related to securitizations and abandonment of the
                  business line (including agency securitizations).

       These allegations are answered below. See pages 97-108, infra.




                                             42
              Case 16-50419-KG      Doc 177    Filed 04/25/19     Page 43 of 130



       A.      Adequate Leadership

       132.    Ms. Pyle, as Chief Technology Officer and Chief Operating Officer of SLS,

directly supervised the Business and reported to Mr. Nadeau. (Day 3 Tr. (J. Nadeau) at

20:23-21:5, 86:22-87:3; Day 3 Tr. (L. Pyle) at 322:9-11, 322:21-323:10.)

       133.    Ms. Pyle lacked the requisite knowledge and experience. She had no prior

experience with loan file review or securitizations, which were key components of the

Business. (Day 3 Tr. (L. Pyle) at 369:20-370:3; JX 196.) Both Mr. Kaplan and Mr. Gallery,

two former Allonhill employees who worked at SLS in the post-APA period, testified that

Ms. Pyle did not appear to understand the Business. Mr. Kaplan testified that Ms. Pyle’s

“inability or unwillingness to grasp or even understand what it was that Allonhill was

doing” had a detrimental impact on the Business. (Kaplan Dep. Tr., 190:11-15.)

       134.    Both Mr. Nadeau and Ms. Pyle were terminated for cause in March 2016.

Mr. Nadeau was terminated for violating the morals clause of his employment

agreement. (Day 3 Tr. (J. Nadeau) at 130:12-19.) This clause provided that SLS could

terminate Mr. Nadeau for a “[w]illful violation of any material provision of the

Company’s code of conduct.” (JX 5 at § 4.3(e).) Mr. Nadeau did not self-report the

violation of the code of conduct. (Day 3 Tr. (J. Nadeau) at 133:11-14.) As a result of his

termination for cause, Mr. Nadeau was not paid his bonus, which was several hundreds

of thousands of dollars. (Day 3 Tr. (J. Nadeau) at 133:19-134:16.) Ms. Pyle was also

terminated for cause. (Id., (L. Pyle) at 356:6-15, 359:20-22.)

       135.    Ms. Pyle’s leadership appears to have been inadequate.


                                              43
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 44 of 130



XIX.   The Aurora Litigation

       136.    The status of the Aurora Litigation is significant in determining Allonhill’s

solvency. As of the date of the APA, Aurora had filed a counterclaim against Allonhill in

the Aurora Litigation in the amount of approximately $26 million. (Undisputed Facts,

¶¶ 23-24.)

       137.    The outcome was uncertain in late August 2013 and Allonhill faced a

potential crippling liability as a result of the Aurora counterclaim.

       138.    On March 6, 2014, the Colorado court issued a judgment against Allonhill

in the Aurora Litigation in the amount of $25,845,329.00, along with statutory

prejudgment interest (the “Aurora Judgment”). (Undisputed Facts, ¶ 28.)

       139.    Allonhill appealed the decision to the Colorado Court of Appeals.

(Undisputed Facts, ¶ 29.) In October 2016, the Colorado appellate court held that

Aurora’s damages were limited to $2 million and it remanded the case to the trial court

for further proceedings. (Id., ¶ 30.) In November 2017, the trial court entered a judgment

in the amount of $2 million. (Id., ¶ 31.) That judgment was not final, however, because

Aurora and Allonhill filed an appeal in January 2018. (Id., ¶ 32.)

       140.    On June 6, 2018, while the Aurora appeal from the November 2017

judgment was still pending, the parties settled the Aurora Litigation (the “June 2018

Settlement”). (Undisputed Facts, ¶ 33; JX 260.) In that settlement, Allonhill agreed to

allow Aurora’s claim in the bankruptcy in the amount of $2,050,000. (JX 265.)




                                             44
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 45 of 130



       141.    In the Declaration of Margaret Sue Allon in Support of Chapter 11 Petition

and First Day Motions dated March 26, 2014, Ms. Allon discussed the Aurora Litigation

and stated that Allonhill was filing the Petition as a result of the Aurora Judgment. (See

D.I. No. 3, ¶¶ 21-23.) Ms. Allon testified to the same effect at trial. (Day 1 Tr. (S. Allon)

at 128:17-21.) Through its expert, Guy Davis (Mr. G. Davis), SLS provided testimony at

trial regarding the value of the assets of Allonhill as of the dates of the Cash Transfers

(totaling $6,608,309.15, Undisputed Facts, ¶ 17) that are at issue in this proceeding (the

“Measurement Dates”). Mr. G. Davis opined that the value of those assets was between

$9.3 and $9.6 million. (Day 1 Tr. (G. Davis) at 226:21-24.) This testimony is undisputed

by Allonhill. Mr. G Davis also testified that the value of the Allonhill liabilities that are

unrelated to the Aurora Litigation was $3.583 million. (Day 4 Tr. (G. Davis) at 224:14-19,

227:1-228:3.) Again, Allonhill does not dispute this testimony.

       142.    The parties, however, disagree as to the value of the liabilities associated

with the Aurora Litigation. SLS argues that the value of such liability is $2.05 million,

which is the amount of the allowed Aurora claim under the June 2018 Settlement.

Allonhill, on the other hand, argues that the value of Aurora Litigation liability is the

same as the amount of the Aurora Judgment, which is approximately $26 million.

       143.    Allonhill also provided expert testimony from Seth Fliegler (Mr. Fliegler”)

that, even if the Court were to accept the June 2018 Settlement amount of $2.05 million as

the value of the Aurora Judgment, Allonhill expended legal fees to achieve the settlement.




                                             45
               Case 16-50419-KG     Doc 177    Filed 04/25/19     Page 46 of 130



Those fees should be included in the Aurora Litigation liability, (Day 4 Tr. (S. Fliegler), in

the amount of $4.98 million.

        144.    Under SLS’s theory, Allonhill was solvent as of the Petition Date. Under

Allonhill’s theory (either as to the use of the Aurora Judgment as the amount of Aurora

Litigation liability or the inclusion of the Allonhill legal fees of $4.98 million in that

liability calculation), Allonhill was insolvent as of the Petition.

        145.    The Court finds that the cost of achieving the June 2018 Settlement, namely

the $4.98 million in legal fees, must not be included in the value of the Aurora Litigation

liability.

        146.    Accordingly, the Court finds that Allonhill was solvent when Allonhill

transferred funds to SLS.

XX.     SLS Due Diligence and Closing of the Sale

        147.    SLS’s due diligence on Allonhill’s business began in earnest following

execution of the LOI. JX81; Day 3 Tr. at 45:15-18 (Nadeau).

        148.    During this diligence, SLS discovered a number of expenses – not apparent

from the materials they had already reviewed – that would increase SLS’s costs to operate

the business post-acquisition. Day 3 Tr. at 47:21-49:7, 65:18-67:16 (Nadeau); JX113.

        149.    SLS also discovered, through interviews with Allonhill’s management

team, that having Ms. Allon directly involved in day-to-day management of operations

would pose challenges. Day 3 Tr. at 47:23-48:18 (Nadeau). The team believed that Ms.

Allon was better suited in a customer-facing role. Id. SLS also learned of employee


                                              46
             Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 47 of 130



defections to a competitor, which was actively poaching Allonhill personnel. Id. at 48:19-

49:7 (Nadeau); Day 1 Tr. at 183:20-184:14 (S. Allon). In an effort to stem the employee

losses, Allonhill “dramatically raised salaries” of key managers and other employees in

the spring of 2013 even though the business was in the midst of a fifteen-month stretch

of negative earnings. Id.

      150.    In early August 2013, Mr. Nadeau made a presentation to the Board of

SISCO regarding the potential Allonhill transaction. Day 3 Tr. at 50:24-60:5, 61:13-62:8

(Nadeau). Mr. Nadeau received three principal pieces of feedback.

      151.    First, during the meeting, the Board chairman Tom Apel (“Mr. Apel”),

expressed concerns about the effect that the Aurora litigation might have on Allonhill’s

reputation. Day 3 Tr. at 61:13-20 (Nadeau). When Mr. Nadeau subsequently raised with

Ms. Allon the concern expressed by Mr. Apel, she assured him that “our reputation is

sterling.” JX111 at SLS070299; Day 3 Tr. at 62:11-64:8 (Nadeau). In fact, Allonhill has

stipulated here that during the APA negotiations, Ms. Allon “affirmatively represented

to SLS that she had a strong reputation in the industry, had great customer relationships,

and was well positioned to grow the Allonhill business.” Stip. Facts ¶ 8.

      152.    Second, shortly after the meeting, Mr. Morris – SISCO’s CEO – asked Mr.

Nadeau to be more conservative with revenue growth in future projections. Day 3 Tr. at

61:21-62:8 (Nadeau).

      153.    Third, Mr. Morris asked Mr. Nadeau to prepare a cash flow analysis and

indicated that the Executive Committee would not approve acquisitions that were not


                                            47
              Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 48 of 130



cash flow positive after five years. Id. at 64:15-65:17 (Nadeau). Mr. Nadeau told Mr.

Morris that he would figure out a way to “get [Allonhill] to cash neutral or bust the deal.”

JX112; Day 3 Tr. at 65:5-14 (Nadeau). In other words, if the new cash flow modeling

showed that the business was not cash flow positive, Mr. Nadeau would try to

renegotiate the deal with Allonhill and, if negotiations failed, SLS would walk away from

the deal, as was SLS’s express right under the LOI. Id.; JX80 at AH00120708.

       154.    In light of the additional Allonhill expenses that SLS uncovered in due

diligence, Mr. Nadeau looked for ways to adjust the deal’s total consideration. Day 3 Tr.

at 65:18-68:15 (Nadeau). SLS explored with Allonhill reducing the upfront cash payment

or changing the multiples. Allonhill ultimately agreed to raise the revenue hurdle in the

earnout from $15 million to $17 million. Id.; JX135.

       155.    Around this time – on August 2, 2013 – Deloitte, which SLS used to perform

due diligence on Allonhill’s financials, issued a report to SLS. Among other issues,

Deloitte reported that Allonhill’s revenue projections for 2012-2013 were significantly

overstated “considering the current market conditions and declining customer base.”

JX105 at SLS181768. Deloitte recommended that SLS develop a “more conservative

baseline forecast assumption” for post-acquisition purposes. Id.

       156.    Roughly three weeks after their first meeting, and following renegotiation

of the earnout hurdle, in late August 2013, Mr. Nadeau again made a presentation to

SISCO’s Board. Day 3 Tr. at 71:24-72:19 (Nadeau). He presented a revised set of

projections that showed a cash flow model and lower revenue projections, as Mr. Morris


                                            48
              Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 49 of 130



had requested. Id. at 72:20-73:3 (Nadeau); JX125. The projections reflected less aggressive

growth rates, but not a fundamental change to the manner in which SLS intended to

operate the Business post-Sale. Day 3 Tr. at 73:4-75:13 (Nadeau).           The Executive

Committee ultimately approved the deal. Id. at 77:10-15 (Nadeau).

       A.      Allonhill Fails to Disclose the Loss of Little Bear

       157.    One day before the closing, on August 27, 2013, Allonhill learned from

Fannie Mae that it would lose the Little Bear project, a significant revenue generator for

Allonhill. JX133; Day 2 Tr. at 449:5-24 (Margolf). In an email dated August 27, Mr.

Margolf, a key Allonhill executive responsible for its GSE relationships, told Mr. Gallery

that he and Ms. Allon had learned on a call with Fannie Mae that the project would be

“going away.” JX133 at SLS067122; Day 2 Tr. at 449:14-451:16 (Margolf). He instructed

Mr. Gallery that the Little Bear news was “[n]ot to be discussed widely.” JX133 at

SLS067122. As Mr. Margolf noted in his email, the loss of Little Bear “certainly makes the

hurdle tougher.” Id.; Day 2 Tr. at 449:14-451:16 (Margolf). By that he meant, as Mr.

Margolf testified, that Little Bear was a “large revenue contract,” and that its loss would

make it harder to reach the earnout hurdles in the APA. Day 2 Tr. at 449:19-451:16

(Margolf). In the last full month of Allonhill’s operation, Little Bear accounted for almost

fifteen percent of Allonhill’s revenues, and had the highest gross margin of any project

except Allonhill’s two small licensing agreements. JX126 at AH00130198 (Gross Margin

Report).




                                             49
             Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 50 of 130



      B.      The Closing of the Sale

      158.    The final terms are memorialized in the APA and various related

agreements. JX135-138. The following are key aspects:

      a. SLS agreed to purchase substantially all of the assets of the Allonhill business
         (the “Business”) (including all customer contracts and accounts receivable
         other than the disputed receivable due from Aurora). JX135 at p. 1.

      b. As consideration, SLS paid Allonhill $15 million at the closing, assumed
         Allonhill’s go forward liabilities (other than those associated with the Aurora
         litigation), and agreed to the earnout. JX135 at p. 5.

      c. The primary term of the Earnout lasted three years. In order to be eligible for
         the Earnout, the Business had to meet certain revenue hurdles each year of the
         Earnout. If the revenue hurdles were met, the APA provided that Allonhill
         would be paid a percentage of the revenue earned above the hurdle calculated
         by taking into account, among other things, the “Gross Margin” associated
         with the revenues. JX135 at pp. 5-6.

      d. Specifically excluded from the purchased assets were Allonhill’s claims in the
         pending Aurora litigation. SLS also did not assume any liabilities associated
         with the Aurora litigation. To further insulate SLS from any adverse judgment
         in the Aurora litigation, SLS and Allonhill executed separate Indemnity and
         Escrow Agreements. JX136; JX137.

      e. The deal contemplated that certain of Allonhill’s customer contracts would
         only be assigned to SLS after the closing. SLS also gave offers of employment
         to substantially all of Allonhill’s operational staff employees. So that Allonhill
         could service the contracts in its name post-closing until they were assigned to
         SLS, the parties entered into an Employee Leasing Agreement (the “ELA”),
         pursuant to which SLS would “lease” back to Allonhill certain of its employees.
         The parties agreed that the arrangement would be cash neutral to Allonhill and
         that all receivables collected by Allonhill would be turned over to SLS net of
         any actual costs incurred by Allonhill. Day 1 Tr. at 310:18-311:15 (S. Allon);
         Day 3 Tr. at 80:10-81:1 (Nadeau).

      f. At the time of the closing, SLS and Sue Allon agreed to an employment
         agreement, pursuant to which she would serve as a Senior Vice President of
         SLS. JX138.



                                           50
              Case 16-50419-KG     Doc 177     Filed 04/25/19    Page 51 of 130



       159.    The net effect of the transaction was that substantially all of Allonhill’s

assets, business relationships, employees, accounts receivable, and contracts were

transferred to SLS, with the intent that SLS would continue to operate the Business as a

going concern – what would come to be known as the “Capital Markets” division of SLS.

JX135; Stip. Facts ¶ 11; Day 3 Tr. at 93:21-94:3 (Nadeau), 327:6-11 (Pyle). Allonhill received

the $15 million in up-front cash consideration and the agreement to the Earnout, and was

left with (1) the claims and liabilities associated with the Aurora litigation, and (2) some

limited obligations under the ELA that were intended to be cash flow neutral to Allonhill.

JX135; JX136; JX137; JX199; Stip. Facts ¶ 12. Post-transaction, Allonhill had no business

to operate – it existed solely to fulfill the few obligations it had under the transaction

documents, to continue its pursuit of the Aurora litigation, and to collect any potential

earnout.

       160.    Mr. Nadeau testified that he discussed with Ms. Allon and Mr. Kaplan that

the retention bonuses would be paid if the employees stayed with SLS for a year. Day 3

Tr. at 78:18-80:7 (Nadeau). The documents support Mr. Nadeau’s testimony. The

retention bonus list (JX311) includes two employees with the notation: “Not on offer

letter, need to be paid initially and repayment agreement.” JX311 (Ms. Helms and Joseph

Sueper (“Mr. Sueper”)). As Mr. Nadeau testified, Ms. Helms and Mr. Sueper had taken

out large loans against their 401(k)s prior to the transaction, and as a result of the

transaction, those loans would become due. Day 3 Tr. at 80:8-20 (Nadeau). SLS paid their

bonuses up front instead of having them wait a year, so that Ms. Helms and Mr. Sueper


                                             51
              Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 52 of 130



could repay their 401(k) loans. Id. at 80:21-81:1 (Nadeau). The notations on JX311 of

“need to be paid initially” reflect this arrangement, and would not be necessary if the

agreement was that all employees would receive bonuses up front. JX311; Day 3 Tr. at

82:3-13 (Nadeau).

       161.    There is no credible evidence that SLS agreed to pay any amounts other

than retention bonuses to employees upon closing. Id. at 83:11-14 (Nadeau). Certain

employees held junior equity interests in Allonhill (referred to as an 83(b) plan), but the

evidence is undisputed that SLS and Allonhill agreed that SLS would not make any

payments in connection with the 83(b) plan. JX141; Day 1 Tr. at 247:9-249:14 (S. Allon).

In an email from Mr. Kaplan to Ms. Allon just before closing, Mr. Kaplan explained that

he agreed with Mr. Nadeau that it made sense for any 83(b) obligations to remain with

Allonhill post-closing, and as Ms. Allon testified at trial, there was a “meeting of the

minds” that SLS would not make any 83(b) payments. JX141; Day 1 Tr. at 247:9-249:14

(S. Allon). Because the Sale was an asset deal, Allonhill’s equity, and any obligations

associated with that equity, remained with Allonhill after the Sale. JX141; Day 1 Tr. at

247:9-249:14 (S. Allon).

       162.    Allonhill also had a 409A profit sharing plan. The Allons ultimately paid a

total of $75,000 to various employees in connection with that plan. Day 1 Tr. at 251:22-

252:5 (S. Allon). Mr. Nadeau testified that he did not promise to pay any amounts to

employees other than the retention bonuses. Day 3 Tr. at 83:11-14 (Nadeau). In a post-

closing email, Ms. Allon confirmed Mr. Nadeau’s testimony by writing that the 409A


                                             52
              Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 53 of 130



payments did “not concern SLS.” JX170; Day 1 Tr. at 246:24-247:8, 250:23-252:13 (S.

Allon).

       C.      SLS’s Use of Costa Rica

       163.    Post-closing, SLS did seek opportunities to move aspects of the legacy

Allonhill business to Costa Rica. As Ms. Pyle testified, this was a phased and specifically

planned out process. Id. at 352:5-354:11 (Pyle). First, SLS identified low-level tasks that

could be outsourced. Id. Second, before moving those tasks to Costa Rica, SLS performed

test runs with its personnel in Houston. Id. It was in 2015, only after the Business reached

a comfort level with outsourcing these tasks, and after certain necessary technology

changes were made, that SLS started to move work to Costa Rica. Id. Even then, there

were certain customers that would not permit work to be performed offshore. Gillen

Decl. ¶ 59.

       D.      Market Factors Affect the Business Shortly After the Sale

       164.    Due to market factors beyond SLS’s control, the Business lost significant

revenue from its three largest customers – Flagstar, Fannie Mae and Freddie Mac – shortly

after the Sale. JX133; Day 4 Tr. at 191:19-193:9 (G. Davis); Day 2 Tr. at 452:5-453:2

(Margolf); Day 1 Tr. at 295:17-296:7 (S. Allon); Day 3 Tr. at 89:17-91:3 (Nadeau). One day

before closing, Allonhill learned that Fannie Mae would end the Little Bear project. Mr.

Margolf was “not surprise[d]” by the news, given the steady decline in mortgage

delinquencies. JX133; Day 2 Tr. at 450:13-21 (Margolf). The loss of the Little Bear work

had nothing to do with SLS. Day 2 Tr. at 451:10-16 (Margolf).


                                             53
              Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 54 of 130



       165.    In addition, on September 13, less than two weeks after the Sale, Flagstar

gave notice that, due to low volumes, it would be moving the default-related work that

Allonhill had been doing in-house. JX156 at SLS207118. Other work was lost in late 2013

and early 2014 as the country’s largest banks agreed to settlements that resolved claims

against them arising out of the financial crisis and as defaults slowed. Day 3 Tr. at 89:17-

91:3 (Nadeau). For example, another Fannie Mae contract – referred to by Allonhill as

the Massive project (a “big project,” Mr. Margolf testified) – wound down in the months

following the Sale for reasons unrelated to SLS. JX193; Day 2 Tr. at 452:5-455:8 (Margolf);

Day 1 Tr. at 295:17-296:7 (S. Allon).

       166.    In total, by the spring of 2014, the Business lost four projects for Fannie Mae

and Freddie Mac – Little Bear, Massive, Huckleberry and Half Peak – that together

accounted for 40 percent of the most recent year’s revenue. Day 4 Tr. at 192:1-193:3 (G.

Davis). The Business also lost the Flagstar work not long after closing, which when

combined with the loss of the four Fannie and Freddie projects, accounted for over 50

percent of trailing twelve-month revenue. Id. at 192:9-15, 197:5-198:4 (G. Davis); JX102.

       167.    The loss of projects for these customers reflected a broader trend, one that

Allonhill itself had predicted: the decline of foreclosure and default related work as the

market moved farther away from the 2008 financial crisis. JX10 at AH00126213; Day 2 Tr.

at 445:11-17 (Margolf); Day 3 Tr. at 89:17-91:3 (Nadeau). By late 2013, it became clear that

obtaining GSE work, as Mr. Margolf described it, was “tough sledding.” JX191 at

SLS178039; Day 2 Tr. at 457:9-459:19 (Margolf). In November 2013, three months after


                                              54
             Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 55 of 130



closing, when Mr. Gallery questioned why Mr. Margolf projected only “$2 million in new

revenue from the agencies next year,” Mr. Margolf explained that “with GSE’s

retrenching, delinquencies falling, GSE’s consolidating existing vendors, and origination

slowing, we’re going to be picking up a series of smaller pieces this year.” JX179 at

SLS056434. By “retrenching,” the GSEs were pulling work in-house due to low volumes

and budgetary constraints imposed by their receiverships. Day 2 Tr. at 454:13-459:5

(Margolf); JX191. Thus, in the post-Sale period, these “market conditions” made it

“difficult to get work from the GSEs at that time.” Id. at 457:15-16, 458:10-22 (Margolf).

As Mr. Margolf acknowledged at trial, these broader market issues that held the Business

back from obtaining GSE work “had nothing to do with the Stewart transaction.” Id. at

458:23-459:5 (Margolf).

      E.      SLS Discovers that Ms. Allon’s Poor Reputation Impedes the Business

      168.    Issues with Ms. Allon’s reputation, not disclosed to SLS prior to the Sale,

also hampered the Business. Shortly after the Sale, Mr. Nadeau learned of the damage

that Ms. Allon’s 2012 decision to exit the capital markets business had on Allonhill’s

reputation. Day 3 Tr. at 91:4-21, 94:19-96:9 (Nadeau). He learned that customers and

potential customers, including Bank of America and Citibank, would not do business

with Ms. Allon again.     Id. at 62:15-64:8, 91:4-96:9 (Nadeau).    At trade shows and

conferences, industry members congratulated Mr. Nadeau on the Allonhill acquisition,

but spoke poorly of Ms. Allon. Id. at 94:23-96:9 (Nadeau). In September 2013, when Ms.

Allon reached out to arrange a meeting with Citibank, it refused to meet, informing Ms.


                                            55
              Case 16-50419-KG    Doc 177    Filed 04/25/19   Page 56 of 130



Allon that “we would not work with your team on any diligence matters, given the

history we had with the conduit operation.” DX11 at AH0012356; Day 1 Tr. at 281:16-

282:4 (S. Allon).

       169.    In November, Mr. Nadeau and Mr. Gillen met with Bank of America to

discuss the new acquisition and prospects for doing business in the future. JX176; Day 3

Tr. at 410:16-413:12 (Gillen). The Bank of America representatives expressed “extreme

displeasure in the way the shutdown of the business line at Allonhill was handled.”

JX176 at SLS162041.      Mr. Nadeau reported that “they shared that the Allonhill

organization and principals (Sue) are not welcome to ever do business with Bank of

America across any business lines.” Id. A Bank of America representative later wrote

that the Bank might be willing to work with SLS in the future provided that “she [Ms.

Allon] is not involved.” JX178 at SLS161834. SLS continued to pursue work with Bank

of America (as well as Citibank and other former Allonhill clients). Gillen Decl. ¶ 39.

       170.    Mr. Margolf testified that the OCC termination and events that followed

“absolutely” harmed Ms. Allon’s reputation in the market. Day 2 Tr. at 438:1-5 (Margolf).

He personally heard Bank of America speak negatively of Ms. Allon, including that they

would not work with her again. Id. at 438:6-21, 473:23-474:9 (Margolf).

       F.      SLS Terminates Mr. Kaplan and Ms. Allon

       171.    Mr. Kaplan’s inexperience and ineffective management style came to a head

not long after closing. On September 23, 2013, Ms. Allon wrote to Mr. Nadeau that Mr.

Kaplan was “in over his head, and he’s making bad decisions and burning relationships


                                            56
             Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 57 of 130



faster than anyone can keep count . . . it’s going to cost us important clients, salesman,

and money.” JX161 at SLS062667. When SLS learned of the dysfunctional environment

he fostered, and that he faced real challenges working with the sales team, Mr. Nadeau

felt SLS had no choice but to terminate him. Day 3 Tr. at 92:8-24 (Nadeau).

      G.      SLS Repeats Allonhill’s Decision to Exit Capital Markets

      172.    In the post-Sale period, SLS had reconsidered Allonhill’s decision to

withdraw from transactional work, and took on limited transactional engagements.

Gillen Decl. ¶ 45. But by late 2014, it became clear to SLS that transactional work was too

expensive given available volume. SLS could not justify continuing to perform the work.

Id.

      173.    Accordingly, in the fall of 2014, SLS made the identical decision that

Allonhill had made at the end of 2012 – it decided to pull back from securitization work,

both transactional and conduit. Day 3 Tr. at 105:19-106:2 (Nadeau); Gillen Decl. ¶ 44.

Without enough volume in the market “to pay for the employees that are going to be

doing the work,” SLS could no longer justify investing the resources required to maintain

an active presence in the securitization market. Id. at 106:8-13 (Nadeau); Gillen Decl. ¶

44. Moreover, amendments to the SEC’s Regulation AB made the securitization business

“much less appealing.” Day 3 Tr. at 106:17-108:2 (Nadeau).

      174.    SLS studied whether to withdraw from its securitization business lines. In

indicating that SLS would likely not hit forecasts, Mr. Nadeau referenced a “strategic




                                            57
              Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 58 of 130



change to the business,” which was the contemplated withdrawal from securitization

work. Id. at SLS131562.

       H.      Activist Investors Join the SISCO Board, But Do Not Impact the Capital
               Markets Division

       175.    There is evidence that in 2013 and 2014, activist shareholders joined the

Board of SISCO. One of the initiatives they pursued was improving SISCO’s performance

through, among other things, reducing expenses. Morris Depo. Tr. at 42:14-50:17. There

is no evidence, however, that SLS made cuts to the Capital Markets division as the result

of any demands by the activists.         Mr. Morris, SISCO’s then-CEO, testified at his

deposition that the cost cutting initiative pursued by the activists focused on the

corporate level (corporate IT, HR, Finance, and Accounting) and not on the operating

business units. Morris Depo. Tr. at 170:13-171:13

XXI.   The Private Label Securitization Market Does Not Return

       176.    The private label securitization market has not returned since the financial

crisis. JX262 at p. 13; JX10 at AH00126227; JX245; Day 3 Tr. at 85:21-86:7 (Nadeau); Day 1

Tr. at 369:5-10 (H. Allon). In 2006, the private label securitization market comprised 56

percent of total mortgage-backed securities issuances, but that figure fell to one percent

in the post-crisis years, and never exceeded five percent through 2017. JX262 at p. 13.

       177.    Allonhill sought to emphasize at trial that, in the absence of a robust private

label securitization market, credit risk transfer programs introduced by the GSEs in 2013

presented new loan due diligence opportunities. (Finkel Report ¶¶ 212, 213). Allonhill




                                              58
              Case 16-50419-KG   Doc 177    Filed 04/25/19   Page 59 of 130



presented no evidence, however, to quantify the size of this opportunity. Day 3 Tr. at

455:7-457:1 (Finkel).

       178.    Freddie Mac introduced the Structured Agency Credit Risk (“STACR”)

program, while Fannie Mae introduced the Connecticut Avenue Securities (“Connecticut

Avenue”) programs. Finkel Report ¶¶ 212, 213. In 2013 and 2014, these programs were

brand new, offered very limited opportunities for diligence work, and it was unclear if

they would be successful. Gillen Decl. ¶¶ 50-51 (credit risk transfer programs generated

a “small volume of transactions”); Day 3 Tr. at 407:15-408:23 (Gillen). For example,

through March 2018, Freddie Mac issued just thirty-four STACR transactions in more

than five years. Finkel Report ¶ 213.

       179.    The STACR and Connecticut Avenue programs were transactional in

nature. Each was a one-time opportunity for a low volume of work that required a quick

turnaround. Gillen Decl. ¶¶ 50-51; Day 3 Tr. at 408:3-11 (Gillen). As set forth above,

much like Allonhill had done at the end of 2012, SLS decided in the fall of 2014 to exit

these type of transactional reviews because the low volume, and correspondingly low

revenues, could not support the costs needed to keep resources at the ready to service

such deals. Id.

       180.    Allonhill had damaged its relationships with Wall Street banks which

impacted SLS’s ability to pitch for the credit risk management programs. Each of these

transactions involved an outside private investor, typically a large bank. JX198. In

January 2014, SLS learned that Fannie Mae would be working with Bank of America on


                                           59
              Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 60 of 130



what would become the Connecticut Avenue Security Program. JX198; Day 2 Tr. at

472:12-474:9 (Margolf). Bank of America had no desire to work with Ms. Allon. JX198 at

SLS159388.

XXII. The Business Did Not Perform Well Enough to Trigger the Earnout

       181.    Post-Sale, the Business did not generate sufficient revenue to exceed the

revenue hurdles in the APA necessary to meet the Earnout Hurdle. Stip. Facts ¶ 13.

       182.    On November 10, 2014, SLS delivered to Allonhill the first Earnout

statement required by the APA. JX233 (the “Year One Earnout Statement”). It showed

gross revenue for the Business for the first year of the earnout of $13.1 million, nearly $4

million below the $17 million Earnout Hurdle. Id. It also showed that the Business lost

in excess of $4.3 million during the first earnout year, meaning that capital from other

parts of the SLS business had to be invested into the Business to support its operations.

Id.; Day 3 Tr. at 115:21-117:10 (Nadeau).

       183.    On November 16, 2015, SLS delivered to Allonhill the second Earnout

Statement (the “Year Two Earnout Statement”). JX244. This showed revenue for the

legacy Allonhill business of approximately $9.7 million for the second year of the earnout,

again well below the $17 million Earnout Hurdle. Id. The Year Two Earnout Statement

shows additional customers contributing revenue to the Business than contributed in the

first year. Id. Mr. Nadeau testified that this was due to SLS’s acquisition of another

business, Wetzel Trott, that did servicer oversight work similar to Allonhill’s SPM line of




                                            60
              Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 61 of 130



business. Day 3 Tr. at 118:3-119:4 (Nadeau). Due to this similarity, SLS decided to credit

the Allonhill business with revenue generated by Wetzel Trott in this area. Id.

       184.    On November 15, 2016, SLS delivered to Allonhill the earnout statement for

year three, which showed the Business generated approximately $7.3 million in revenue

and operating losses in excess of $1.1 million. JX253.

       185.    After three years of mounting losses, in December 2016, SLS sold the

Business and other assets to AMC for less than $2 million. JX254 at SLS213798, 213816.

XXIII. Customer Collections Turned Over to SLS Post-Sale

       186.    Pursuant to the APA, SLS acquired “all accounts and other amounts

receivable of the Business” and “Contracts to which [Allonhill] is a party.” JX135 at p. 2.

To allow for the assignment and transition of contracts post-closing, the parties entered

into the ELA, pursuant to which SLS would “lease” back to Allonhill certain of its

employees, so that Allonhill could continue to service those contracts. Day 1 Tr. at 310:18-

311:15 (S. Allon); Day 3 Tr. at 80:10-81:1 (Nadeau).

       187.    The parties intended that the arrangement would be cash neutral to

Allonhill and that all receivables collected by Allonhill would be turned over to SLS net

of any actual costs incurred by Allonhill. Day 1 Tr. at 308:10-311:19 (S. Allon); Day 3 Tr.

at 119:14-120:20 (Nadeau); JX199; JX201.

       188.    Following the closing, between September 2013 and March 2014, Allonhill

continued to collect payments from certain customers of the Business, whose contracts

SLS acquired from Allonhill, in the amount of $7,834,686 (the “Customer Collections”),


                                            61
             Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 62 of 130



but it did not immediately remit those payments to SLS. See Stip. Facts ¶¶ 16-17; Day 3

Tr. at 121:7-20 (Nadeau).

      189.    In November 2014, Allonhill raised the possibility of amending the APA to

shift the start date for the Earnout period from September 1 to November 1, believing that

the later start date would benefit Allonhill in calculating the Earnout because of the

interim collections arrangement under the ELA. JX201; Day 1 Tr. at 308:10-310:22 (S.

Allon).

      190.    SLS agreed to the amendment conditioned on payments by Allonhill of the

outstanding Customer Collections. JX201 at SLS177095. The parties ultimately agreed

on a reconciliation of the amounts collected by Allonhill and of the expenses Allonhill

would be permitted to deduct. JX201. Upon reaching that agreement, SLS executed the

amendment to the APA. Id.; JX199. Only then did Allonhill begin remitting Customer

Collections to SLS, transferring funds of $5,649,281.36 on January 13, 2014 (in two

payments of $5,018,464.11 and $630,817.28). JX201.

      191.    In total, Allonhill remitted $6,608,309.15 (the “Turned Over Funds”) in

Customer Collections (payments collected on receivables either generated or purchased

by SLS) in the following amounts on the dates indicated:

              •     January 13, 2014 - $5,018,464.11 for payments received from
                    September through November 2013

              •     January 13, 2014 - $630,817.28 for payments received in
                    December 2013

              •     January 24, 2014 - $11,932.07 for a payment received in
                    December 2013

                                            62
              Case 16-50419-KG    Doc 177    Filed 04/25/19   Page 63 of 130



               •     February, 18, 2014 - $947,095.69 for payments received from
                     January 1 through February 6, 2014

Stip. Facts ¶ 17.

       192.    Collections on customer contracts, receivables and/or rights to payment

purchased by SLS pursuant to the APA and totaling $675,474.75 (the “Outstanding

Amount”) continued to be held in Allonhill’s operating account until the effective date of

the Third Amended Plan of Reorganization of Allonhill LLC (the “Plan”), and were

thereafter transferred to, and continue to be held by, the disbursing agent (Alfred

Giuliano) appointed by the Plan. Stip. Facts ¶ 19.

XXIV. Procedural History in Bankruptcy

       193.    SLS timely delivered to Allonhill the Year One Earnout Statement.

Allonhill and SLS thereafter entered into a tolling agreement, extending Allonhill’s time

to dispute the Year One Earnout Statement to February 13, 2015. Main Case D.I. 366-1, at

1 (Agreement to Bankruptcy Court Jurisdiction).

       194.    Subsequently, the parties entered into their Agreement to Bankruptcy

Court Jurisdiction, which was so ordered by the Court on March 3, 2015. Main Case D.I.

366. This agreement and order provided that the Court would have exclusive jurisdiction

over the resolution and determination of any action between the parties “arising out of

or relating to the APA” including any actions relating to any “Earnout Statement” as that

term is defined in the APA, and any claims asserted by SLS, including pursuant to its

proof of claim. Id. Accordingly, this agreement and order supplanted the procedures

contained in the APA governing disputes in connection with the Earnout Statements.

                                            63
              Case 16-50419-KG      Doc 177    Filed 04/25/19     Page 64 of 130



       195.    Pursuant to the Plan Stipulation, the parties authorized the Escrow Agent

under the Escrow Agreement executed in connection with the APA to release $2 million

then held in escrow to the Disbursing Agent under the Plan. Among other things, the

Plan Stipulation operated to terminate SLS’s rights to indemnification under the APA and

related agreements other than certain expressly reserved rights. Plan Stipulation, § 5.08

at ¶ 4 (Main Case D.I. 593-1).          Among SLS’s rights that were preserved was

indemnification for losses that are entitled to indemnification pursuant to either the SLS

Indemnity Agreement and/or the APA that result from a breach of section 4.17 of the SLS

APA. Id. The Plan Stipulation further provides that if SLS establishes that it is the holder

of an Allowed Claim for indemnification rights that are preserved under the Plan

Stipulation, such claim shall be treated as a secured claim up to the $2 million value of

the escrow. Id.

XXV. Facts Relevant to Damages, Valuation and Solvency

       A.      Facts Regarding Value Exchanged at the Time of the Sale

       196.    The Sale was an asset sale. As noted above, SLS did not purchase all of the

assets and liabilities of Allonhill. Certain assets and liabilities, primarily those associated

with the Aurora litigation, were left with the Allonhill business.

       197.    No evidence was presented at the trial as to the value of the specific assets

and liabilities that were transferred to SLS as part of the Sale. While Allonhill’s expert,

Mr. Fliegler, offered his opinion as to the enterprise value of Allonhill, he admitted that




                                              64
              Case 16-50419-KG     Doc 177     Filed 04/25/19   Page 65 of 130



this valuation is not the same as a value of the specific assets and liabilities that were

transferred to SLS. Day 4 Tr. at 68:2-69:21 (Fliegler).

       198.    As to the other side of the transaction, the consideration paid by SLS

consisted primarily of the $15 million in up front consideration and the promise to pay

the earnout if the Allonhill business hit the Earnouts going forward.

       199.    The evidence at trial established that the SLS consideration was the product

of a robust marketing process and good faith, arm’s length negotiations between SLS and

Allonhill. See supra ¶¶ 41, 51-54, 72-74.

       200.    Regardless of how one values the Earnout as of the date of the Sale, the SLS

consideration constitutes market value for the Business. It is the consideration that the

market produced, and the Allons agreed to it with full knowledge of its terms and with

various protections built into the APA regarding the earnout.

       201.    In connection with his breach of contract damages analysis, Mr. Fliegler

valued the promise to pay the Earnout, based upon facts that were available as of the Sale

Date, at $13.2 million. Day 4 Tr. at 60:12-61:23 (Fliegler). Combining this value with the

$15 million in up front consideration, Mr. Fliegler’s analysis suggests that the value of the

SLS consideration as of the Sale Date was $28.2 million. Id.

       B.      Facts Relevant to Valuation

       202.    Mr. Fliegler served as Allonhill’s valuation expert. SLS put forward the

testimony of Mr. G. Davis to rebut the testimony of Mr. Fliegler. Mr. G. Davis is a forensic




                                             65
              Case 16-50419-KG     Doc 177     Filed 04/25/19    Page 66 of 130



accountant and corporate restructuring advisor. Id. at 181:7-182:5 (G. Davis). He is

certified in the valuation of distressed businesses. Id. at 183:3-15 (G. Davis).

       203.    Mr. Fliegler opined that Allonhill’s enterprise value as a stand-alone

business as of August 28, 2013, the Sale Date, was $42 million. Id. at 9:5-25 (Fliegler). Mr.

G. Davis opined that Mr. Fliegler’s valuation was not reliable. Based upon the facts

established at trial and set forth in more detail below, Mr. Fliegler’s $42 million valuation

is not reliable in establishing Allonhill’s fair market value.

       1.      Mr. Fliegler’s Valuation Is Inconsistent with Contemporaneous Evidence
               of Market Value

       204.    The Sale was the product of a robust marketing process and arm’s length

negotiations. Following that process, Allonhill agreed to the APA. As noted above, Mr.

Fliegler valued the consideration SLS paid in the APA at $28.2 million, and offers no

explanation as to why Allonhill as a whole was worth over $13 million more than his own

valuation of the consideration that the market produced. At the time of the Sale, the

Allons expressed their belief that the Sale represented a good financial deal for Allonhill.

JX146. At trial, the Allons’ investment banker, Mr. Abbe, testified that the Sale was a

“terrific result.” Day 2 Tr. at 528:11-16 (Abbe).

       205.    Mr. Fliegler’s valuation is also at odds with the following contemporaneous

evidence of value in the record:

       As Mr. Davis testified, each of the projected scenarios prepared by SLS of
       what it would ultimately pay for the Allonhill business is significantly less
       than the $42 million valuation prepared by Mr. Fliegler. Day 4 Tr. at 200:10-
       202:14 (G. Davis). Even in its most aggressive “High Growth” case, the total


                                             66
              Case 16-50419-KG       Doc 177     Filed 04/25/19     Page 67 of 130



       consideration that SLS estimated it would pay was slightly more than $37
       million. JX125 at HV001185. 6

       There are two valuations of Allonhill in the record that were prepared
       before the Sale. For purposes of tax reporting, Mr. Allon attributed a value
       to Allonhill of $17.7 million in late 2011. Day 1 Tr. at 369:21-371:7 (H. Allon);
       JX300. A second valuation, commissioned by potential purchaser Flexpoint
       Ford and prepared for Allonhill by Shareholder Insite, an independent
       business valuation firm specializing in valuing emerging companies, 7
       concluded that as of June 30, 2012, Allonhill was worth $11.96 million. JX21
       at AH00120001; Day 1 Tr. at 170:24-171:4; 231:6-232:15 (S. Allon).

       Finally, in his own valuation, Mr. Fliegler used Adfitech as a comparable
       company to Allonhill. Adfitech, which was in a similar business to
       Allonhill, had revenues of $41 million in the twelve months preceding the
       Sale Date (almost twice as high as Allonhill’s $25 million in revenue during
       that time). Despite its higher revenues, Adfitech had a known market value
       as of August 2013 of only $23 million. 8 Day 4 Tr. at 154:11-21 (Fliegler).

       2.       Mr. Fliegler’s DCF Analysis Contains Significant Errors.

       206.     Mr. Fliegler’s DCF Analysis contains numerous errors and improper

assumptions. When Mr. G. Davis corrected for just some of these errors, it produced a

valuation well below what SLS paid for Allonhill.

       207.     Use of SLS Revenue Projections. To prepare his valuation of Allonhill as a

stand-alone entity, Mr. Fliegler used revenue projections that were prepared by SLS for



       6The total undiscounted consideration paid in the medium growth scenario, which is
based upon the projections that Mr. Fliegler used to perform his valuation, is only $26 million.
JX125. This is particularly true when one considers that SLS only ascribed a 25 percent chance to
the “High Growth” scenario. JX149; Day 3 Tr. at 290:24-292:6 (Nadeau).
       7   JX21 at AH120015.
       8  Mr. Fliegler also included Ellie Mae as a comparable company in his market analysis,
but admitted at trial that Adfitech was more comparable to Allonhill. Day 4 Tr. at 153:20-157:10
(Flieger). Ellie Mae was nearly eighteen times larger than Allonhill with a market valuation of
$737 million. Its yearly revenues were $122 million, nearly five times higher than Allonhill’s. Id.
Mr. Nadeau described Ellie Mae as not comparable to Allonhill at all. Day 3 Tr. at 126:13-127:7
(Nadeau).
                                                67
              Case 16-50419-KG      Doc 177     Filed 04/25/19     Page 68 of 130



the Allonhill business as a division of SLS. Day 4 Tr. at 13:17-15:13 (Fliegler); JX125. 9 As

Mr. G. Davis testified, this produces an unreliable result because SLS’s projections would

necessarily be reflective of revenue synergies unique to SLS, including SLS’s access to

capital, customer relationships, and other resources. Day 4 Tr. at 203:9-204:15 (G. Davis).

Mr. Nadeau, who prepared the SLS projections used by Mr. Fliegler, indicated that the

model contemplated revenue synergies, including the ability to capitalize on Stewart’s

relationships with existing clients. Day 3 Tr. at 55:2-56:6 (Nadeau). Mr. Abbe, Allonhill’s

own investment banker, testified that there would be “revenue synergies that could help

Allonhill’s business” in a combination with Stewart. Day 2 Tr. at 529:2-24 (Abbe).

       208.    Failure to Account for Aurora Litigation Risk. As a stand-alone entity in

August 2013, Allonhill was burdened with the Aurora litigation and the potential $25

million liability that this claim represented. Mr. Fliegler admitted that any buyer of the

Allonhill business as a whole would need to factor the risk of this litigation into their

analysis of the business. Day 4 Tr. at 93:6-94:11 (Fliegler). SLS’s revenue projections do

not account for the Aurora litigation because it purchased the Allonhill business free of

that liability. Nonetheless, Mr. Fliegler did not risk adjust the revenue projections when

he used them in his valuation. He believed that the risk of the Aurora litigation was

factored into his cost assumptions because they were partially based on a set of Allonhill

two-year projections. Id. at 93:21-96:10 (Fliegler). However, the two-year projections



       9  Mr. Fliegler testified that he used these projections based upon his research that “GSE
securitizations” would remain “as strong as they were” – even though Allonhill was not doing
any work with respect to GSE securitizations at the time. Day 1 Tr. at 178:5-12 (S. Allon).
                                               68
              Case 16-50419-KG     Doc 177     Filed 04/25/19    Page 69 of 130



used by Mr. Fliegler are attached to an email from Mr. Billat to Ms. Allon which indicates

that they are projections of the potential Earnout. JX70. Ms. Allon’s testimony confirmed

that the two-year projections were projections of what the Allonhill business could do as

part of Stewart and do not include Aurora litigation costs. Day 1 Tr. at 226:6-227:7 (S.

Allon).

       209.    Use of Allonhill’s 2011 EBITDA Margin. EBITDA margin is an important

part of a DCF calculation because application of the EBITDA margin determines how

much of the revenue in each year of the calculation is profit that can constitute free cash

flow. The higher the EBITDA margin, the higher the company profits and the higher the

valuation. Day 4 Tr. at 102:25-104:23 (Fliegler). For year six forward of his projections,

Mr. Fliegler’s model used an EBITDA Margin of 29.2 percent. Id. at 104:24-106:17

(Fliegler). This is significant because $37 million of Mr. Fliegler’s $42 million valuation is

based upon year six forward. Id. Mr. Fliegler used 29.2 percent because that was

Allonhill’s EBITDA margin in 2011, and Mr. Fliegler testified that this was a “normalized

and sustainable profit margin for the business.” Id. However, Allonhill’s EBITDA

margin in all of its other years of operation ranged from negative numbers to a high of

only about 6 percent, as the following chart depicts:

                      2009           2010          2011           2012          YTD
                                                                                8/2013
 EBITDA               -97.1%         5.7%          29.2%          2.7%          20.9%
 Margin

JX3; JX32; JX102; Day 4 Tr. at 107:21-108:11 (Fliegler).



                                             69
             Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 70 of 130



      210.    2011 was not a normal and sustainable year for Allonhill. Allonhill’s 2011

results were skewed by the OCC projects, one-time projects that produced significant

profits for that year. Day 1 Tr. at 144:8-145:5 (S. Allon). Mr. Fliegler admitted that the

EBITDA margin in 2011 was a “spike” attributable to the OCC projects. Day 4 Tr. at

109:10-17 (Fliegler). In fact, Allonhill’s own investment banker, Mr. Abbe, called the

financial results that Allonhill achieved in 2011-2012 as a result of the OCC projects and

other default related work, an “anomaly” and indicated that Allonhill would not have a

“normalized period” of financial results until 2013, when that work subsided. Day 2 Tr.

at 496:9-497:17 (Abbe); JX14 at AH00126726.

      211.    For these reasons, Mr. G. Davis opined that Mr. Fliegler’s use of the 29.2

percent EBITDA margin was not a reasonable assumption. Day 4 Tr. at 204:16-25 (G.

Davis). He performed the sensitivity analysis set forth below that adjusted Mr. Fliegler’s

valuation using different EBITDA Margin assumptions, leaving everything else in Mr.

Fliegler’s valuation the same. Id. at 205:20-207:4 (G. Davis). Based upon this analysis,

using Mr. Fliegler’s model and assuming that Allonhill would grow to an EBITDA

margin of 19 percent, which was the margin that Clayton had in the height of the

securitization boom in 2006, that would produce a $25 million valuation. Id. Using

Allonhill’s average EBITDA margin from 2010-2013 of 12 percent would produce a

valuation around $12 million. Id.




                                              70
             Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 71 of 130



      ($ millions)
              EBITDA                     Impact on                   Revised
               Margin                 Calculated Value                Value
                 6%                         ($42)                       $0
                 8%                         ($38)                       $4
                10%                         ($34)                       $8
                12%                         ($30)                      $12
                14%                         ($26)                      $16
                16%                         ($22)                      $20
                18%                         ($19)                      $23
                19%                         ($17)                      $25
                20%                         ($15)                      $27
                22%                         ($12)                      $30
                24%                          ($8)                      $34

      212.    Working Capital Percentage.        Working capital percentage is used to

calculate how much of the company’s revenue is needed for working capital and,

therefore, is not available as profit. The higher the working capital percentage, the lower

the valuation. Day 4 Tr. at 113:2-15 (Fliegler). Allonhill’s highest working capital

percentage was in 2011, but Mr. Fliegler did not use this in his valuation. Id. at 113:21-

114:10 (Fliegler). Rather, because he described Allonhill’s working capital history as

“volatile” he used an average of Allonhill’s working capital percentage from 2009-2012,

which again reduced his valuation, particularly the inclusion of 2009, a year in which

Allonhill’s working capital percentage was negative. Id. at 111:7-116:8 (Fliegler).

      213.    Size Premium. In calculating a discount rate, valuation professionals factor

in a size premium that accounts for the risk associated with the company based upon its

size. The smaller the company, the higher the size premium and the lower the valuation

because the risk of future cash flows is increased with a smaller company. Day 4 Tr. at

123:22-124:9 (Fliegler). Mr. Fliegler used a size premium from an accepted source –

                                            71
              Case 16-50419-KG    Doc 177     Filed 04/25/19   Page 72 of 130



Ibbotsons 2013 Yearbook. Id. at 124:10-18 (Fliegler). He used Ibbotson’s 10th decile,

applicable to companies sized between $1.1 million and $253 million, which calls for a

6.03 percent premium. Id. at 125:2-25 (Flieger). However, the same page from the same

publication breaks down the 10th decile into sub-deciles. Id. at 126:1-12 (Fliegler). Mr.

Fliegler admits that, based upon its size alone, Allonhill would fit within the 10z sub-

decile, which covers companies sized between $1.1 million and $96 million and calls for

a premium of 11.65 percent. Id. at 126:13-127:24 (Fliegler). Mr. G. Davis testified that use

of the 10z decile would have decreased Mr. Fliegler’s valuation by $15 million, down to

approximately $27 million. Id. at 209:15-210:9 (G. Davis).

       214.    Mr. Fliegler testified that he did not use the 10z because he believes it

incorporates very large, very distressed companies. Id. at 127:19-24 (Fliegler). However,

another page from Ibbotsons that breaks down the companies in the 10z shows that 90%

of the companies in the sub-decile have a market capitalization of less than $80 million,

75% have less than 365 employees and that the most common industries represented in

the 10z are financial services and technology (arguably the most applicable industries to

Allonhill). Id. at 129:10-130:9 (Fliegler); DX19. The publication goes on to state that use

of the sub-deciles for the 10th decile, including the 10z, “greatly enhance the development

of cost of capital analysis for very small companies.” DX19. Mr. G. Davis testified that

Mr. Fliegler should have used the 10z. Day 4 Tr. at 209:15-24 (G. Davis).

       215.    Failure to Adjust Valuation. Mr. Fliegler did not adjust his valuation to

account for any financial distress because it is his opinion that Allonhill was not a


                                            72
              Case 16-50419-KG        Doc 177    Filed 04/25/19   Page 73 of 130



distressed entity. Id. at 119:9-25 (Fliegler). Mr. Fliegler offered this opinion even though

he could not testify as to whether Allonhill was able to pay its debts as they came due or

whether the capital investments made by the Allon’s in Allonhill were necessary for its

survival. Id. at 120:1-14 (Fliegler). Mr. G. Davis, an expert in distressed valuations,

testified that a basic financial analysis would show that Allonhill was a distressed

company, and that he would have applied a Company Specific Risk Premium (“CSRP”)

to the discount rate to account for this. Id. at 208:17-209:7 (G. Davis).

       216.    As discussed above, there are numerous and varied facts supporting that

Allonhill was a troubled business at the time of the Sale. Allonhill failed to turn a profit

in any of the 15-months between the loss of the OCC projects in May 2012 and the Sale.

During that period, it laid off around 450 employees, or approximately two-thirds of its

workforce. It implemented significant cost-cutting measures, exited the capital markets

business, was reliant on three clients for nearly 70 percent of its revenues, and faced

liability in the Aurora litigation.

       217.    Tax Rate. In calculating a tax rate, Mr. Fliegler used a tax rate for an S-

Corporation that is based upon the analysis by the Delaware Court of Chancery in Del.

Open MRI Radiology Assocs., P.A. v. Kessler, 898 A.2d 290 (Del. Ch. 2006). Day 4 Tr. at

139:25-140:24 (Fliegler). That case dealt with the valuation of a minority interest in an S-

Corporation, not an enterprise value. Del. Open MRI Radiology, 898 A.2d at 327-328. Mr.

G. Davis opined that use of this rate was inappropriate because this case does not involve

valuing a minority interest. Day 4 Tr. at 216:14-217:10 (G. Davis). Mr. Fliegler testified


                                                73
              Case 16-50419-KG     Doc 177    Filed 04/25/19    Page 74 of 130



that a C-Corporation purchasing Allonhill would not place any value in its S-Corporation

status, and that in any asset sale, Allonhill would retain its S-Corporation status (Id. at

141:7-143:16 (Fliegler)).

       218.    Working Capital. Mr. Fliegler’s model assumes that Allonhill would have

a working capital surplus of over $850,000 in the first year of operations after the

valuation date. Id. at 146:3-12 (Fliegler). This is achieved by assuming that Allonhill

would collect approximately $3 million of the Aurora receivable, even though his

projections do not account for any risk associated with that litigation. Id. at 146:13-147:7

(Fliegler).   Looking at Allonhill’s actual financials as of the closing, Mr. G. Davis

calculated that Allonhill would have had a working capital deficit immediately after the

closing of approximately $2.3 million, as the Allons had to make $3.2 million in capital

contributions in the business earlier in 2013. Mr. G. Davis opines that any purchaser of

Allonhill would deduct this amount from its purchase price because that is an amount of

cash that any purchaser would have to immediately invest in Allonhill to get it to an

appropriate working capital level. Id. at 210:10-212:18 (G. Davis). Rather than doing this

analysis, Mr. Fliegler’s model blindly assumes a surplus. Id.

       219.    Correcting for Mr. Fliegler’s Errors. Mr. G. Davis adjusted Mr. Fliegler’s

valuation to account for just four of the errors discussed above (a) failure to apply a CSRP;

(b) failure to use the 10z size premium; (c) failure to use the C-Corporation tax rate; and

(d) adjustment for the $2.3 million day-one working capital deficit. Id. at 217:2-21 (G.

Davis). As the chart shows, adjusting for just these four factors produces a valuation of


                                             74
               Case 16-50419-KG     Doc 177       Filed 04/25/19     Page 75 of 130



between $10.4 and $14.7 million. Id. This analysis does not adjust for other improper

assumptions, including the use of SLS’s revenue projections, the failure to account for the

risk associated with the Aurora litigation, or the use of the 29.2 percent EBITDA margin.

Id.

($ millions)
               CORRECTED DISCOUNT RATE AND TAX RATE ASSUMPTION
  A,   Company Specific Risk Premium 5.0%   6.0%   7.0%   8.0%   9.0%                  10.0%
  B.   Increase Size Premium         11.65% 11.65% 11.65% 11.65% 11.65%                11.65%
  C.   Tax Rate                      39.6% 39.6% 39.6% 39.6% 39.6%                     39.6%
  D.   Corrected WACC                21.3% 22.0% 22.7% 23.5% 24.2%                     25.0%

                                           CORRECTED FLIEGLER ENTERPRISE VALUE
  Corrected Discount Rate                 21.3%      22.0%   22.7%     23.5%   24.2%   25.0%
  A. Calculated Enterprise Value          $17.0      $15.8   $14.9     $14.1   $13.4   $12.7
  B. Less: Working Capital Adjustment     (2.3)      (2.3)   (2.3)     (2.3)   (2.3)   (2.3)
  C. Corrected Enterprise Value           $14.7      $13.5   $12.6     $11.8   $11.1   $10.4

        C.      Allonhill Contract Damages

        220.    Mr. Fliegler testified that the damages suffered by Allonhill as the result of

SLS’s alleged breach of contract were $13.2 million. Day 4 Tr. at 9:13-15 (Fliegler). He

calculated this amount by performing a valuation of the earnout as of the Sale Date based

upon SLS’s projections prepared prior to the Sale, and did not consider any events that

occurred after the Sale. Id. at 45:20-46:2 (Flieger). He offers no opinion why the Allonhill

business failed to meet these projections.

        221.    The evidence shows that multiple significant revenue projects were lost

post-Sale due to no fault of SLS. These include Little Bear, Massive and other GSE related

projects. Overall, these lost projects were indicative of broader market forces that made

obtaining work from the GSEs “tough sledding” post-Sale, including various settlements,

                                              75
              Case 16-50419-KG     Doc 177    Filed 04/25/19   Page 76 of 130



the decline in mortgage delinquencies and the fact that the GSE’s were in receivership

and were taking work in-house. JX191; Day 2 Tr. at 457:9-459:5 (Margolf). The business

also lost a large project from Flagstar bank due to no fault of SLS. JX156.

       222.    Mr. G. Davis testified that four GSE projects lost within months of the Sale

represented 40 percent of Allonhill’s trailing twelve-month revenue. Day 4 Tr. at 192:1-

193:3 (G. Davis). If you remove those projects and the Flagstar project and assume an

aggressive ten percent growth rate for the Business, the Business still would not hit the

Earnout Hurdles. Id. at 197:5-198:4 (G. Davis). Therefore, even if SLS was able to grow

the Business post-Sale, that growth would not have been sufficient to make up for the

loss of the GSE and Flagstar projects.

       D.      SLS Loss

       223.    Mr. G. Davis testified that SLS suffered damages in the amount of $17.1

million on the investments and cash losses that SLS would have avoided had it not

entered the APA. Id. at 218:8-11, 219:21-25 (G. Davis). Mr. G. Davis calculates SLS’s

negligent misrepresentation damages by taking the $15 million cash purchase price paid

by SLS, adding the present value of the losses suffered by the Business in the three-years

post-Sale, and adding the $675,475 representing accounts receivable generated by the

Business post-Sale but not remitted to SLS (the “Outstanding Amount”). Id. at 219:25-

223:2 (G. Davis).    Mr. G. Davis then deducted the amount of receivables that SLS

purchased ($2.928 million) and the discounted value of the sale proceeds from SLS’s 2016

sale of the capital markets business ($1.685 million).      Id. at 223:3-224:2 (G. Davis).


                                             76
             Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 77 of 130



According to Mr. G. Davis, these amount to $17.1 in losses suffered by SLS.

      224.     Allonhill offered no witness to rebut Mr. G. Davis’s damages calculation.

                               CONCLUSIONS OF LAW

      The Court’s findings of fact lead to the Court’s formulation of its conclusions of

law. Briefly, the facts, as the Court found them, reveal that Allonhill was a fiscally

troubled entity which before its sale to SLS operated in a diminishing business

environment.     Therefore damages, the Earnouts, simply did not arise.         SLS amply

answered Allonhill’s allegations of “promises” made and ran the Business as it saw fit.

The Court is troubled by the firing of Ms. Allon but the termination of her employment

did not create the so-called mischief of which Allonhill complains. The Court will now

discuss its conclusions of law which will result in no damages to Allonhill, and no

avoidance recoveries.

      SLS has filed its counterclaims seeking damages. The Court finds that SLS is not

entitled to recover any damages, as explained within

      I.       JURISDICTION

      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334(b) and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012. The parties consented to the

Court’s jurisdiction pursuant to the Agreement to Bankruptcy Court Jurisdiction, dated

as of February 12, 2015, by and between Allonhill and SLS, approved by the Court. (D.I.

366.) The Court has retained jurisdiction pursuant to Section 10.01 of Plan, which the


                                             77
               Case 16-50419-KG     Doc 177     Filed 04/25/19   Page 78 of 130



Court confirmed. (See D.I.’s 551, 593.) As “Estate Representative” under the Plan,

Allonhill has the authority and rights to prosecute this adversary proceeding and to

defend against SLS’s Counterclaims.

         II.    ALLONHILL’S CLAIM THAT SLS IS LIABLE FOR ITS NEGLIGENT
                MISREPRESENTATIONS

         A.     Applicable Law

         The APA is governed by Colorado law. (JX 135 at § 10.2), which provides:

         [O]ne who, in the course of his business, profession or employment, or in
         any other transaction in which he has a pecuniary interest, supplies false
         information for the guidance of others in their business transactions, is
         subject to liability for [negligent misrepresentation for] pecuniary loss
         caused to them by their justifiable reliance upon the information, if he fails
         to exercise reasonable care or competence in obtaining or communicating
         the information.

Colo. Visionary Acad. v. Medtronic, Inc., 397 F.3d 867, 870 (10th Cir. 2005). Further, to

prevail on its negligent misrepresentation claim under Colorado law, Allonhill has the

burden of showing that (1) the defendant supplied false information in a business

transaction; (2) the defendant failed to exercise reasonable care or competence in

obtaining or communicating that information; and (3) the plaintiff justifiably relied upon

the false information. See Campbell v. Summit Plaza Assocs., 192 P.3d 465, 477 (Colo. App.

2008).

         It is true, of course, that SLS had the responsibility to be accurate when it

represented its intentions and capabilities before the parties executed the APA. See Keller

v. A.O. Smith Harvestore Prods., Inc., 819 P.2d 69, 73 (Colo. 1991) (en banc) (“[C]laims of

negligent misrepresentation are based . . . on principles of duty and reasonable conduct.”

                                              78
            Case 16-50419-KG         Doc 177    Filed 04/25/19   Page 79 of 130



(citation omitted)). Colorado law enforces this duty independently of SLS’s contractual

obligations. See Van Rees v. Unleaded Software, Inc., 373 P.3d 603, 605 (Colo. 2016) (“These

pre-contractual misrepresentations are distinct from the contract itself, and may form the

basis of an independent tort claim.” (citing Keller, 819 P.2d at 72)); U.S. Welding, Inc. v.

Tecsys, Inc., Civil Action No. 1:14-cv-00778-REB-MEH, 2016 WL 9735718, at *2 (D. Colo.

Sept. 6, 2016) (“A ‘contracting party’s negligent misrepresentation of material facts prior

to the execution of an agreement may provide the basis for an independent tort claim

asserted by a party detrimentally relying on such negligent misrepresentations.’”

(quoting Keller, 819 P.2d at 72)).

       B.     SLS’s Alleged Negligent Misrepresentations

       Allonhill claims that SLS made the following misrepresentations:

       1.     SLS would invest in the Business and was able to run the Business as it had
              been run pre-APA, when instead it stripped financial and human resources
              from the Business and failed to provide adequate leadership (FOF, ¶¶ 134-
              45, 153-58);

       2.     SLS had resources in Costa Rica that could be used to the Business’s benefit
              when those resources would not be available until 2015 (id., ¶¶ 96-97, 141);

       3.     Ms. Allon would remain an important part of the Business, when SLS
              marginalized her involvement immediately and fired her without cause in
              January 2014, barely five months into the first year of the Earnout (id., ¶¶
              125-131); and

       4.     SLS would take steps to retain key employees, including paying retention
              bonuses, when it failed to retain numerous key employees, many of whom
              left to join competitors of Allonhill (id., ¶¶ 146-52).

       Allonhill claims that if SLS had told the truth, Allonhill would not have entered

into the APA and would have retained its valuable assets and the Business for investment


                                               79
           Case 16-50419-KG       Doc 177    Filed 04/25/19      Page 80 of 130



in or sale to another purchaser. According to Allonhill, the value of such assets and the

Business is $42 million. Accordingly, Allonhill’s damages for its negligent

misrepresentation claim are $27 million, which is the $42 million valuation minus the $15

million in consideration already paid.

      C.     The APA’s Integration           Provision    Bars     Allonhill’s    Negligent
             Misrepresentation Claim.

      The claim of negligent misrepresentation fails for several reasons.          First, as

discussed below, the Court found that factually SLS made no misrepresentations.

      Second, the APA’s integration clause contains clear and specific language limiting

the parties’ “understanding and agreement” to that contained in the APA and related

documents:

      Entire Agreement. This Agreement (including the Schedules and Exhibits
      hereto) and the Ancillary Agreements represent the entire understanding
      and agreement between the Parties with respect to the Transactions and
      supersedes all prior agreements among the Parties respecting the
      Transactions.

JX135 §10.5. The integration clause also expressly limits the parties’ “rights, liabilities

and obligations” to those exclusively in contract pursuant to the APA:

      The Parties have voluntarily agreed to define their rights, liabilities and
      obligations respecting the Transaction exclusively in contract pursuant to
      the express terms and provisions of this Agreement; and the Parties
      expressly disclaim that they are owed any duties or are entitled to any
      remedies not expressly set forth in this Agreement.

Id.

      The first provision of the APA’s integration clause is “clear and specific” and

preempts a negligent misrepresentation claim under Colorado law. Keller v. A.O. Smith


                                            80
             Case 16-50419-KG         Doc 177     Filed 04/25/19     Page 81 of 130



Harvestore Prods., Inc., 819 P.2d 69, 72, 74 (Colo. 1991) (“A contract provision purporting

to prohibit a party to the contract from asserting a claim of negligent misrepresentation

must be couched in clear and specific language.”) (citations omitted); see also Student

Mktg. Grp., Inc. v. Coll. P’Ship, Inc., 247 F. App’x 90, 99 (10th Cir. 2007); Steak n Shake Enters.,

Inc. v. Globex Co., LLC, 110 F. Supp. 3d 1057, 1082 (D. Colo. 2015). The integration clause

here is nearly identical to the integration clause in Student Marketing Group, which the

Tenth Circuit found sufficient to preempt a negligent misrepresentation claim as a matter

of law. 247 F. App’x at 98-99.

       The Colorado Supreme Court’s decision in Van Rees did not overrule its prior

holding in Keller that a “clear and specific” integration clause bars a party from asserting

a negligent misrepresentation claim. Keller, 819 P.2d at 72, 74; Van Rees v. Unleaded

Software, Inc., 373 P.3d 603 (Colo. 2016). Van Rees does not involve an integration clause,

let alone hold that an integration clause can never bar a negligent misrepresentation claim

under Colorado law. 373 P.3d at 607. Van Rees merely described the holding in Keller.

There the specific integration clause at issue did not preclude a negligent

misrepresentation claim based upon the facts of that case. The decision did not reverse

Keller’s broader holding that integration clauses with “clear and specific” language, like

the one here, can preclude negligent misrepresentation claims. Keller, 819 P.2d at 74; Van

Rees, 373 P.3d at 607.

       The second provision of the APA’s integration clause – excluding non-contractual

duties and remedies – also bars Allonhill’s negligent misrepresentation claim. See Brooks


                                                81
            Case 16-50419-KG       Doc 177     Filed 04/25/19    Page 82 of 130



v. Timberline Tours, Inc., 127 F.3d 1273, 1276 (10th Cir. 2007) (“A negligent

misrepresentation claim can still be barred by an exculpatory agreement prohibiting such

tort claims.”) (applying Colorado law); see also Student Mktg. Grp., 247 F. App’x at 99. The

second provision of the APA’s integration clause expressly restricts the parties’ “rights,

liabilities and obligations” to those in contract pursuant to the APA, and disclaims any

duties or remedies not set forth in the APA. JX135 §10.5. In other words, the parties

specifically contracted away tort liability, including negligent misrepresentation claims.

See Keller, 819 P.2d at 73.

       D.      The APA’s Indemnity Provision Also Bars Allonhill’s Tort Claim.

       The APA’s indemnity provision, both independently and together with the

integration clause, also bars Allonhill’s negligent misrepresentation claim. JX135 Article

VII. The indemnity provision is the “sole and exclusive remedy” for breach of any

representation “relating to the subject matter” of the APA. Id. § 7.5. Except for claims

based on intentional fraud, Allonhill has no other remedy and has waived all other causes

of action for “any breach of any representation . . . set forth herein [the APA] (or otherwise

relating to the subject matter of [the APA]).” Id. (emphasis added).

       When the Court ruled on the Motion to Dismiss, the Court stated that it was

“leaning in the direction of Stewart’s arguments about the integration clause protecting

Stewart,” but that “questions remain” about the effect of Van Rees, including “whether

the integration and indemnity clauses argument survives.” D.I. 36 at ¶ 3. “While the




                                             82
            Case 16-50419-KG       Doc 177     Filed 04/25/19    Page 83 of 130



Court is generally sensitive to Stewart’s defense, the facts behind the integration and

indemnity clauses will need to be established.” Id.

       No facts were adduced at trial to change the Court’s inclination that the APA bars

Allonhill’s tort claim. Van Rees does not upend Colorado law on the effect of integration

clauses with “clear and specific language” like the one here. Allonhill cites Colorado Coffee

Bean, LLC v. Peaberry Coffee Inc., 251 P.3d 9, 19 (Colo. App. 2010), as a Colorado case in

which contractual language was not specific enough to bar a tort claim. Allonhill Pre-

Trial Brief 28-29. However, that decision concerned whether a disclaimer of reliance on

“affirmative representations outside of the transactional documents” barred tort claims

based on a “failure to disclose material information.” The court held that the disclaimer

of claims based on affirmative misrepresentations did not bar a tort claim based on an

omission. Id. If anything, the decision supports SLS because the inference from the

court’s holding is that had the tort claim concerned affirmative misrepresentations, as is

the case here, the contractual disclaimers would have barred that claim. If Allonhill seeks

to recharacterize its claim as one for intentional misrepresentation, the integration clause

in Section 10.5 bars intentional claims as well as negligent claims.

       E.     Promises Cannot Give Rise to a Negligent Misrepresentation Claim.

       A negligent misrepresentation claim cannot be based on a promise to do

something in the future. It must be based on a misrepresentation of a “material past or

present fact.” Lariviere, Grubman & Payne, LLP v. Phillips, No. 17-1723, 2011 WL 650001,

at *17 (D. Colo. Feb. 11, 2011) (citing Bedard v. Martin, 100 P.3d 584, 592 (Colo. Ct. App.

2004)). As the court stated in Alpine Bank v. Hubbell, 555 F. 3d 1097, 1107 (10th Cir. 2009):
                                            83
            Case 16-50419-KG       Doc 177        Filed 04/25/19   Page 84 of 130



       . . . a promise cannot serve as the predicate for a negligent-
       misrepresentation claim. This is not some obscure technical rule. It is a
       natural consequence of the meanings of the terms negligent and
       misrepresentation. A misrepresentation conveys “false information”; that is,
       it must be a false statement of fact. But a promise in itself contains no
       assertion of fact other than the implied representation that the speaker
       intends to perform the promise. . . . The misrepresentation must therefore
       be that the promisor is falsely declaring that he has the intent to perform. If
       the promisor intends not to perform, however, the misrepresentation (that
       the promisor intends to perform) is not negligent; it is, rather, knowing and
       intentional.

Id. (citations omitted) (emphasis in original).

       In ruling on SLS’s Motion to Dismiss, the Court raised the issue of the effect of the

Colorado Supreme Court’s decision in Van Rees and “whether the economic loss rule is

relevant.” D.I. 36 at ¶ 3; Van Rees, 373 P.3d 603. The economic loss rule is addressed

below. Van Rees, however, did not upend the logical rule that promises cannot form the

basis of a negligent misrepresentation claim. Van Rees dealt with a statement that was

untrue when made, that the counterparty made promises “knowing that it did not have

the capability” to perform them. 373 P.3d at 607-608. That is intentional fraud, not

negligent misrepresentation. Colorado law is that alleged “promises” cannot form the

basis of a negligent misrepresentation claim, and to the extent that Allonhill’s negligent

misrepresentation claim is based upon an allegedly false promise, it must fail.

       F.     The Economic Loss Rule Bars Allonhill from Asserting Fraud Claims
              Based Upon Promises Memorialized in Contract.

       The economic loss rule further restricts Allonhill’s negligent misrepresentation

claim. The economic loss rule states that “a party suffering only economic loss from the

breach of an express or implied contractual duty may not assert a tort claim for such a


                                             84
            Case 16-50419-KG       Doc 177     Filed 04/25/19    Page 85 of 130



breach absent an independent duty of care under tort law.” Town of Alma v. AZCO

Constr., Inc., 10 P.3d 1256, 1264 (Colo. 2000). As in Town of Alma, the economic loss rule

often arises in the context of post-contractual conduct. Id. (barring negligence claim

against construction company who built and maintained water system that started to leak

because the parties’ contract provided the duty of care to perform the work).

       In Van Rees, the Colorado Supreme Court found that a party had an independent

duty under tort law not to induce another party into a contract by making misstatements

about its capabilities to perform under the agreement. 373 P.3d at 607. In that specific

situation, where the party made fraudulent (not negligent) 10 statements about its ability

to perform, the court found that the inducement claims survived the economic loss rule.

Id. At least one case subsequent to Van Rees has clarified, however, that the economic loss

post-Van Rees still operates to bar fraudulent inducement claims based upon fraudulent

promises (i.e. promises that the party has no intention to keep) if the alleged false

promises impose “parallel obligations” to those imposed by the ensuing contract.

RE/MAX, LLC v. Quicken Loans Inc., 295 F. Supp. 3d 1163, 1171 (D. Colo. 2018). As the

RE/MAX court stated:

       [T]o the extent that [alleged misrepresentations] are memorialized in the
       Agreement or Amendment, the parties allocated risk with respect to those
       obligations by contract, and tort claims based on those obligations are
       barred by the economic loss rule.

Id. at 1170.   Accordingly, to the extent that Allonhill tries to recast its negligent


       10 While the plaintiff in Van Rees asserted fraudulent and negligent tort theories, the
Colorado Supreme Court did not distinguish between the different tort theories which is what
the court of appeals had done. Id. at 606 n.4.
                                             85
           Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 86 of 130



misrepresentation claims based upon pre-contractual promises as claims for actual fraud,

those claims are barred to the extent they are based upon promises that were

subsequently incorporated into the parties’ contracts.

      G.     There Is No Evidence of Any Negligent or Intentional Misrepresentation.

      As established at trial, Allonhill’s negligent misrepresentation claim is based on a

finite number of alleged misrepresentations. Each of those alleged misstatements cannot

serve as a basis for a negligent misrepresentation claim. They were at best (or worst)

promises. Even if Allonhill seeks to recharacterize its pleading to assert a claim for

intentionally fraudulent misrepresentation, that claim would also fail because the alleged

misrepresentations were not false, and/or are barred by the economic loss doctrine.

      Most of the alleged misrepresentations concern how SLS would run the Business

post-Sale. However, the APA memorializes the parties’ agreement regarding how the

Business was to be run post-Sale.      Section 2.2(e) of the APA requires SLS to use

“commercially reasonable efforts” to operate the Business in a “manner consistent in all

material respects with Seller’s ordinary course operation” of the business pre-Sale – the

very same contractual provision at the core of Allonhill’s breach of contract claim. JX135

§ 2.2(e). The economic loss doctrine squarely precludes such statements as a basis for

fraudulent inducement claims. For this reason, and those identified below in connection

with each alleged misrepresentation, Allonhill’s misrepresentation claim fails as either

fraudulent or negligent.




                                            86
            Case 16-50419-KG       Doc 177    Filed 04/25/19    Page 87 of 130



       At trial, Ms. Allon identified the following alleged “promises” made to her by Mr.

Nadeau in early August 2013 that “reassured” her about the pending transaction:

       He made a series of promises . . . He promised that I would remain in a
       central role running the business, that nothing would change, that he would
       retain my key employees, our key employees. He promised to make this
       Costa Rican MBA outsourcing staff available to me. He again committed
       to helping smooth things over with Cheryl Glory and getting us back into
       good graces with Bank of America. And he repeated that nothing was
       going to change.

Day 1 Tr. at 106:1-107:12 (S. Allon). Ms. Allon also testified that SLS did not pay retention

bonuses in the way she thought they were going to be paid. Id. at 116:13-17 (S. Allon).

Each alleged misrepresentation is addressed below.

              1.     The alleged promise that Ms. Allon would “remain in a central role
                     running the business.”

       As an explicit promise, Allonhill’s negligent misrepresentation claim based on this

alleged statement fails.     A promise cannot serve as the basis of a negligent

misrepresentation claim. This alleged promise fails for the independent reason that it is

directly contradicted by Ms. Allon’s own testimony at trial. First, Ms. Allon testified that

Mr. Nadeau promised her that she would remain in a “central role running the business.”

Day 1 Tr. at 106:4-12 (S. Allon) (emphasis added). Later, Ms. Allon testified that she

discussed with Mr. Nadeau that her role “would be less focused on operations and it

would be more client faced.” Id. at 253:5-15 (S. Allon) (Q: “You weren’t going to be in

the day-to-day operation of business, right?” A: “Yes.”) (emphasis added); Id. at 272:14-

22 (S. Allon); JX86. In fact, Ms. Allon testified that she had already moved away from

running the business at Allonhill, and she wanted to assume the same non-operational

                                             87
            Case 16-50419-KG       Doc 177    Filed 04/25/19       Page 88 of 130



role post-closing. Day 1 Tr. at 253:10-254:15 (S. Allon). Based on this contradictory

testimony, Ms. Allon’s testimony that she relied on an alleged promise that she would

have a central role running the business is not credible and cannot serve as a basis for a

negligent misrepresentation claim (or a fraudulent representation claim).

              2.     The alleged promise that SLS would “retain” Allonhill’s “key
                     employees.”

       Again, as an explicit promise, this statement cannot serve as a basis of a negligent

misrepresentation claim. It fails for the independent reason that it is not false – SLS did

retain “key employees” post-transaction. The legacy Allonhill team continued to run the

Business. All of Allonhill’s operations, technology, and sales employees were offered

employment at SLS. Day 3 Tr. at 329:2-10 (Pyle); Day 2 Tr. at 558:10-559:18, 560:14-561:4

(Gallery). Only certain redundant back office employees did not receive employment

offers. Day 3 Tr. at 329:11-330:9 (Pyle). There is no evidence that Allonhill considered

those employees “key.” In fact, SLS discussed those redundancies with Ms. Allon pre-

Sale. Id.; see also JX86). There is no evidence to the contrary.

       SLS’s efforts to retain key employees is also evidenced by the fact that one year

after the APA was executed, many of Allonhill’s key employees were still employed in

leadership positions at SLS. JX225; Day 3 Tr. at 337:23-345:15 (Pyle). The only evidence

at trial of legacy Allonhill employees departing during the first year post-transaction

before retention bonuses were paid concerned the departures of Ms. Allon, Mr. Kaplan,

and Mr. McNulla.     As set forth above, Mr. McNulla left within weeks of the Sale for

reasons unrelated to SLS, and Mr. Kaplan and Ms. Allon were terminated by SLS for

                                             88
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 89 of 130



business reasons. These three departures do not prove that any promise by Mr. Nadeau

to retain key employees was false when made.

              3.     The alleged statements regarding Costa Rica.

       There are two alleged statements regarding Costa Rica that Allonhill could

potentially assert to give rise to a misrepresentation claim. There is the alleged promise

that SLS would use Costa Rica in support of the legacy Allonhill business. Also, Allonhill

claims that SLS misrepresented the level of education of the Costa Rica workforce.

       As to the first, a promise to use Costa Rica in the future in support of the legacy

Allonhill business cannot serve as a basis of a negligent misrepresentation claim. As an

intentional fraud claim, there is no evidence that the statement was false. The evidence

shows that SLS sought opportunities to perform work in Costa Rica and ultimately

moved certain tasks there in 2015 after trial runs in Houston. There is no evidence that

Ms. Allon was promised that work could be transitioned to Costa Rica immediately, and

Mr. Nadeau’s testimony that Costa Rica was not set up to perform legacy Allonhill work

within the first few months post-Sale is wholly consistent with this deliberate process of

transitioning work to Costa Rica. Day 3 Tr. at 266:6-14 (Nadeau) (discussing JX183),

354:3-7 (Pyle).

       To the extent there is any dispute as to what Ms. Allon was told about the “skills”

of the Costa Rican workers, that dispute only concerns what level of advanced degrees

they possessed. Day 1 Tr. at 96:23-97:3 (S. Allon), 374:18-22 (H. Allon); Day 3 Tr. at 70:3-

21 (Nadeau). Mr. Nadeau and Ms. Pyle testified that the employees in Costa Rica were


                                            89
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 90 of 130



at least college educated. Day 3 Tr. at 70:3-21 (Nadeau), 385:3-23, 394:4-15 (Pyle). Mr.

Allon testified that he was told the Costa Rica employees were “college educated.” Day

1 Tr. at 374:18-22 (H. Allon). Only Ms. Allon heard that they had MBAs. In the end,

whether the Costa Rican workforce had MBAs, other post-graduate degrees, or only

college degrees, is immaterial. Ms. Allon did not anticipate using Costa Rican employees

in management functions – she hoped the Business could use the Costa Rica workforce

for “lower-level tasks” that did not require MBAs, let alone college degrees. Id. at 256:2-

24 (S. Allon). Accordingly, any claim that Ms. Allon detrimentally relied upon the

statement that Costa Rican employees had MBAs is not credible.

              4.     The alleged promise to help “smooth things over with Cheryl
                     Glory and getting us back into good graces with Bank of America.”

       The statement cannot serve as a basis of a negligent misrepresentation claim. Plus,

the evidence shows that the statement was true. SLS made good faith efforts to smooth

things over after the Sale. In fact, Ms. Allon testified that SLS did reach out to Bank of

America post-Sale in an effort to obtain business for the legacy Allonhill business. Day 1

Tr. at 257:1-23 (S. Allon). Mr. Gillen testified that these efforts continued even after SLS

was initially rebuffed due to Bank of America’s unwillingness to work with Ms. Allon.

Gillen Decl. ¶ 39.

              5.     The alleged promise that “nothing was going to change.”

       Fraudulent misrepresentation claims based on this statement are barred by the

economic loss doctrine – SLS’s duty to run the business was memorialized in APA Section




                                            90
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 91 of 130



2.2(e) – which is at the center of Allonhill’s breach of contract claim – and no independent

tort duty can exist based on this vague alleged misrepresentation.

       Ms. Allon’s testimony that she relied on a promise by Mr. Nadeau “that nothing

would change” is implausible. Day 1 Tr. at 105:21-106:12 (S. Allon). At trial, Ms. Allon

conceded that she knew that “not everything” would stay the same. Id. at 257:24-259:3

(S. Allon). She understood the changes that would come by Allonhill’s transition from

what she characterized as “a small start-up business” to a “division of a large public

company.” Id. “There would be more levels of management,” “there would be more

layers of red tape,” Ms. Allon admitted. Id. In an email to Mr. Abbe in July 2013, the

month before the dinner with Mr. Nadeau, Ms. Allon also acknowledged that “we can

expect to see all of finance and HR wiped out” as a result of the combination, and that

“they [i.e., SLS] tend to find places in the organization for good people, but they will

probably not keep them all.” JX86 at JMP-Allonhill0013989. Ms. Allon could therefore

not have justifiably relied on a statement that nothing was going to change.

              6.     The alleged agreement to pay retention bonuses.

       As set forth above, there were no misrepresentations about payment of bonuses to

employees. To summarize:

       •   Mr. Kaplan and Mr. Nadeau agreed to a list of retention bonuses prior to the
           Sale and the evidence is that these bonuses were paid. JX311.

       •   By indicating that only two of those bonuses would be paid up-front, that list
           supports Mr. Nadeau’s testimony that it was agreed that all of the other
           bonuses would be paid after one year.

       •   There was a “meeting of the minds” that SLS would pay nothing on the 83(b)
           plan.
                                          91
            Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 92 of 130



      •    Post-Sale, the Allons agreed to pay $75,000 with respect to the 409(a) profit
           sharing plan. In fact, Ms. Allon wrote at the time that such payments did not
           “concern” SLS, defeating any claim that Allonhill relied on SLS’s alleged
           promise to pay these amounts in going forward with the deal.

      H.      There Is No Evidence that Allonhill Justifiably Relied on the Alleged
              Misrepresentations.

      Justifiable or reasonable reliance is an element of both negligent and intentional

misrepresentation claims. Assuming, arguendo, that Allonhill had met its burden of

establishing that SLS made a negligent or false statement that gives rise to a tort claim

under Colorado law, Allonhill failed to prove that that it justifiably relied on any such

statement in going forward with the transaction.

      While Ms. Allon testified that she felt “reassured” by the dinner meetings at which

the alleged misrepresentations were made, there is no evidence that she would not have

gone through with the transaction absent those statements. Day 1 Tr. at 107:10 (S. Allon).

To the contrary, the evidence establishes Allonhill was in poor financial condition and

“needed to do something.” DX7. The Allons thought that the deal was a “great financial

deal” and were relieved when it closed. See JX146 at JMP-Allonhill0020008 (Ms. Allon

wrote: “Tonight will be the first good night’s sleep in 18 months . . . .”). Any suggestion

that they would not have closed this deal absent any statements made by Mr. Nadeau at

dinner is simply not credible.

      I.      There Is No Evidence of Negligent Misrepresentation Damages.

      Under Colorado law, negligent misrepresentation damages are limited to “those

necessary to compensate the plaintiff for the pecuniary loss to him of which the

misrepresentation is a legal cause, including (a) the difference between the value of what
                                            92
            Case 16-50419-KG       Doc 177     Filed 04/25/19    Page 93 of 130



he has received in the transaction and its purchase price or other value given for it; and

(b) pecuniary loss suffered otherwise as a consequence of the plaintiff’s reliance upon the

misrepresentation.” Restatement (Second) of Torts § 552B; see also Whatley v. Crawford &

Co., 15 F. App’x 625, 630 (10th Cir. 2001) (“In Colorado, damages recoverable under a

claim of negligent misrepresentation include ‘out-of-pocket expenses’ and ‘consequential

damages,’ but not benefit-of-the-bargain damages.”); Rosales v. AT & T Info. Sys., Inc., 702

F. Supp. 1489, 1501 (D. Colo. 1988) (concluding the plaintiff's “recovery for negligent

misrepresentation must be limited to his out-of-pocket loss”).

       Allonhill has not presented any evidence of consequential damages to Allonhill.

Accordingly, Allonhill’s alleged damages are therefore limited to the difference between

the value of the assets conveyed by Allonhill and the value it received. To demonstrate

this difference in value, Allonhill offered the testimony of Mr. Fliegler, who calculated

Allonhill’s negligent misrepresentation damages as the difference between his $42

million enterprise valuation of Allonhill and the $15 million in up-front cash

consideration received by Allonhill on the Sale Date, resulting in damages of $27 million.

Day 4 Tr. at 9:5-12 (Fliegler). Both sides of Mr. Fliegler’s calculation are wrong. First, as

Mr. Fliegler admitted at trial, his value of Allonhill as a stand-alone entity is not the same

as the value of the assets actually transferred by Allonhill to SLS, and he did nothing to

value only the specific assets and liabilities that were transferred. Id. at 67:19-69:21

(Fliegler). Mr. Fliegler agreed that, based on his testimony, the Court cannot compare the

value of the specific assets and liabilities that were transferred to SLS against the value of


                                             93
            Case 16-50419-KG           Doc 177    Filed 04/25/19   Page 94 of 130



the consideration received.      Id.     Under Colorado law, Mr. Fliegler’s testimony is

insufficient to prove damages.

       Allonhill’s negligent misrepresentation damages suffer from further deficiencies.

Even if Allonhill’s alleged negligent misrepresentation damages could be based on the

value of the Allonhill business as a whole, Mr. Fliegler’s $42 million enterprise valuation

is inherently flawed and unreliable for the reasons discussed above and further

addressed below.

       First, the best evidence of Allonhill’s value is the price that Allonhill and SLS

negotiated after an extensive marketing process and negotiations. As this Court has

previously written, a market test – reflecting the actual price a willing buyer agrees to

pay – is the best determination of fair market value: “The sales process overseen by the

Court was a thorough and arm’s length market test, which represents the best evidence

of [debtor’s] fair market value at the time of the § 363 sale.” In re Champion Enters., No.

09-14019, 2012 WL 3778872, at *26 (Bankr. D. Del. Aug. 30, 2012); see also Iridium IP LLC v.

Motorola, Inc. (In re Iridium Operating LLC), 373 B.R. 283, 293 (Bankr. S.D.N.Y. 2007) (“[T]he

public trading market constitutes an impartial gauge of investor confidence and remains

the best and most unbiased measure of fair market value, and when available to the

Court, is the preferred standard of valuation.”) (citing VFB LLC v. Campbell Soup Co., 482

F.3d 624 (3d Cir. 2007)). The evidence is that Mr. Abbe ran a thorough sales process and

that the APA was the product of arm’s length negotiations between sophisticated parties.

The market has spoken.


                                                 94
            Case 16-50419-KG        Doc 177    Filed 04/25/19     Page 95 of 130



       Mr. Fliegler’s valuation ignores this best evidence, and his after the fact valuation

cannot be substituted for the parties’ actual agreement on value, particularly where that

agreement contains an Earnout component that would have paid additional

consideration to the Allons if the revenue and profits of the Business grew in the future.

The Earnout makes the consideration even more reasonable. One way to value a business

is by discounting future cash flows – in fact, this is the methodology used by Mr. Fliegler.

If parties to a sale transaction disagree on the ability of the business to generate cash post-

sale, one way to bridge that disagreement is with an Earnout. The Earnout provides a

mechanism to adjust the total consideration so that it more closely reflects the true value

of the company being sold, as indicated by its future performance.

       SLS’s agreement to pay the Earnout in the APA has value. It is enforceable by

Allonhill (in fact, Allonhill seeks to enforce it here through its breach of contract claim).

No credible evidence suggests that the consideration received for the Business was less

than fair market value. The consideration was inherently reasonable because it would

“self-adjust” based upon the future performance of the Business.

       Second, as discussed above, Mr. Fliegler’s valuation is inconsistent with

contemporaneous evidence of market value, including the Shareholder Insite valuation

of Allonhill as of June 30, 2012 of $11.96 million (JX21); Mr. Allon’s valuation of Allonhill

for tax purposes of $17.7 million in late 2011 (JX300); and the $23 million value of Adfitech

– a comparable company with two times the revenue of Allonhill.




                                              95
              Case 16-50419-KG      Doc 177    Filed 04/25/19     Page 96 of 130



       Third, Mr. Fliegler’s discounted cash flow analysis which he used to calculate his

$42 million valuation is deeply flawed. The Court cannot rely upon it. Adjustments for

just certain of the errors in his methodology indicate a value of less than the $15 million

Allonhill received in up-front cash consideration, well below the $28.2 million of total

consideration (as valued by Mr. Fliegler).

       III.    ALLONHILL CANNOT PREVAIL ON ITS BREACH OF CONTRACT
               CLAIM (COUNT XI).

       To recover for breach of contract under Colorado law, Allonhill must prove “(1)

the existence of a contract; (2) performance by the plaintiff or some justification for

nonperformance; (3) failure to perform the contract by the defendant; and (4) resulting

damages to the plaintiff.” DTC Energy Grp., Inc. v. Hirschfeld, No. 17-cv-01718, 2018 WL

305733, at *3 n.2 (D. Colo. Jan. 4, 2018) (citation omitted). Allonhill does not prevail on its

breach of contract claim. SLS fully performed under the APA, and, in any event, Allonhill

did not establish damages. Allonhill also asserts a breach of the implied covenant of good

faith and fair dealing. Such a claim is only actionable where a contract lacks specific

language governing an issue and a term can be applied that does not contradict other

terms in the contract. Fortis Advisors LLC v. Dialog Semiconductor PLC, No. 9522, 2015 WL

401371, at *3 (Del. Ch. Jan. 30, 2015); see also Bayou Land Co. v. Talley, 924 P.2d 136, 154

(Colo. 1996). Here, there are no gaps in the APA that would permit such a claim.




                                              96
            Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 97 of 130



       A.    SLS Did Not Breach the APA.

             1.     SLS Did Not Breach Section 2.2(e) of the APA.

       Allonhill’s breach of contract claim is primarily based upon Section 2.2(e) of the

APA:

       During the period after the Closing and ending on completion of the
       Lookback Period, [SLS] shall use commercially reasonable efforts to operate
       the [Allonhill business] and use the [Allonhill assets purchased by Stewart]
       in a manner consistent in all material respects with Seller’s ordinary course
       operation of the [business] and the use of the [assets] prior to the Closing.
       Without in any way limiting the foregoing, [SLS] shall not, directly or
       indirectly, take or permit to be taken any actions in bad faith that could
       reasonably be expected to cause the avoidance of payment of, or reduction
       in the amount of, the Earn-Out Amount or Lookback Adjustment.

       JX135 § 2.2(e). Section 2.2(e) imposes two overlapping obligations on SLS – the

obligation to use “commercially reasonable” efforts to operate the Business “consistent

in all material respects” with Allonhill’s pre-APA operation of the Business, and the

obligation to not take any actions in “bad faith” that would avoid or limit a potential

Earnout payment. Id. Allonhill has not met its burden of proving a breach of either

obligation. The evidence at trial established that SLS operated the Business in good faith

and where it was commercially reasonable to do so, in a manner consistent in all material

respects with the way Allonhill operated the business pre-Sale.

       At the time of the Sale, the Business became a stand-alone division of SLS. Day 3

Tr. at 327:6-11 (Pyle). All of the sales and operations staff from Allonhill were offered

positions with SLS, and day-to-day operations and sales continued to be run by the legacy

Allonhill team. Id. at 329:2-10, 338:22-339:1 (Pyle). As Ms. Pyle’s testimony showed, a

year after the Sale the leadership team connected with legacy Allonhill business lines was
                                            97
           Case 16-50419-KG       Doc 177    Filed 04/25/19    Page 98 of 130



still heavily concentrated with legacy Allonhill employees. Id. at 338:22-345:15 (Pyle);

JX225. While the Business ultimately reported up to the SLS executive team, including

Mr. Nadeau and Ms. Pyle, day-to-day operations remained with the same individuals in

the same offices in Denver. Day 3 Tr. at 327:6-329:6, 331:19-23 (Pyle). Over the subsequent

three years, there were changes to the Business, including in response to the private label

securitization market that failed to rebound. Those changes were largely consistent with

or identical to the changes Allonhill had made in the pre-Sale period. In the end, there is

no evidence that SLS’s operation of the Business amounted to a failure by SLS to use

commercially reasonable efforts to operate the Business consistent in all material respects

with Allonhill’s ordinary course operation of the Business.

              2.     SLS’s termination of Ms. Allon did not violate 2.2(e).

       When SLS fired Ms. Allon it did not breach Section 2.2(e). Significant issues with

Ms. Allon’s reputation in the industry and among clients became apparent in the four

months after the APA closed. Significant internal issues with Ms. Allon’s management

style also became apparent. Prior to the Sale, Allonhill terminated its CEO, Diana Meade,

when it became apparent that she was doing harm to the business. The termination of

Ms. Allon was no different.

       To the extent that Allonhill claims breach of contract based on the role Ms. Allon

played post-Sale before she was terminated, such claims have no basis. Prior to the Sale,

Ms. Allon had moved away from running the Allonhill business. Day 1 Tr. at 253:10-

254:16 (S. Allon). Post-Sale, she wanted to assume the same non-operational role, which

she discussed and agreed to with Mr. Nadeau. Id. at 272:14-22 (S. Allon); JX86. There is
                                        98
            Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 99 of 130



also no credible evidence that the conditions of Ms. Allon’s employment breached Section

2.2(e). While Ms. Allon testified that she was isolated and not allowed to travel, that

testimony is not credible given her contradicting testimony that she, among other things,

traveled to New York to meet with clients, and had discussions with Mr. Margolf and

others. Day 1 Tr. at 280:23-281:10 (S. Allon); Day 2 Tr. at 467:21-468:7 (Margolf).

       Allonhill cites Amato v. Mesa Labs., Inc., No. 14-cv-03228, 2015 WL 5321446, at *5

(D. Colo. Sept. 14, 2015), for the proposition that terminating an executive can establish a

breach of a “commercially reasonable efforts” agreement in connection with an earnout.

That decision does not support a different result here. Amato was decided on a motion

to dismiss, not a factual record. 2015 WL 5321446, at *5. Accordingly, the court did not

have to consider facts, like those present here, that the key executive was doing harm to

the business. Further, the terminated employee in Amato was alleged to be the singular

employee with specialized knowledge necessary to make the acquired business succeed.

There is no evidence that Ms. Allon played a similarly unique role. To the contrary, Ms.

Allon had taken on a non-operational role at Allonhill, and her reputation in the industry

and among clients turned out to be harming the Business.

              3.     The Departures of “key employees” did not violate 2.2(e).

       Allonhill alleges that SLS fired, failed to retain or created the circumstances that

led to the departure of many key Allonhill employees. The evidence does not support

this claim. To the contrary, one year after the APA was executed, many of Allonhill’s key

employees were still employed in leadership positions at SLS. JX225; Day 3 Tr. at 338:22-


                                             99
           Case 16-50419-KG       Doc 177     Filed 04/25/19   Page 100 of 130



345:15 (Pyle). The only significant departures during the first year were Mr. McNulla

(who left within weeks of the Sale for reasons that had nothing to do with SLS), Mr.

Kaplan and Ms. Allon (who were each terminated for business reasons).

       While it is true that some Allonhill employees voluntarily left after receiving their

retention bonuses (Mr. Margolf, Mr. Gallery, Lorie Helms), these voluntary departures

do not support a claim of breach. Allonhill cannot reasonably assert that the APA created

an absolute obligation for SLS to retain all of Allonhill’s employees to eternity. Employee

departures are a normal part of any business, and the testimony shows that employee

retention was a specific issue with the Business. Day 2 Tr. at 587:24-588:5 (Gallery). As

Ms. Allon testified, in the year prior to the Sale, Allonhill lost a “significant” number of

employees to its competitor, AMC. Day 1 at 183:20-184:14 (S. Allon). The fact that SLS

lost certain employees to competitors is therefore not materially different than Allonhill’s

pre-APA experience, and does not establish a breach of Section 2.2(e). The evidence

shows that SLS made good faith efforts to retain key employees, including through the

payment of retention bonuses and the promotion of legacy Allonhill employees such as

Mr. Gallery (Day 3 Tr. at 338:10-21 (Pyle)), Mr. Spohn (id. at 347:10-18 (Pyle)), and Ms.

Kronmueller (id. at 346:21-347:9 (Pyle)). See also Day 3 Tr. at 83:15-18 (Nadeau) (testifying

that every employee on the final retention bonus list who was eligible for a bonus

received one).

       David Schiffmayer is the only other “key employee” who Allonhill identified as a

“key” departure who was the subject of trial testimony. There is no evidence of when or


                                            100
           Case 16-50419-KG       Doc 177    Filed 04/25/19   Page 101 of 130



why Mr. Schiffmayer left SLS, but Mr. Margolf testified that it “might be logical” that he

would leave when the Massive engagement was winding up, which was the Fannie Mae

engagement for which he was specifically hired. Day 2 at 464:12-466:19 (Margolf).

              4.     SLS’s staffing decisions did not violate 2.2(e).

       SLS’s approach to using temporary staffing was not materially different than the

way Allonhill had used temporary staff. SLS sought to use the same employees Allonhill

preferred, but within the formal structure of a staffing agency that mitigated the legal

exposure of only using a third-party as a payroll provider, as Allonhill had. These efforts

were more than commercially reasonable, and there is no evidence to the contrary.

       Nor is there any credible evidence that the changes to the way temporary staff

were retained had a material impact on the Business. As noted above, while Mr. Gallery

testified to alleged problems with SLS’s use of temporary staff, his testimony is not

credible. Gallery Decl. ¶¶ 62-66. For example, Mr. Gallery testified that the change in

staffing resulted in not being able to staff even small deals “on a quick turnaround” –

specifically identifying a 59 loan deal that the Business could not find adequate staff to

perform. Id. at ¶ 63. When confronted with a contemporaneous email, JX160, Mr. Gallery

conceded that the 59 deal was turned down three weeks after the Sale, and that turning

the deal down had nothing to do with any staffing changes SLS had made to the Business.

Day 2 Tr. at 588:18-594:11 (Gallery).

       Mr. Gallery also testified that a material change to the Business was SLS’s alleged

elimination of “all of the Business’s regulatory compliance resources,” which resulted in


                                            101
           Case 16-50419-KG        Doc 177     Filed 04/25/19    Page 102 of 130



the Business not being able to bid on projects that required compliance review. Gallery

Decl. ¶¶ 67-68. Again, Mr. Gallery’s testimony is not credible. In April 2013, just prior

to the Sale, Mr. Gallery wrote that an “alarming issue” was that Allonhill had “zero

compliance resources,” which was “shocking” to him because it meant they would have

to rebuild an entire compliance team if a deal came in. JX56; Day 2 Tr. at 594:12-596:1

(Gallery). Any issues post-Sale with compliance staffing were therefore not materially

different than Allonhill’s “shocking” lack of compliance resources pre-Sale, and cannot

give rise to a breach of Section 2.2(e).

              5.      SLS’s tightening of Allonhill’s pricing did not violate 2.2(e).

       SLS’s adjustments to Allonhill’s pricing model did not breach Section 2.2(e)

because changing pricing models to improve margins was consistent with how Allonhill

operated the business pre-Sale. For example, in June 2013, just prior to the Sale, Allonhill

was having difficulty delivering projects at the margins it priced, leading to a change in

the pricing model and a tightening of operational metrics. Day 1 Tr. at 267:22-268:12 (S.

Allon) (discussing JX304). The fact that Allonhill changed its pricing models is reflected

in an email a month later, in July 2013, when Ms. Allon wrote that Allonhill hadn’t been

pricing deals “this way for long.” JX86; Day 1 Tr. at 272:23-273:9 (S. Allon).

       Continuing to price deals as Allonhill had would not have been commercially

reasonable. Post-Sale, SLS learned that Allonhill’s pricing model was not “fully loaded”

– it failed to take into account all expenses of the business, instead factoring in only direct

costs associated with the time spent on a particular transaction. Day 3 Tr. at 96:12-97:12

(Nadeau); see also Gillen Decl. ¶ 55. Allonhill’s pricing did not include overhead costs
                                          102
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 103 of 130



such as rent or electricity, and only included the hourly rate of the workers needed to do

the review.    Day 3 Tr. at 334:19-335:23 (Pyle).     SLS worked with legacy Allonhill

employees to adjust the pricing model so that it accounted for the costs of the Business,

as any sustainable pricing model must.        Id. at 336:2-12 (Pyle).    Adjustments were

necessary to ensure that projects would produce revenue necessary to cover the costs of

doing those projects, a reasonable and necessary goal for any business. Id. at 97:13-18

(Nadeau).

              6.     SLS’s efforts to run a sustainable business did not violate 2.2(e).

       Allonhill argues that cuts made by SLS to the Business, and the exit from the

securitization markets post-Sale, constituted a breach of Section 2.2(e). However, the

evidence shows that SLS’s actions were at least consistent with, and in many cases less

drastic than, efforts that Allonhill made pre-Sale to run a sustainable business. Allonhill’s

efforts included, in the wake of the OCC termination in 2012, withdrawing from

securitization and transactional work and laying off two-thirds of its workforce. Ms.

Allon summarized these efforts well at the end of 2012 when she wrote that the business

had to “trim staff, to save money, and focus the cuts on projects that with lower or

negative margins that were a drain on the company’s profitability.” Day 1 Tr. at 179:15-

180:1 (S. Allon).

       Post-Sale, SLS reduced staff not being utilized. Day 3 Tr. at 149:14-17 (Nadeau),

350:23-352:4 (Pyle). These staffing decisions were consistent with Allonhill’s “staff-up

staff-down” staffing model. Day 1 Tr. at 259:21-260:18 (S. Allon) (testifying that layoffs


                                            103
           Case 16-50419-KG       Doc 177    Filed 04/25/19     Page 104 of 130



were not “uncommon” at Allonhill); id. at 299:6-14 (H. Allon). SLS’s approach to layoffs

predominantly      affected   “operational-line-level-type    individuals,”   not   revenue

generating staff in sales or marketing. Day 3 Tr. at 351:16-22 (Pyle); see also Day 2 Tr. at

462:14-463:9 (Margolf) (testifying that SLS’s cost cutting measures did not impact

revenues on existing projects and did not significantly impact sales or marketing).

       As discussed above, in 2014, SLS made the same decision Allonhill made in 2012

by withdrawing from securitization work that was unprofitable largely due to low

volumes and high costs.         SLS withdrew only after careful analysis, and SLS

communicated to clients that it was maintaining its expertise and would be ready to

reenter the market if and when volumes returned. SLS also informed the only conduit

customer at the time, Goldman Sachs, that it would continue performing services for as

long as it took Goldman Sachs to find a new vendor. Day 3 Tr. at 113:16-114:19 (Nadeau).

Mr. Nadeau’s email to Mr. Glaze (JX229) about a “strategic change” to the Business was

a reference to this well thought out, coordinated exit from securitization work. Far from

a “smoking gun,” as noted above, the email simply reflects a change to the revenue

forecast for the Business.

              7.     Other issues raised by Allonhill do not establish a breach of
                     Section 2.2(e).

       Allonhill’s other allegations concerning alleged material changes to the Business

are without merit. For example, Allonhill has sought to emphasize that SLS did not

pursue work in connection with the GSE’s loss share programs (STACR and Connecticut

Avenue). As discussed above, the loss share programs were new in 2013, and there is no

                                            104
           Case 16-50419-KG       Doc 177     Filed 04/25/19   Page 105 of 130



evidence that Allonhill performed such work prior to the Sale. The limited work that was

available on these deals was transactional in nature with short turnaround times and low

volumes. It was the type of work that Allonhill had exited at the end of 2012. There is

also no quantifiable evidence about what opportunity the loss share programs actually

provided for a due diligence firm. Id.

       Allonhill has also argued that activist investors led to material changes to the

Business, but there is no evidence of any quantifiable changes to the Business as a result

of activist pressure. As Mr. Morris testified, cost cutting in response to activist investors

focused on the corporate level (corporate IT, HR, Finance, and Accounting) and not on

the operating business units. Morris Depo. Tr. at 170:13-171:13. Allonhill points to JX240

as evidencing changes to the Business in response to activist investors, but as Mr. Nadeau

made clear in the italicized portion of that email, the changes he was discussing in the

first part of the email were not related to the Allonhill Business, and the cutting and

reshaping of the Business were done for improvement.

              8.     SLS Did Not Breach Section 2.2(c) of the APA.

       Section 2.2(c) of the APA provides that:

       For purposes of this Section 2.2 and the preparation of each Earnout
       Statement, the Parties shall cooperate in good faith to adjust the Earnout
       Hurdles, if necessary, to take into account the effect of any change in the
       recognition of revenues, the occurrence of acquisitions, divestitures or other
       Business Material Adverse Effect, that results in an adverse change to the
       Revenue or the Earnout Revenue Multiple for any portion of the Earnout
       Period; provided that no such adjustments shall be made without the
       mutually written agreement of the Parties.



                                            105
           Case 16-50419-KG       Doc 177    Filed 04/25/19    Page 106 of 130



JX135. Key to the understanding of this obligation in the APA is the term “Business

Material Adverse Effect” (“BMAE”) which is narrowly defined in the APA as:

       [A] material adverse effect on the business, assets, properties, financial
       condition or results of operations of the Business, taken as a whole;
       provided that no event, change, circumstance or effect (by itself or taken
       together with any and all other events changes, circumstances or effects)
       that results from or arises out of or is related to any of the following shall
       constitute or be deemed to contribute to a “Business Material Adverse
       Effect”, or be taken into account in determining whether a “Business
       Material Adverse Effect” has occurred or may, would or could occur[.]

Id. § 11.1 (underline in the original, bold added). The definition then goes on to list a

series of occurrences which do not give rise to a BMAE.

       These broad exclusions – which are only a partial list – demonstrate how narrowly

the Parties drafted the obligation to renegotiate the Earnout Hurdles. At trial, Allonhill

argued that Section 2.2(c) required good faith renegotiation of the Earnout Hurdles if it

“was not possible for any reason” for “SLS to run the Allonhill business in the same

manner that it had been run prior to the APA.” Day 1 Tr. at 8:13-17 (Opening Statement).

This is wrong on every level. It misstates SLS’s obligation under Section 2.2(e). It ignores

Section 2.2(c)’s requirement that there be a BMAE before renegotiation even becomes a

possibility. Finally, the argument improperly seeks to rewrite the APA to conflate

Sections 2.2(c) and 2.2(e).

       To meet its burden of proof on its claim that SLS breached Section 2.2(c), Allonhill

would have to establish but did not that: there was a BMAE; the BMAE resulted in an

adverse change to Revenues or the Earnout Revenue Multiple (as defined in the APA);

following any adverse change caused by a BMAE, SLS, in bad faith, refused to renegotiate

                                            106
           Case 16-50419-KG        Doc 177    Filed 04/25/19    Page 107 of 130



the Earnout Hurdles; the hurdles would have been reset in any hypothetical

renegotiation; the revenue of the Business would have exceeded the newly negotiated

Earnout Hurdles; and the Earnout would have been a certain amount under such revised

hurdles.

                    i.      There Is No Evidence of Any Business Material Adverse
                            Effect.

       There was no evidence adduced at trial showing any adverse effect on the Business

as the result of a BMAE. SLS made no significant changes to the Business. What Allonhill

claims were adverse changes – exiting securitization work, employee layoffs, termination

of Ms. Allon – do not constitute a BMAE as defined. Any changes were made in response

to either (i) issues negatively impacting the Business that were inherited by SLS (like the

tightening of pricing metrics); or (ii) overall market factors (like exiting securitizations).

Other alleged changes were not BMAEs. The termination and resignation of employees

post-Sale was not a BMAE and the Business’s failure to meet pre-Sale revenue projections

was not a BMAE.

                   ii.      There Is No Evidence that SLS Failed to Cooperate in Good
                            Faith to Adjust the Earnout Hurdles.

       Assuming, arguendo, that there was evidence of a BMAE, Allonhill’s breach of

contract claim fails because there is no evidence that SLS failed to “cooperate in good

faith to adjust the Earnout Hurdles.” JX135 § 2.2(c). This is because there was never an

opportunity for renegotiation given Allonhill’s bankruptcy.




                                             107
            Case 16-50419-KG        Doc 177     Filed 04/25/19     Page 108 of 130



       B. Allonhill Has Not Established Breach of Contract Damages.

       Allonhill’s breach of contract claim fails for the independent reason that Allonhill

has not established breach of contract damages.

              1.      Allonhill Cannot Meet Its Burden of Establishing Contract
                      Damages for a Breach of APA Section 2.2(e).

       To recover lost profits for breach of contract, Allonhill must prove with

“reasonable certainty” (i) that the defendant’s breach caused the loss, and (ii) the amount

of the loss. Denny Constr., Inc. v. City & Cnty. of Denver ex rel. Bd. of Water Comm’rs, 199

P.3d 742, 746 (Colo. 2009); Tull v. Gundersons, Inc., 709 P.2d 940, 943 (Colo. 1985); Graphic

Directions, Inc. v. Bush, 862 P.2d 1020, 1024 (Colo. App. 1993).

       The proper measure of damages for an alleged breach of Section 2.2(e) is lost

profits – the projected future earnings over the three-year earnout period that the

Business would have earned but for the alleged breach. See Day 4 Tr. at 191:5-14 (G.

Davis); see also, e.g., Celebrity Cruises Inc. v. Essef Corp., 434 F. Supp. 2d 169, 180 (S.D.N.Y.

2006) (observing that the goal of a lost profits analysis is to “to calculate damages that

were incurred over a period of time and are attributable to a specific event”). Mr. Fliegler

testified that Allonhill suffered $13.2 million in damages as a result of SLS’s alleged

breach (Day 4 Tr. at 44:2-7 (Fliegler)). But Mr. Fliegler’s calculation is not a lost profits

analysis – it is a valuation of the Earnout as of the Sale Date based upon one of many

earnout scenarios created by SLS at the time of the Sale. Id. at 44:2-20 (Flieger). He did

not consider any events that occurred after the Sale Date. Id. at 45:24-46:2 (Fliegler). As

the court in Celebrity Cruises observed, “[w]hile this exclusively forward-looking

                                              108
           Case 16-50419-KG       Doc 177     Filed 04/25/19   Page 109 of 130



methodology may be appropriate for valuing an enterprise at a single point in time . . . it

is inadequate to measure damages attributable to an event occurring after the point in

time when the projections are made.” 434 F. Supp. 2d at 183. The court illustrated the

flaw in this methodology with an example that is squarely on point here.

       Assume that three percent was a reasonable projection of the future growth
       rate of Celebrity, RCCL, and Carnival immediately prior to the
       Legionnaires’ incident. Suppose, however, that shortly after the incident, a
       cataclysmic event unrelated to the Legionnaires’ incident halted all cruises
       for a prolonged period. That would be reflected in zero (or negative)
       earnings for all three companies. Yet if Celebrity’s actual profits were
       compared to the profits that had been projected for RCCL and Carnival
       without considering their actual performance, one would reach the
       nonsensical conclusion that Celebrity had suffered continuing damage
       entirely due to the Legionnaires’ incident, when in fact it was wholly
       attributable to an independent event.

Id.

       Mr. Fliegler’s damages conclusion wholly ignores causation. Mr. Fliegler stated

that he could not testify on causation because he does not believe it is possible to separate

out what projects were lost because of SLS’s breach and what projects were lost to other

factors, including the market. Day 4 Tr. at 53:13-22 (Fliegler). Mr. Fliegler thus conceded

that he believes that it is impossible for Allonhill to meet its burden of proof to establish

causation. Allonhill has also failed to offer evidence, separate and apart from Mr. Fliegler,

to make a direct causal link between any of the alleged breaches that Allonhill asserts and

any lost revenue or damages.

       To the contrary, the evidence is that there were multiple factors that had nothing

to do with SLS that resulted in lower revenue for the Business. The Business lost

significant revenue from three clients – Fannie Mae, Freddie Mac, and Flagstar – due to
                                           109
           Case 16-50419-KG       Doc 177    Filed 04/25/19    Page 110 of 130



factors beyond SLS’s control. Mr. Davis testified that the lost revenue from the Fannie

Mae and Freddie Mac projects alone constituted 40 percent of Allonhill’s prior year

revenue. Day 4 Tr. at 192:9-193:9 (G. Davis). Mr. Davis also testified that it is not

reasonable to assume that the Business could have hit the Earnout Hurdles after losing

these projects. That would have required 24 percent growth in a two-year period under

unfavorable market conditions. Id. at 194:24-195:16 (G. Davis).

       Mr. Fliegler’s attempt to calculate damages misses its mark. The error is that he

did not consider any evidence of post-Sale forces beyond SLS’s control that impacted the

Business’s ability to hit the Earnout Hurdles.

              2.     There Is No Evidence of Contract Damages for Any Alleged Breach
                     of APA Section 2.2(c).

       Allonhill has offered no evidence as to what the result of a hypothetical

renegotiation of the Earnout Hurdles would have been. See, e.g., Fletcher Int’l, Ltd. v. Ion

Geophysical Corp., No. 5109, 2013 WL 6327997, at *11 (Del. Ch. Dec. 4, 2013) (stating that

the court would resolve the issue of damages for failure to obtain a contractual right to

consent to the issuance of a note by determining the outcome of the transaction in a

hypothetical negotiation over the consent). Even if Allonhill could establish what the

results of a hypothetical renegotiation of the Earnout Hurdles would be, it would still

have to establish whether Allonhill would have received an Earnout payment under the

new hurdles. Without evidence supporting either of these last two steps, Allonhill cannot

prove damages based on a claim for breach of Section 2.2(c).




                                            110
            Case 16-50419-KG     Doc 177     Filed 04/25/19   Page 111 of 130



      IV.     ALLONHILL CANNOT PREVAIL ON ITS CONSTRUCTIVE
              FRAUDULENT TRANSFER CLAIMS IN CONNECTION WITH THE
              SALE (COUNTS VI-VIII).

      Allonhill seeks to avoid the Sale as a constructive fraudulent transfer pursuant to

the Bankruptcy Code and Colorado law. To do so, Allonhill must show that it (1) received

“less than a reasonably equivalent value in exchange for such transfer” and (2) “was

insolvent on the date that such transfer was made . . . or became insolvent as a result of

such transfer.” 11 U.S.C. § 548(a)(1)(B); C.R.S.A. §§ 38-8-105 & 106; see also In re Charys

Holdings Co., 443 B.R. 628, 636 (Bankr. D. Del. 2010) (“The elements of an avoidable

transfer under UFTA or UFCA, as adopted by the individual states, do not substantially

vary from the elements set forth in Bankruptcy Code section 548(a)(1)(B).”). The claim

fails because Allonhill cannot meet its burden of establishing that less than reasonably

equivalent value was exchanged.

      The Court assumes for purposes of the issue presented that Allonhill was insolvent

at the time of the Sale. Yet, Allonhill offered no expert opinion as to whether Allonhill

received reasonably equivalent value for the assets that were actually transferred to SLS.

In response to SLS’s motion for a directed verdict, Allonhill argued that it would be able

to point to facts in the record to meet its burden on reasonably equivalent value. Day 4

Tr. at 175:7-16. There is no such evidence. Mr. Fliegler’s testimony cannot be used to

measure whether reasonably equivalent value was exchanged.

      Allonhill also seeks to avoid the Turned Over Funds as constructively fraudulent

(Counts I-III). Because those amounts were transferred to SLS pursuant to the APA,

Allonhill cannot assert a separate fraudulent transfer claim with respect to the Turned
                                          111
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 112 of 130



Over Funds. The consideration that SLS provided to Allonhill in exchange for the Turned

Over Funds was the consideration provided under the APA, which included the

assumption of Allonhill’s go forward trade debt. Many of the Turned Over Funds

represent revenue that was generated post-Sale, at a time when SLS was paying the

expenses necessary to generate the revenue. Allowing Allonhill to retain these amounts

would constitute a windfall. It is also double counting for Allonhill to seek the return of

these amounts as a separate fraudulent transfer where the damages it seeks on its

fraudulent transfer claim with respect to the Sale are based upon the value of the entire

Allonhill business, which necessarily takes into account Allonhill’s customer

relationships and accounts receivable.

       V.     ALLONHILL CANNOT PREVAIL ON ITS PREFERENCE CLAIM
              (COUNT IV).

       Allonhill also seeks to avoid as preferential payments the Turned Over Funds in

the sum of $6,608,309.15 in Customer Collections remitted to SLS. Allonhill’s preference

claim fails because Allonhill was solvent at all relevant times post-Sale, the time of the

transfers, including in January and February 2014 when the amounts were remitted.

Allonhill’s preference claim fails for the independent reason that SLS has established

multiple defenses that serve as a bar to Allonhill’s preference claim.

       A.     Allonhill Was Solvent at the Time of the Challenged Transfers.

       Allonhill offered no expert testimony as to Allonhill’s solvency at any time. Day

4 Tr. at 157:24-158:5 (Fliegler). The only solvency analysis offered at trial was that of Mr.

G. Davis, who testified that the fair market value of Allonhill’s assets exceeded the fair

                                            112
            Case 16-50419-KG          Doc 177     Filed 04/25/19      Page 113 of 130



market value of its liabilities, and that Allonhill was solvent during the preference period,

and, for that matter, at all relevant times following the Sale. Id. at 224:3-230:17 (G. Davis).

Allonhill does not challenge any aspect of Mr. G. Davis’s solvency analysis except the

value he places on the Aurora liability. Therefore, the only dispute in determining

Allonhill’s solvency is how the Aurora liability is measured.

       For purposes of his solvency analysis, Mr. G. Davis values the Aurora liability at

the amount of its final resolution – $2.05 million. Allonhill asserts that Mr. G. Davis

should have valued the Aurora liability at the amount of the initial trial court judgment,

which post-dated the alleged preferential transfers and was overturned on appeal. The

weight of the case law supports Mr. G. Davis’s methodology. Allonhill also asserts that if

the final resolution amount is used to value the Aurora liability, Mr. G. Davis’s solvency

analysis should include the legal costs associated with pursuing the appeal of the trial

court’s errant decision. Allonhill’s argument on legal fees is wrong.

                1.     The Aurora Liability Should Be Valued at Its Ultimate Resolution
                       – $2.05 million.

       Mr. G. Davis testified that he valued the Aurora liability as of the dates of the

alleged preferential transfers at $2.05 million, the amount of the ultimate settlement of

the claim. 11   Day 4 Tr. at 228:7-229:4 (G. Davis). Valuing the liability at its ultimate

resolution amount, Allonhill was solvent by at least $3.6 million on the dates of the




       11 The relevant date for determining solvency on a preference claim is the date that the
transfers took place. See In re Winstar Commc’ns, Inc., 348 B.R. 234, 276 (Bankr. D. Del. 2005) (“The
date of the transfer . . . is the relevant date for solvency.”). As of the transfer dates, no judgment
had been entered.
                                                 113
           Case 16-50419-KG        Doc 177    Filed 04/25/19   Page 114 of 130



alleged preferential transfers. Id. Mr. G. Davis’s valuation of the Aurora liability is

proper.

       It is first necessary to establish whether the Aurora liability is disputed or

contingent. A liability is disputed, and not contingent, where the facts giving rise to the

liability have already occurred:

       The difference is that a contingent liability require a triggering event to
       occur before the debtor corporation has a legal duty to pay the creditor,
       whereas a disputed claim involves disagreement about the amount of the
       claim. However, events spawning the claim have already occurred. . .
       Ongoing and contested lawsuits and judgments are examples of common
       disputed claims.

C. Ryan Stewart, Contingent Liabilities and Disputed Claims in the Context of a

Bankruptcy Solvency Analysis, Bankruptcy Valuation and Solvency Insights 55 (Winter

2014) (“Contingent Liabilities and Disputed Claims”) (D.I. 128-1, Ex. 2); see also In re

Imagine Fulfillment Servs., LLC, 489 B.R. 136, 150 (Bankr. C.D. Cal. 2013) (“Thus, because

the events giving rise to the Judgment occurred pre-petition and prior to each of the

transfers at issue, the Judgment is not a contingent debt and was not contingent as of any

of the relevant transfers.”).

       The Aurora liability was a disputed claim, not a contingent claim, during the

preference period because all of the facts giving rise to the liability had already occurred.

To establish the liability all that was necessary was resolution of the pending litigation.

The Aurora trial was complete by the time of the alleged preferential transfers in January

and February 2014.



                                             114
            Case 16-50419-KG          Doc 177      Filed 04/25/19     Page 115 of 130



       Where a claim is disputed, like the Aurora claim, it can be valued at the amount at

of its ultimately determination. See Imagine Fulfillment, 489 B.R. at 150; Antar, 120 F. Supp.

2d at 443; W.R. Grace, 281 B.R. at 867; Contingent Liabilities and Disputed Claims 56. If

the litigation is on appeal at the time the solvency determination is made, it is permissible

to value the claim at the existing judgment.              Imagine Fulfillment, 489 B.R. at 150;

Contingent Liabilities and Disputed Claims 56. However, if the litigation, including any

appeal from an initial judgment, is fully resolved before the valuation is completed,

valuation should be based on the amount of the final resolution. See Antar, 120 F. Supp.

2d at 443; W.R. Grace, 281 B.R. at 867; Valuing Contingent or Disputed Assets and

Liabilities in Solvency Opinions, Nat’l Assoc. of Certified Valuators and Analysts 5-6

(July 19, 2017) (“Valuing Contingent or Disputed Assets and Liabilities”) (D.I. 128-1, Ex.

1), Technical Valuation Workshop: Valuation of Contingent and Disputed Liability, Am.

Bankr. Inst. 6 (Feb. 20, 2013) (D.I. 128-1, Ex. 3). 12 As the National Association of Certified

Valuators and Analysts publication states:

       Some courts have allowed hindsight to be used when it is available to value
       . . later resolved disputed liabilities . . . the benefit of using hindsight in
       situations where the disputed liability has become fixed by the time that a
       transaction is challenged is accuracy. In the case of a disputed liability that
       existed at the time of the transaction—as compared to a contingent one—
       all the facts giving rise to the claim had already occurred. All that remained
       was the final resolution of that claim—by settlement, by arbitration, or by a
       judgment from a trial court. If a final resolution has occurred, one must

       12 See also In re Turner & Cook, Inc., 507 B.R. 101, 109 (Bankr. D. Vt. 2014) (“When a liability
was contingent at the time of the challenged transfers but is reduced to judgment before the
court’s insolvency determination, however, a court may permissibly use the judgment amount in
valuing the contingent liability at the time of the transfers.”); In re Pilavis, 233 B.R. 1 (Bankr. D.
Mass. 1999) (court may use hindsight as a guide to valuation where a judgment is entered in the
interim).
                                                 115
           Case 16-50419-KG       Doc 177     Filed 04/25/19   Page 116 of 130



       wonder what reason there might be to make an expert make a “prediction”
       about the amount of the claim. Allowing the use of hindsight relieves all
       parties, including the expert, from having to make a theoretical
       determination of fair value, thereby removing at least one variable of
       uncertainty in the overall insolvency analysis.

Valuing Contingent or Disputed Assets and Liabilities at pp. 5-6.

       Antar, which concerned alleged fraudulent transfers by defendant Sam M. Antar

(“Sam M.”), is instructive. 120 F. Supp. 2d 431. Sam M. engaged in securities fraud in the

1980s. He was not found liable for securities fraud until 1998. Id. at 434, 443. Between

those dates, in 1991 and 1997, Sam M. made a series of transfers that the SEC sought to

avoid as constructively fraudulent. Id. at 435. The court held that Sam M. was insolvent

at the time of the transfers based upon the amount of a judgment that was entered against

him for securities fraud after the transfers were made. Id. at 443. As the court explained:

       It is now clear that the value of the SEC’s unliquidated claim against Sam
       M. was, and is, approximately $15 million, exclusive of pre-judgment
       interest in the amount of approximately $42 million as ordered by this
       court. Because the SEC’s claim was based on Sam M.’s securities fraud in
       the 1980s, Sam M. possessed this debt at the time of all the 1991 and 1997
       transfers.

Id. (citations omitted).

       In light of this authority, Mr. G. Davis properly valued the Aurora liability at $2.05

million, which renders Allonhill solvent during the preference period (and at all relevant

times post-Sale). This $2.05 million was the ultimate resolution of the amount that

Allonhill owed Aurora based upon conduct that occurred prior to the preference period.

Therefore, Allonhill “possessed this debt” at the time of the alleged preferential transfers.

Antar, 120 F. Supp. 2d at 443. Mr. G. Davis’s conclusion was also supported by the

                                            116
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 117 of 130



following facts known at the time of the measurement dates that he considered: (a) that

the Aurora contract contained a $2 million liability cap, and (b) that Allonhill had

recorded the potential liability on its December 31, 2013 balance sheet at $2.0 million. Day

4 Tr. at 238:12-22 (G. Davis).

       Allonhill previously argued that “when a liability was contingent at the time of

the challenged transfers but is reduced to judgment before the court’s insolvency

determination, ‘a court may permissibly use the judgment amount in valuing the

contingent liability at the time of the transfers.’” D.I. 27 at p. 18 (citations omitted). At

that time, Allonhill asserted that the “Aurora Litigation was a significant contingent

liability that was known at the time of the transfers and ultimately resulted in a judgment

against Allonhill of $25,845,329.00,” which “more than zeroed out the value of the few

assets Allonhill had at the time of the transfers, rendering it insolvent under the balance

sheet test.” Id. at p. 19. Now that a subsequent and final determination has been reached,

Allonhill cannot distance itself from the same argument that supports valuing the Aurora

liability at $2.05 million.

       Allonhill tried to draw a distinction between the initial trial court judgment of $26

million and the judgment on remand for $2 million by arguing that the $2 million amount

cannot be used because “there was no judgment by the trial court on remand for the

amount of $2 million.” D.I. 118-2, 18 n.9. Allonhill has the facts wrong. On November

17, 2017, the Colorado trial court issued its “Order on Remand,” which concludes:




                                            117
            Case 16-50419-KG            Doc 177    Filed 04/25/19   Page 118 of 130



       V. Entry of Final Judgment
       Under C.R.C.P. 58(a), the Court enters final judgment in favor of Aurora and
       against Allonhill in the amount of $2,000,000, inclusive of all costs, prejudgment
       interest, and postjudgment interest.

Order on Remand, Allonhill, LLC v. Aurora Commercial Corp., No. 12-6381 (Colo. Tr. Ct.

Nov. 17, 2017) (Bruhn Decl. Ex. 4). Allonhill’s distinction is therefore without a difference.

The ultimate resolution of a liability, be it through judgment or settlement, is the proper

amount to use in valuing a disputed liability. Valuing Contingent or Disputed Assets

and Liabilities in Solvency Opinions at 6 (“In the case of a disputed liability that existed

at the time of the transaction—as compared to a contingent one—all the facts giving rise

to the claim had already occurred. All that remained was the final resolution of that

claim—by settlement, by arbitration, or by a judgment from a trial court.”). 13

               2.     Attorneys’ Fees Should Not Be Included in Valuing a Disputed
                      Claim.

       Mr. Fliegler’s attempt to rebut Mr. G. Davis’s solvency testimony by adding legal

costs identified by counsel does not meet Allonhill’s burden of proof on solvency. See

Day 4 Tr. at 35:18-38:23, 157:14-162:3 (Fliegler). Mr. Fliegler testified that he has no

opinion on whether Allonhill was solvent on the preference dates (or whether Allonhill

was solvent or rendered solvent by the Sale). Id. at 158:3-12 (Fliegler). The extent of Mr.

Fliegler’s testimony was that Mr. G. Davis should have included certain legal expenses

identified by counsel and allegedly incurred in appealing the trial court’s errant $26



       13 Allonhill has also attackedMr. G. Davis’s solvency opinion by arguing that it contradicts
SLS’s proof of claim. An assertion in a proof of claim, however, does not amount to a judicial
admission. Instead, a proof of claim is treated like an allegation in a complaint. See, e.g., In re
Cerrato, 504 B.R. 23, 38 (Bankr. E.D.N.Y. 2014) (citation omitted).
                                                  118
           Case 16-50419-KG        Doc 177    Filed 04/25/19    Page 119 of 130



million judgment in favor of Aurora, and had Mr. G. Davis done so, his analysis would

have shown that Allonhill was insolvent on the preference dates. Id. at 35:23-38:23,

157:14-162:3 (Fliegler). Mr. Fliegler’s testimony neither rebuts Mr. G. Davis’s opinion on

Allonhill’s solvency, nor offers any credible evidence sufficient to meet Allonhill’s burden

on solvency.

       First, Mr. Fliegler offered no testimony that including legal fees was proper in

valuing a disputed litigation claim. In fact, Mr. Fliegler testified that he does not know

the difference between a disputed and contingent liability. Id. at 158:23-25 (Fliegler). Mr.

Fliegler disagreed that his opinion amounted to nothing more than addition and

subtraction, but failed to articulate why. Id. at 159:20-23 (Fliegler). Mr. Fliegler’s opinion

did not rebut Mr. G. Davis’s opinion, based on his extensive experience as a valuation

expert in distressed situations, that legal fees incurred in appealing an errant judgment

are not factored into the value of disputed liability as of the measurement date:

              [T]hose legal fees were not obligations of the estate as of the
       measurement date. As of the measurement date there had been no
       judgment that was filed, there was no bankruptcy, there were no fees
       associated with the bankruptcy, there was no appeal, there were no goods
       and services that were provided to the debtor that would give rise to a
       claim, there was no party asserting a claim and the claim doesn’t qualify as
       a disputed or contingent claim. So, for all of those factual and technical
       matters I did not include [legal fees] in my analysis.

Id. at 230:4-13 (G. Davis).

       Second, even had Mr. Fliegler opined that legal fees were a necessary

consideration in valuing a disputed liability, there is no credible evidence that the

inclusion of legal fees would render Allonhill insolvent on the preference dates. The fees

                                             119
            Case 16-50419-KG       Doc 177     Filed 04/25/19     Page 120 of 130



Mr. Fliegler included in his analysis were provided by counsel and Mr. Fliegler did not

perform any independent analysis to determine if those were appropriate expenses. Id.

at 161:4-10 (Fliegler). With regard to the fees identified for him by counsel, he testified

that: (1) he does not know if any of the fees were covered by insurance, and has no opinion

on whether fees covered by insurance should be included in the analysis; (2) he does not

know whether the fees were in support of affirmative claims against Aurora or in defense

of Aurora’s claims against Allonhill; and (3) he does not know if any of the fees were

necessary to keep the automatic bankruptcy stay in place. Id. at 160:5-162:3 (Fliegler).

       A.     Allonhill’s Preference Claim Also Fails Because SLS Established
              Multiple Legal Defenses that Bar the Claim.

       With the Aurora claim valued at $2.05 million, SLS shows that Allonhill was

solvent during the preference period, which shifts the burden to Allonhill to prove

insolvency.

       First, the turnover of the Turned Over Funds did not constitute payment on

account of an antecedent debt but, rather, the turnover of accounts and receivables that

SLS purchased pursuant to the APA. “[W]here property is held by the debtor as bailee,

agent or trustee, the property does not become part of the debtor’s estate and is not an

‘interest of the debtor in property’ subject to avoidance under section 547(b).” In re

Appalachian Oil Co., Inc., No. 09-50259, 2012 WL 1205640, at *3 (Bankr. E.D. Tenn. Apr. 11,

2012) (citing City of Springfield Mass. v. Ostrander (In re LAN Tamers, Inc.), 329 F.3d 204, 210

(1st Cir. 2003) (“The plain text of § 541(d) excludes property from the estate where the




                                              120
             Case 16-50419-KG      Doc 177    Filed 04/25/19    Page 121 of 130



bankrupt entity is only a delivery vehicle and lacks any equitable interest in the property

it delivers.”)).

       Pursuant to the contract, Allonhill continued to collect receivables from certain

clients either because their contracts had yet to be assigned, or by mistake. Those

amounts were purchased by SLS pursuant to the APA, and SLS retained its equitable

interest in those amounts at all times. The parties agreed that this arrangement was to be

“cash neutral” to Allonhill – requiring the turnover of all receipts purchased by SLS net

of only Allonhill’s direct expenses. The Turned Over Funds amounts are not subject to

avoidance.

       Second, new value was provided by SLS for the Turned Over Funds in the form of

the agreement to amend the start of the Earnout period. Modification of a contract

constitutes new value. See, e.g., In re Spada, 903 F.2d 971, 975 (3d Cir. 1990) (“The critical

inquiry in determining whether there has been a contemporaneous exchange for new

value is whether the parties intended such an exchange.”) (citation omitted). Here, SLS’s

agreement to amend the earnout period was contingent on Allonhill’s releasing the

Customer Collections purchased by SLS pursuant to the APA. Because the release of the

Customer Collections was in exchange for modification of the Earnout period, new value

was exchanged, and the Turned Over Funds cannot be avoided as preferential payments.

       VI.     ALLONHILL CANNOT PREVAIL ON ITS CLAIM FOR
               DECLARATORY JUDGMENT (COUNT V).

       Allonhill seeks declaratory judgment that $675,474.75 in Customer Collections, the

Outstanding Amount that Allonhill failed to remit to SLS, is property of the estate. Count

                                             121
               Case 16-50419-KG    Doc 177     Filed 04/25/19    Page 122 of 130



V fails because the amounts collected by Allonhill in the months following the Sale on

contracts acquired by SLS are not property of the Debtor.

        VII.     ALLONHILL CANNOT PREVAIL ON ITS CLAIM FOR RECOVERY OF
                 AVOIDED TRANSFERS (COUNT IX).

        Allonhill seeks, to the extent it is successful in avoiding any transfers pursuant to

Section 550, recovery of those avoided transfers. Count IX fails because, for the reasons

set forth above, Allonhill cannot prevail on its avoidance claims. The Court will therefore

deny the claim. The Court notes, however, that even were Allonhill to have prevailed on

the claim, or any avoidance claim, Allonhill would not recover damages that exceed its

debt.

        Section 550(a) of the Bankruptcy Code provides that transfers avoided under

Sections 544 and 548 may be recovered only “for the benefit of the estate.” 11 U.S.C. §

550(a); see also In re Cybergenics Corp., 226 F.3d 237, 243-44 (3d Cir. 2000) (“The power to

avoid the debtor’s prepetition transfers and obligations” are for the purpose of

“maximiz[ing] the bankruptcy estate for the benefit of creditors.”). For this reason,

“courts have limited a debtor’s exercise of avoidance powers to circumstances in which

such actions would in fact benefit the creditors, not the debtors themselves.” Id. at 244;

see also In re Messina, 687 F.3d 74, 82-83 (3d Cir. 2012); In re Majestic Star Casino, LLC, 716

F.3d 736, 761 n.26 (3d Cir. 2013) (“A debtor is not entitled to benefit from any avoidance.”)

(citation omitted). To the extent Allonhill prevails on its avoidance claims, it cannot

recover in excess of outstanding creditor claims. To hold otherwise would result in a




                                             122
            Case 16-50419-KG        Doc 177       Filed 04/25/19   Page 123 of 130



windfall to equity (primarily the Allons) that Section 550 and Third Circuit law precludes.

See In re Majestic Star, 716 F.3d at 761 n.26.

       This Court’s decision in In re Physiotherapy, Inc., No. 15-51238, 2017 WL 5054308, at

*7-8 (Bankr. D. Del. Nov. 1, 2017), does not dictate a different result. That decision which

in retrospect was advisory in nature was decided under unique circumstances which are

not present here.

       VIII. SLS’S COUNTERCLAIMS FAIL AS A MATTER OF LAW, ARE NOT
             SUPPORTED BY THE FACTS OR ARE WAIVED, BARRED OR
             LIMITED BY THE APA

       SLS has asserted three counterclaims for breach of contract (Count I), conversion

(Count II) and unjust enrichment (Count III) relating to the Cash Transfers and cash

collections (the “Bankruptcy Counterclaims”).             (See D.I. 40 at ¶¶ 82-119.)   The

counterclaims also include two causes of action (Counts IV and V) for breach of contract

and negligent misrepresentation arising out of Allonhill’s alleged misstatements in the

due diligence period regarding the allegations in the Aurora Litigation, the likelihood of

success of the claims and defenses in the Aurora Litigation, and the strength of the

Business, including Allonhill’s reputation and its customer relationships (the “APA

Counterclaims”). (See id., ¶¶ 41-43, 66-78, 120-134.)

       A.     The APA Counterclaims Fail

       The APA Counterclaims fail for two reasons. First, they are prohibited by the

unambiguous terms of the APA.           In Section 5.7, SLS expressly acknowledged that

Allonhill had provided information during the due diligence process, that SLS had made

its own independent inquiry and that, “making the determination to proceed with the
                                                 123
           Case 16-50419-KG       Doc 177     Filed 04/25/19   Page 124 of 130



[APA], [SLS] relied on the results of its own independent investigation.” (JX 135 at §

5.7(b).) SLS also disclaimed any reliance on warranties, covenants and representations

that were not included in the APA. (Id., § 5.7(a); see also §§ 10.10, 10.15 (setting forth

similar disclaimers regarding reliance and waiving claims for pre-contractual

representations).)   Under Colorado law, such provisions bar any claim by SLS for

negligent misrepresentation. See Steak n Shake Enters., Inc. v. Globex Co., LLC, 110 F. Supp.

3d 1057, 1082-83 (D. Colo. 2015) (language stating that franchisees entered into agreement

as “a result of their own investigation and not as a result of any representation by

Plaintiffs” was sufficient to bar claim for fraudulent inducement).

       Second, SLS has failed to prove its allegations. As noted above, SLS engaged in

extensive due diligence in connection with the APA transaction in July and August 2013,

and it had far more than sufficient information, pre-APA, regarding the matters on which

it now claims that Allonhill mislead it. For example, the evidence shows that Allonhill

made full disclosure regarding the Aurora Litigation. (See FOF, ¶ 92.) SLS clearly

understood the risks involved because it insisted on structuring the APA transaction to

insulate it from any Aurora Litigation liability. SLS also bargained for an indemnification

from Allonhill relating to the Aurora Litigation. (See FOF, ¶ 100.) Moreover, SLS’s pre-

APA documents refer to the risks associated with Aurora Litigation.             (See JX 118,

SLS129087.)

       By the same token, SLS cannot argue that it was misled about the strength of the

Business, Allonhill’s reputation or its customer relationships. SLS had the opportunity


                                            124
              Case 16-50419-KG      Doc 177     Filed 04/25/19    Page 125 of 130



in its due diligence efforts to discover the facts about which it complains. SLS nonetheless

went forward with the APA. Having done so, SLS cannot thereafter claim that it was

misled about Allonhill’s customer relationships and reputation.

         SLS has further complained that Allonhill did not disclose, prior to the APA, that

the Little Bear project for Fannie Mae would be coming to an end sooner than Allonhill

had anticipated. SLS, however, knew that the Little Bear was up for renewal and that the

prospect of a non-renewal was a potential risk.              (See id.)   SLS cannot base its

misrepresentation claim on omissions relating to the non-renewal of a contract because,

in the APA, Allonhill provided SLS with a Disclosure Schedule informing SLS that

“[m]any of [Allonhill’s] contracts . . . are terminable for convenience or have terms of

approximately one year or less, with no guaranty of renewal thereof.” (D.I. 143, Ex. 4, §

4.17; see also Vol. III (J. Nadeau) at 253:16-254:13 (testifying that he was aware of the

Disclosure Schedule).)

         Therefore, the Court concludes that SLS cannot recover for the alleged negligent

misrepresentations of Allonhill in connection with the APA, which form the basis of SLS’s

claim.

         B.     The Bankruptcy Counterclaims Fail

         SLS’s claim of unjust enrichment leading to a constructive trust claim also fails.

Colorado law governs the issue of whether a trust relationship exists, see, e.g., City of

Farrell v. Sharon Steel Corp. (In re Sharon Steel Corp.), 41 F.3d 92, 95 (3d Cir. 1994), and such

law makes it impossible for SLS to have been a beneficiary of a constructive trust as of


                                              125
            Case 16-50419-KG        Doc 177    Filed 04/25/19   Page 126 of 130



the Petition Date. A constructive trust is a remedy be imposed only on a clear showing

of unjust enrichment.

       SLS also has not satisfied its burden of proving entitlement to a constructive trust.

“A creditor cannot simply claim entitlement to a constructive trust.” In re Quarles, 2014

WL 29740, *9 (citing Cousatte v. Lucas (In re Lucas), 300 B.R. 526 (B.A.P. 10th Cir. 2003)).

Rather, a creditor must “(1) show fraud or mistake in the debtor's acquisition of the

property; and (2) be able to trace the wrongfully obtained funds to the property.” Id. at

*8 (citing In re Lucas, 300 B.R. at 533).

       SLS has not demonstrated the requisite fraud or mistake. See, e.g., Lawry, 192 P.3d

at 563-64 (imposing constructive trust where defendant abused the parties’ contractual

relationship by misadvising and failing to disclose facts in order to cause the plaintiffs to

“‘relax[] their vigilance due to defendant’s representations” and be induced “to allow

defendant to retain the permit [at issue]”); Shepler v. Whalen, 119 P.3d 1084, 1089 (Colo.

2005) (referring to constructive trusts as “fraud-rectifying trusts”). Constructive trusts

are not imposed when the parties specifically agreed to a debtor-creditor relationship.

See, e.g., Torres, 767 F.2d at 1576 (constructive trust not recognized absent evidence that

the debtor “committed any affirmative misrepresentations” or “promised that any special

measures would be taken to protect [claimants’] investments.”).

       Here, Allonhill did not hold the $6,608,000 later transferred to SLS because of fraud

or mistake. SLS directed that payments be made to Allonhill, and the parties’ agreements

regarding cash collections specifically contemplate exactly the events that occurred, but


                                              126
             Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 127 of 130



these agreements do not prioritize SLS’s claims over general creditors. SLS is therefore

not entitled to a constructive trust.

       SLS seeks by counterclaim to recover the Outstanding Amount totaling

$675,474.75. The Outstanding Amount comes from Allonhill’s collections on customer

contracts, receivables and/or rights to payment which SLS purchased pursuant to APA.

Under Colorado law, it is SLS’s burden to prove that it performed, that Allonhill did not

and that SLS was thereby damaged. Accordingly, the SLS claim fails.

       IX.     MOTIONS IN LIMINE

       The parties brought motions asking the Court to exclude some or all of the

testimony of their opponent’s witness(es) as follows:

       A.      Seth R. Fliegler. SLS asked the Court to exclude the expert testimony of Mr.

Fliegler as to breach of contract damages on the ground that Mr. Fliegler did not account

for events that took place after the date on which SLS allegedly breached the APA. SLS

argues that Mr. Fliegler failed to satisfy the requirements of Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993).

       The Court deferred decision on this motion and the other motions in limine and

will deny the motion because although the Court rejected the substance of Mr. Fliegler’s

testimony, the Court found that Mr. Fliegler’s testimony was helpful to the Court better

understanding the evidence. The Court therefore denies the motion.

       B.      Guy A. Davis. Allonhill asked the Court to exclude a portion of Mr. Davis’s

testimony regarding SLS’ claim of negligent misrepresentation and Allonhill’s solvency.


                                              127
            Case 16-50419-KG      Doc 177     Filed 04/25/19   Page 128 of 130



Allonhill claims that the testimony is unreliable and/or irrelevant. The Court will deny

the motion. The testimony was helpful to the Court and both relevant and reliable.

       C.     Fiachra T. O’Driscoll.     Allonhill sought to exclude Mr. O’Driscoll’s

testimony regarding reputation, securitization, Allonhill’s technology and other firms.

Allonhill argues that the opinion is speculative, beyond O’Driscoll’s expertise and

unsupported by the evidence. The Court is fully satisfied that there is no basis to

Allonhill’s arguments and will deny the motion.

       D.     Negligent Misrepresentation and Damages. Allonhill sought to exclude

evidence of damages which exceed the limits permitted by the APA, the Indemnity

Agreement     and   the   Plan,   and   to    exclude   evidence   related    to   negligent

misrepresentations. The motions will be denied as they are addressed to the merits of

the case and resolved in the rulings.

       The parties briefed the motions in limine thoroughly and the Court is therefore

reluctant to give them short shrift. However, having conducted trial the Court is fully

convinced that it is only proper to deny the relief Allonhill and SLS seek.




                                             128
          Case 16-50419-KG      Doc 177    Filed 04/25/19   Page 129 of 130



                                   CONCLUSION

      The Court has made its decision that neither Allonhill nor SLS is entitled to any

damages. The ruling follows a five day trial, extensive briefing, oral argument and the

Court’s independent review of the trial record (documents and transcript). The result is

very clear to the Court, and the facts and the law command the Court’s decision.

      The Court will issue an Order to follow.




Dated: April 25, 2019                   __________________________________________
                                        KEVIN GROSS, U.S.B.J.




                                          129
         Case 16-50419-KG   Doc 177     Filed 04/25/19   Page 130 of 130



                            GLOSSARY OF TERMS

CRM             Allonhill’s credit risk management service
DCF             Discounted cash flow analysis
FDIC            Federal Deposit Insurance Corporation
GSE             Government sponsored entity
LFR             Loan file review
MSR             Mortgage servicing rights
NRSRO           Nationally recognized statistical rating organization
QC              Allonhill’s quality control service
RMBS            Residential mortgage-backed securities
SPM             Allonhill’s servicer performance management service
U.S. Treasury   United States Department of Treasury
